Exhibit 10.42





--------------------------------------------------------------------------------

Wodgina Joint Venture Agreement
Wodgina Project




Wodgina Lithium Pty Ltd
Albemarle Wodgina Pty Ltd
Wodgina Lithium Operations Pty Ltd













--------------------------------------------------------------------------------







--------------------------------------------------------------------------------

Contents
 
Page


1
Defined terms and interpretation
1


 
1.1
Definitions in the Dictionary
1


 
1.2
Interpretation
1


2
Joint Venture
1


 
2.1
Formation of Joint Venture
1


 
2.2
Purposes of Joint Venture
1


 
2.3
Reserved Rights
2


 
2.4
Exercise of Iron Ore Rights
2


 
2.5
Transfer of incomplete Project Facilities
4


 
2.6
Name
4


 
2.7
Relationship of Participants
4


 
2.8
Entitlement to Product
5


 
2.9
Tenants in common
5


 
2.1
No partition
5


 
2.11
Rights and obligations several
5


 
2.12
Mutual obligations
6


 
2.13
Protection of Tenements and Pipeline Licences
6


 
2.14
Maintain Tenements and Pipeline Licences
6


 
2.15
Rehabilitation
6


 
2.16
Party warranties
7


3
Term and termination
8


 
3.1
Term of Joint Venture
8


 
3.2
Disposal of Joint Venture Assets upon termination
8


 
3.3
Certain obligations continue beyond termination
9


4
Manager
9


 
4.1
Initial Manager
9


 
4.2
Shareholding in the Manager
9


 
4.3
Removal of Manager
9





 
 
    




--------------------------------------------------------------------------------





 
4.4
No transfer of Manager’s interest
10


 
4.5
Delivery of property on change of Manager
10


 
4.6
Liability of Manager and indemnity
11


 
4.7
Attorney
11


5
Powers and duties of Manager
11


 
5.1
Conduct of Joint Venture Operations
11


 
5.2
Insurance
14


 
5.3
Funding of the Manager
15


 
5.4
Conduct of operations
15


 
5.5
Independent status of Manager
15


 
5.6
Delegation
15


 
5.7
Manager's custody of Joint Venture Assets
15


 
5.8
Contracts with Affiliates of Manager
16


 
5.9
Contracts with Third Parties
17


 
5.10
No profit or loss by Manager
18


 
5.11
Good faith
18


 
5.12
Ratify actions of Manager
18


6
Management Committee
18


 
6.1
Establishment of Management Committee
18


 
6.2
Composition of Management Committee
19


 
6.3
Meetings
19


 
6.4
Notice of meetings
20


 
6.5
Quorum
20


 
6.6
Chairperson
20


 
6.7
Senior management personnel of the Manager
20


 
6.8
Voting rights
21


 
6.9
Ordinary Resolutions
22


 
6.10
Special Resolutions
22


 
6.11
Deadlocks
22


 
6.12
Stage 2 Decision
23





 
 
    




--------------------------------------------------------------------------------





 
6.13
Advisers
27


 
6.14
Authority of Representatives
27


 
6.15
Resolution without meeting
27


 
6.16
Manager’s delegate
27


 
6.17
Minutes
28


 
6.18
Sub-committees
28


 
6.19
Services
28


 
6.20
Recommendations and decisions of sub-committees
29


7
Budgets, planning and contributions
29


 
7.1
Commencement under Initial Mine Plan and Budget
29


 
7.2
Preparation and approval of the Business Plan
29


 
7.3
Contents of Business Plan
29


 
7.4
Revision of Business Plan
32


 
7.5
Approval of Business Plan and revisions
32


 
7.6
Temporary operating plan if Business Plan not approved
32


 
7.7
Business Plan is binding on the Manager
33


 
7.8
Urgent action
33


8
Provision of funds
34


 
8.1
Obligation to contribute
34


 
8.2
Manager may apply funds held
34


 
8.3
Monthly Cash Call
34


 
8.4
Payment of Called Sum
35


 
8.5
Emergency Cash Call
36


 
8.6
Bank account
36


 
8.7
Disbursements from bank accounts
37


 
8.8
Repayment of surplus funds
37


 
8.9
Accounting for Called Sums
37


9
Records, accounts and reports
37


 
9.1
Manager to keep records and accounts
37


 
9.2
Place for records
38





 
 
    




--------------------------------------------------------------------------------





 
9.3
Annual financial statement
38


 
9.4
Monthly report
38


 
9.5
Forecasts
39


 
9.6
Other reporting requirements
40


 
9.7
Information and data
40


 
9.8
Copies of reports to Participants
42


 
9.9
Format
42


 
9.10
Additional reporting
42


10
Audit and access
42


 
10.1
Audit
42


 
10.2
Participant’s access to records
43


 
10.3
Access to Joint Venture Area and Joint Venture Assets
43


11
Confidential Information
44


 
11.1
Information to be kept confidential
44


 
11.2
Protection of Confidential Information
45


 
11.3
Announcements
45


 
11.4
Continuing confidentiality obligation
45


 
11.5
MRL Standstill
45


 
11.6
Albemarle Standstill
46


12
Assignments and charges
47


 
12.1
Restrictions on assignments and charges
47


 
12.2
Permitted transfer to Subsidiaries
48


 
12.3
Sale of Participant's lithium business
48


 
12.4
Transfer of Participant’s Joint Venture Interest
48


 
12.5
Right of last refusal
49


 
12.6
Requirements of offer to Continuing Participants
51


 
12.7
Charge of Participant’s Joint Venture Interest
52


 
12.8
Notice of intention to create Security Interest
52


 
12.9
Sale of Joint Venture Interest by Chargee
52


 
12.10
Set-off
53





 
 
    




--------------------------------------------------------------------------------





 
12.11
Assumption of Joint Venture obligations by Transferee
53


 
12.12
Change in Control
54


13
Defaults and remedies
58


 
13.1
Event of Default
58


 
13.2
Notices of default
58


 
13.3
Payment of interest upon default
59


 
13.4
Rights following an Event of Default
59


 
13.5
Payment of Unpaid Called Sum
60


 
13.6
Delivery of Cross Security
60


 
13.7
Option to acquire Joint Venture Interest of Defaulting Participant
61


 
13.8
Value of Joint Venture Interest of Defaulting Participant
64


 
13.9
Remedies not exclusive
65


14
Force Majeure
65


15
Notices
66


 
15.1
General
66


 
15.2
How to give a communication
66


 
15.3
Particulars for delivery
66


 
15.4
Communications by post
67


 
15.5
Communications by email
67


 
15.6
Process service
68


 
15.7
After hours communications
68


16
GST
68


 
16.1
Construction
68


 
16.2
Consideration GST exclusive
68


 
16.3
Payment of GST
69


 
16.4
Timing of GST payment
69


 
16.5
Tax invoice
69


 
16.6
Adjustment event
69


 
16.7
Reimbursements
69


 
16.8
Calculations based on other amounts
69





 
 
    




--------------------------------------------------------------------------------





 
16.9
No merger
69


 
16.10
GST joint venture
70


17
Expert determination
70


 
17.1
When appointed
70


 
17.2
Appointment
70


 
17.3
Instructions
71


 
17.4
Procedure
71


 
17.5
Costs
71


18
Dispute resolution
71


 
18.1
Dispute resolution process
71


 
18.2
Dispute Notice
71


 
18.3
Meeting of the parties' designated representatives
72


 
18.4
Meeting of Senior Executives and Chief Executive Officers
72


 
18.5
Court proceedings
72


 
18.6
Urgent interlocutory relief
72


19
General
72


 
19.1
Consents and approvals
72


 
19.2
Duty
72


 
19.3
Legal costs
73


 
19.4
No liability for consequential losses
73


 
19.5
Entire agreement
73


 
19.6
Further assurances
73


 
19.7
Rights cumulative
73


 
19.8
Severability
73


 
19.9
Survival and merger
74


 
19.10
PPS Act
74


 
19.11
Variation
74


 
19.12
Waiver
74


 
19.13
Governing law
74


 
19.14
Counterparts
74





 
 
    




--------------------------------------------------------------------------------





 
19.15
Ipso Facto Stay
74


 
19.16
Relationship with Shareholders' Deed
75


 
19.17
Remote conferencing
75


Schedule 1
 
Dictionary
76


Schedule 2
 
Tenements
92


Schedule 3
 
Special Resolutions
93


Schedule 4
 
Accounting Procedure
95


Schedule 5
 
Deed of Assignment and Assumption
96


Execution page
 
 
97


Attachment A
 
Initial Mine Plan and Budget
Attachment B
 
Confidentiality Undertaking
Attachment C
 
Deed of Cross Security
 
 
 
 





 
 
    




--------------------------------------------------------------------------------






Date:                         

--------------------------------------------------------------------------------

Parties
1
Wodgina Lithium Pty Ltd
ACN 611 488 932
of 1 Sleat Road, Applecross WA 6153
(WLPL)

2
Albemarle Wodgina Pty Ltd
ACN 630 509 303
of [insert address]
(AWPL)

3
Wodgina Lithium Operations Pty Ltd
ACN [insert ACN]
of [insert address]
(WLOPL)

The parties agree

--------------------------------------------------------------------------------

1
Defined terms and interpretation

1.1
Definitions in the Dictionary

A term or expression starting with a capital letter:
(a)
which is defined in the Dictionary in Schedule 1, has the meaning given to it in
the Dictionary;

(b)
which is defined in the Corporations Act, but is not defined in the Dictionary,
has the meaning given to it in the Corporations Act; and

(c)
which is defined in the GST Law, but is not defined in the Dictionary or the
Corporations Act, has the meaning given to it in the GST Law.

1.2
Interpretation

The interpretation clause in Schedule 1 sets out rules of interpretation for
this agreement.

--------------------------------------------------------------------------------

2
Joint Venture

2.1
Formation of Joint Venture

The Participants agree to associate themselves on and from the Effective Date as
an unincorporated joint venture under which the initial Joint Venture Interests
of the Participants are as follows:
WLPL’s Joint Venture Interest
AWPL’s Joint Venture Interest
50%
50%



2.2
Purposes of Joint Venture



 
 
   page | 1




--------------------------------------------------------------------------------





The purposes of the Joint Venture are:
(a)
the exploration, development, mining, processing and production of Minerals from
the Joint Venture Area upon the terms and conditions set out in this agreement;

(b)
the construction and operation of a Refinery Plant on such part of the Joint
Venture Area as determined by the Management Committee upon the terms and
conditions set out in this agreement;

(c)
to implement the Business Plan;

(d)
to carry out any other activities as the Participants may agree; and

(e)
all such other matters and things as may be incidental to the foregoing,
including Rehabilitation of the Tenements and Mine Closure.

2.3
Reserved Rights

(a)
The parties acknowledge that:

(i)
WLPL is the holder of Iron Ore Rights, and such rights permit WLPL to conduct
certain exploration and mining activities on the Tenements in respect of Iron
Ore, for so long as the Iron Ore Rights exist, and such rights do not form part
of the Joint Venture Assets; and

(ii)
pursuant to the GAMG Mineral Rights Agreement, rights to conduct certain
exploration and mining activities on the Tenements in respect of Tantalum were
granted to GAMG, and such rights do not form part of the Joint Venture Assets.

(b)
AWPL acknowledges that WLPL may apply for a variation to the terms of grant of
the Tenements to the extent necessary so that the terms of grant include the
right to explore or mine for Iron Ore and that upon such variation being
granted, such Iron Ore Rights will be reserved to WLPL (and in such case AWPL
will consent to such application and sign any required forms and applications in
that regard), subject to WLPL indemnifying AWPL in relation to any taxes or
duties (including stamp duty) payable by AWPL in relation to such variation or
reservation).

2.4
Exercise of Iron Ore Rights

(a)
Except as may be expressly permitted under the terms of a Notice of Consent,
WLPL must exercise its Iron Ore Rights in such a manner so as to not adversely
interfere with or impair the Exploration Operations and/or Mining Operations of
the Joint Venture, which WLPL acknowledges takes precedence over WLPL’s rights
to conduct Exploration Operations and Mining Operations in respect of Iron Ore.

(b)
If WLPL intends to commence any Exploration Operations or Mining Operations
pursuant to its Iron Ore Rights it must first give a notice (Notice of Proposed
Activity) to the Manager containing the following particulars (Proposed
Activity):

(i)
in the case of Exploration Operations:

(A)
    the general nature and methods of Exploration Operations proposed on any
part of the area of the Tenements;

(B)
    the approximate number of Personnel and the general nature of the plant and
machinery which it proposes to take on to the area of the Tenements for the
purpose of conducting such Exploration Operations; and



 
 
   page | 2




--------------------------------------------------------------------------------





(C)
    the areas within each of the Tenements which it proposes to enter upon for
the purpose of conducting such Exploration Operations; and

(ii)
in the case of Mining Operations:

(A)
    a proposed Mine Development plan;

(B)
    such relevant information as is reasonably necessary for the Manager to
effectively consider the proposal to commence Mining Operations; and

(C)
    the date that it intends to commence Mining Operations.

(c)
Upon receipt of a Notice of Proposed Activity, the Manager must convene a
meeting of the Management Committee to consider the Notice of Proposed Activity.
The Manager will give the Participants at least 45 days’ prior notice of such
meeting.

(d)
If the Management Committee resolves (acting reasonably) that WLPL’s Proposed
Activity may adversely interfere with or impair the Joint Venture's Mining
Operations or currently existing Exploration Operations or areas identified as
prospective for Minerals other than Iron Ore and Tantalum (Other Minerals)
through any prior Exploration Operations, then the Manager must within five (5)
Business Days of such resolution give a notice of objection to WLPL (Notice of
Objection).

(e)
If the Management Committee resolves (acting reasonably) that WLPL’s Proposed
Activity will not adversely interfere with or impair the Joint Venture's Mining
Operations or currently existing Exploration Operations or areas identified as
prospective for Other Minerals through any prior Exploration Operations (or,
subject to clause 2.4(f)(ii), will not if WLPL complies with conditions
determined by the Management Committee), the Manager must within five (5)
Business Days of such resolution give a notice of consent to WLPL (Notice of
Consent).

(f)
If the Manager:

(i)
does not issue a notice in accordance with either clause 2.4(d) or clause
2.4(e); or

(ii)
issues a notice in accordance with clause 2.4(e) and, within five (5) Business
Days of receipt of such notice, WLPL notifies the Manager that it does not
accept the conditions determined by the Management Committee which attach to
such notice,

it shall be deemed to have issued a Notice of Objection.
(g)
A resolution of the Management Committee to issue a Notice of Objection or a
Notice of Consent shall be by a Special Resolution.

(h)
WLPL may not proceed with its Proposed Activity unless it has received a Notice
of Consent from the Manager.

(i)
Subject to clause 2.4(f), upon receipt of a Notice of Consent from the Manager,
WLPL may proceed to implement its Exploration Operations or Mining Operations
(as applicable) in accordance with the relevant Notice of Proposed Activity
subject to and in compliance with any conditions set out in the Notice of
Consent, and provided it continues to use its best endeavours to minimise any
adverse interference with the Joint Venture Operations.



 
 
   page | 3




--------------------------------------------------------------------------------





(j)
Within five (5) days of a Notice of Objection being given, the Manager, AWPL and
WLPL shall meet and discuss WLPL’s Proposed Activity and any objections to it in
a bona fide endeavour to resolve the matter by agreement, and such discussions
may include amendment or variation by:

(i)
WLPL of the extent or timing of the Proposed Activity or conditions it will
comply with in relation to the Proposed Activity; or

(ii)
    the Manager of the affected Mining Operations or Exploration Operations
program given in its Notice of Objection.

(k)
If, notwithstanding the discussions between WLPL, AWPL and the Manager, they are
unable to resolve the Manager’s objections set out in the Notice of Objection
within fourteen (14) days of the Notice of Objection being received by WLPL,
then a Participant may issue a Dispute Notice in accordance with clause 18.2 to
attempt to resolve the matter.

(l)
If the Participants are unable to resolve the matter in accordance with clause
18.2, then the Proposed Activity may not proceed.

(m)
The Participants agree that (as between themselves):

(i)
the area of the Wodgina Resource is deemed to be a Development Area (as defined
in the Mineral Rights Agreement) for Minerals other than Iron Ore and WLPL will
not during the term of the Joint Venture issue a Notice of Proposed Activity in
the exercise of its Iron Ore Rights in that area;

(ii)
subject to clause 2.4(m)(i), the process in this clause 2.4 will apply in
substitution of the 'Notice of Proposal to Mine' process in clause 6.9 of the
Mineral Rights Agreement, which for the avoidance of doubt means that the
Participants (including AWPL) are not required to comply clause 6.9 of the
Mineral Rights Agreement; and

(iii)
this agreement prevails to the extent of any inconsistency with the Iron Ore
Rights.

2.5
Transfer of incomplete Project Facilities

The parties acknowledge that certain Project Facilities may not have reached
practical completion at the Effective Date. The parties acknowledge that the
transfer of ownership of such Project Facilities will occur in accordance with
clause the Asset Sale and Share Subscription Agreement and will at that time
become Joint Venture Assets.
2.6
Name

The name of the Joint Venture is the “Wodgina Joint Venture”.
2.7
Relationship of Participants

(a)
Nothing contained in a Joint Venture Document will be deemed to constitute a
Participant being the partner of any other Participant.

(b)
Except as otherwise specifically provided for in a Joint Venture Document,
nothing contained in a Joint Venture Document will be construed so as to
constitute a Participant an agent or representative of any other Participant or
to create any trust for any purpose howsoever, except to the extent to which the
Manager is the agent of the Participants.



 
 
   page | 4




--------------------------------------------------------------------------------





(c)
No Participant shall be under any fiduciary or other duty to the other which
will prevent it from engaging in or enjoying the benefits of any competing
endeavours, subject to the express provisions of this agreement.

2.8
Entitlement to Product

(a)
Each Participant shall be entitled and obliged, unless otherwise agreed by the
Participants, to take in kind and separately dispose of, in proportion to its
Joint Venture Interest, all Product as and when produced by the Joint Venture.

(b)
The Manager must deliver each Participant’s Joint Venture Interest share of
Product to the Participant at the Delivery Point, and if separately delivered,
by use of equipment and techniques which are specifically designed and intended
not to favour any one Participant over another.

(c)
Title to, and the risk of loss of, or damage to, the Product passes to the
relevant Participant at the Delivery Point.

(d)
Upon commencement of operation of the Refinery Plant, each Participant will
cause such amount of its Lithium recovered from the Tenements to be refined
using the Refinery Plant as specified in the Refinery Plant Business Plan.

(e)
If the Sole Risk Participant develops the Alternative Refinery Plant in
accordance with clause 6.12(h), the Sole Risk Participant will not be obliged to
refine any of the Non-consenting Participant’s Product in the Alternative
Refinery Plant.

2.9
Tenants in common

(a)
The Joint Venture Assets will be beneficially owned by the Participants as
tenants in common in proportion to their respective Joint Venture Interests,
notwithstanding that the legal title may be held by one or some only of the
Participants or the Manager.

(b)
The Manager or any Participant which holds the legal title to any Joint Venture
Asset, holds such Joint Venture Asset as agent for the Participants in
proportion to their respective Joint Venture Interests.

2.10
No partition

Each Participant waives its rights to partition of the Joint Venture Assets and,
to that end, agrees that it will not seek or be entitled to partition of any
Joint Venture Asset, whether by way of physical partition, judicial sale or
otherwise, until after termination of the Joint Venture.
2.11
Rights and obligations several

The rights and obligations of each Participant in respect of the Joint Venture
will be, in every case, several in proportion to their respective Joint Venture
Interests from time to time and will not be, or be construed to be, either joint
or joint and several.


 
 
   page | 5




--------------------------------------------------------------------------------





2.12
Mutual obligations

Each Participant will perform, observe and fulfil each and every one of its
obligations under or arising out of each of the Joint Venture Documents.
2.13
Protection of Tenements and Pipeline Licences

A Participant will not knowingly do or omit to do, and will at all times take
proper care to ensure that it does not do or omit to do, any act, deed, matter
or thing which may place any Tenement or Pipeline Licences at risk of being
cancelled, forfeited, lost, refused or surrendered, or which may otherwise
jeopardise any Tenement in any way.
2.14
Maintain Tenements and Pipeline Licences

Unless otherwise determined by a Special Resolution of the Management Committee,
the Tenements and Pipeline Licences will be maintained in force and renewed
during the term of this agreement, and each Participant will take all action
necessary on its part to maintain and renew the Tenements and the Pipeline
Licences.
2.15
Rehabilitation

(a)
Subject to clause 2.15(b), with effect from the Effective Date, the Participants
shall bear the responsibility for Rehabilitation Obligations and the payment of
the Rehabilitation Levy applicable to the Tenements in accordance with their
respective Joint Venture Interests.

(b)
WLPL agrees that it is responsible for such amount of the Rehabilitation Levy
paid by AWPL under clause 2.15(a) (or by the Manager on behalf of AWPL) and any
costs incurred by AWPL in respect of Rehabilitation Obligations which are
attributable to:

(i)
acts, errors or omissions of WLPL, its Affiliates or their Personnel which were
in breach of a law, Approval or Tenement condition, during the WLPL Ownership
Period;

(ii)
any exploration for or mining of Iron Ore on the Tenements occurring after the
Effective Date; and

(iii)
any exploration for or mining of Tantalum on the Tenements occurring after the
Effective Date pursuant to the exercise of mining or exploration rights for
Tantalum in circumstances where GAMG is no longer the holder of the rights under
the GAMG Mineral Rights Agreement and such rights have reverted to WLPL
(including by WLPL becoming the successor to the GAMG under the GAMG Mineral
Rights Agreement),

(Rehabilitation Liability Costs).
(c)
WLPL must reimburse AWPL within 5 Business Days after it receives evidence of
the payment by AWPL of any Rehabilitation Liability Costs.

(d)
As soon as reasonably practicable after the Effective Date, WLPL must provide
AWPL with any information WLPL has compiled in relation to the Tenements for the
purposes of calculating the Rehabilitation Levy.

(e)
Without limitation to clause 2.15(a), WLPL must indemnify AWPL against any loss,
cost, damage or liability in relation to the exploration, mining and other
related activities occurring on or after the Effective Date in respect of:



 
 
   page | 6




--------------------------------------------------------------------------------





(i)
Iron Ore; and

(ii)
Tantalum (but only in circumstances where GAMG is no longer the holder of the
rights under the GAMG Mineral Rights Agreement and such rights have reverted to
WLPL),

including in relation to the reservation of those rights to WLPL, any statutory
and private royalties, any compensation payment to any persons, the holding of
and exercise of the rights by WLPL, and taxes and duties (including stamp duty)
on any dealing with such rights (whether before, on or after the Effective Date)
by WLPL and any dealing by AWPL with its Joint Venture Interest to the extent
related to the holding by and reservation of such rights to WLPL.
To the extent that AWPL is required to include any amount payable under the
indemnity provided in this clause 2.15(e) for tax purposes as assessable income
or capital gain in a year and is not entitled to a tax deduction in that year
for the full amount of any such loss, cost, damage or liability, the amount
payable under the indemnity provided in this clause 2.15(e) must be increased by
a factor calculated as follows:
where Tax Rate means the applicable Australian income tax rate for AWPL.
2.16
Party warranties

(a)
Each party represents and warrants to each of the other parties that each of the
following statements is true, accurate and complete and not misleading as at the
Effective Date:

(i)
it is duly incorporated and validly exists under the law of its place of
incorporation;

(ii)
    the execution and delivery of this agreement has been properly authorised by
all necessary corporate action;

(iii)
it has full corporate power and lawful authority to execute and deliver this
agreement and to consummate and perform or cause to be performed its obligations
under this agreement;

(iv)
this agreement constitutes a legal, valid and binding obligation on it
enforceable in accordance with its terms;

(v)
the execution, delivery and performance by it of this agreement does not or will
not (with or without the lapse of time, the giving of notice or both)
contravene, conflict with or result in a breach of or default under:

(A)
any provision of its constitution;

(B)
any material term or provision of any security arrangement (including any
Security Interest), undertaking, agreement or deed to which it is bound;

(C)
any writ, order or injunction, judgement or law to which it is a party or is
subject or by which it is bound;

(vi)
no Insolvency Event has occurred in relation to it; and



 
 
   page | 7




--------------------------------------------------------------------------------





(vii)
so far as it is aware, there are no facts, matters or circumstances which give
any person the right to apply to liquidate it or wind it up.

(b)
Each party acknowledges that each of the other parties has entered into this
agreement in reliance on the warranties provided in clause 2.16(a).

(c)
Each of the warranties in clause 2.16(a) must be construed independently and is
not limited by reference to another warranty provided in clause 2.16(a).

(d)
Each party indemnifies each of the other parties against any Loss which the
other party may incur to the extent caused by any breach of the warranties
provided in clause 2.16(a).

--------------------------------------------------------------------------------

3
Term and termination

3.1
Term of Joint Venture

This agreement and the Joint Venture will commence on the Effective Date and,
subject to the provisions of this agreement, will continue until completion of
the winding up of all Joint Venture Operations after the first to occur of:
(a)
the Participants agreeing to terminate the Joint Venture;

(b)
the Management Committee by a Special Resolution determining:

(i)
that there are no economically recoverable reserves of Minerals in the Joint
Venture Area and that the Tenements should be surrendered; or

(ii)
that all the reserves of economically recoverable Minerals in the Joint Venture
Area have been recovered; or

(c)
there being less than two (2) Participants holding an interest in the Joint
Venture Assets.

3.2
Disposal of Joint Venture Assets upon termination

(a)
Upon the occurrence of a termination event under clause 3.1 (other than clause
3.1(c)), the Manager must commence winding up the Joint Venture Operations
including:

(i)
satisfying all Rehabilitation Obligations and Mine Closure Obligations;

(ii)
taking such steps to dispose of the Joint Venture Assets in accordance with such
instructions (if any) as the Manager may receive from the Management Committee;
and

(iii)
otherwise complying with the Approved Closure Plan.

(b)
The net proceeds of realisation of the Joint Venture Assets, after satisfying
all Rehabilitation Obligations and Mine Closure Obligations, will be distributed
to the Participants in proportion to their respective Joint Venture Interests.

(c)
For the avoidance of doubt, all costs and expenses incurred by the Manager as a
result of the termination of the Joint Venture will be Joint Venture Costs and
will be paid by the Participants in proportion to their respective Joint Venture
Interests.



 
 
   page | 8




--------------------------------------------------------------------------------





3.3
Certain obligations continue beyond termination

Upon termination of this agreement for any reason, all rights and obligations of
the parties cease, other than:
(a)
the obligation to pay any actual or contingent liabilities relating to Joint
Venture Operations, including the cost of all Rehabilitation Obligations and
Mine Closure Obligations and any severance, sickness and other employee benefit
costs incurred or imposed in connection with Joint Venture Operations, or
otherwise arising from this agreement, that have not been discharged as at the
date of termination; and

(b)
any other obligations expressed to survive termination.

--------------------------------------------------------------------------------

4
Manager

4.1
Initial Manager

The Participants appoint WLOPL as the manager of the Joint Venture from the
Effective Date, and WLOPL accepts that appointment upon and subject to the terms
and conditions contained in this agreement.
4.2
Shareholding in the Manager

(a)
As at the date of this agreement, the entire issued share capital in the Manager
is held by the Participants in the same proportions as their respective Joint
Venture Interests.

(b)
If a Participant transfers the whole or any part of its Joint Venture Interest
under clause 12 or clause 13, the transferring Participant must ensure that such
number of shares in the Manager are transferred to the applicable transferee as
is necessary to ensure that a Participant’s shareholding in the Manager remains
in proportion to its Joint Venture Interest.

4.3
Removal of Manager

(a)
The Manager may only be removed by Special Resolution of the Management
Committee, provided that the Manager may only be removed if the Management
Committee, in the same meeting, appoints a replacement Manager by Special
Resolution as the new Manager on the terms and conditions contained in this
agreement, provided that if no new Manager can be appointed by such a vote,
then, in circumstances where the Participants do not hold equal Joint Venture
Interests, the Participant with the largest Joint Venture Interest will be
deemed to be the Manager. If there is more than one Participant with the largest
Joint Venture Interest, then those Participants will appoint the Manager and
failing agreement between them, the matter will be referred to an Expert to be
determined in accordance with clause 17.

(b)
The removal of the Manager under clause 4.3(a) will take effect immediately, but
such removal does not prevent the Manager from recovering Joint Venture Costs
incurred up to that date from the Participants, as well as other unavoidable,
pre-committed or existing Joint Venture Costs incurred after that date.



 
 
   page | 9




--------------------------------------------------------------------------------





4.4
No transfer of Manager’s interest

The Manager must not, without the prior written consent of the Participants,
transfer any of its rights or interest under this agreement.
4.5
Delivery of property on change of Manager

On the effective date of the removal of the Manager under clause 4.3(a), the
Manager will:
(a)
deliver to its successor (or as the Participants may otherwise direct):

(i)
all Joint Venture Assets in its possession or under its control;

(ii)
the Joint Venture Records and Accounts;

(iii)
all Confidential Information;

(iv)
the results of all work undertaken by or for the Manager for the purposes of the
Joint Venture, including all Mining Information and the results of any tests
undertaken by or for the Manager; and

(v)
all exploration, mining, engineering and other reports or studies prepared by or
for the Manager;

(b)
transfer title to any Joint Venture Assets to its successor (or as the
Participants, acting unanimously, may otherwise direct);

(c)
transfer any Security Interest it holds over Joint Venture Assets to its
successor;

(d)
deliver documents regarding the novation or assignment of the rights and
liabilities of the Manager under any contract entered into in its capacity as
Manager to the successor which takes effect on and from the effective date of
the Manager’s removal, and where the novation or assignment of such a contract
has not occurred by the effective date of the Manager’s removal, the
Participants and the outgoing Manager must each continue to use all reasonable
endeavours to procure the novation or assignment of the contract as soon as
reasonably practicable;

(e)
to the maximum extent legally permissible, transfer any authorisations from any
Government Agency that can be transferred in relation to the Joint Venture
Assets, and in respect of any such authorisations which cannot be transferred by
the Manager to its successor, it must do all things reasonably necessary to
assist the successor in applying for new authorisations, and if requested by the
successor, terminate, surrender or cancel those authorisations once the
successor has obtained the relevant authorisation or to enable the successor to
apply for a replacement authorisation; and

(f)
provide assistance to the Participants as requested, for up to 90 days and on a
cost reimbursement basis, to allow the management, supervision and conduct of
Joint Venture Operations to continue without interruption or adverse effect and
to facilitate the orderly transfer of responsibility for and conduct of the
Joint Venture Operations to its successor,

and the outgoing Manager and the Participants must sign, and must ensure the
replacement Manager signs, all documents necessary to effect the assignment to
the replacement Manager of the rights and interests of the outgoing Manager
under the Deed


 
 
   page | 10




--------------------------------------------------------------------------------





of Cross Security with effect as at the effective date of the appointment of the
replacement Manager.
4.6
Liability of Manager and indemnity

The Manager shall not have any liability to the Participants for losses
sustained or liabilities incurred by the Joint Venture, and the Manager, its
directors, officers, employees, agents and contractors (Indemnified Persons)
shall be indemnified by each Participant, severally to the extent of its Joint
Venture Interest, in respect of the same except where such loss or liability
arises as a direct result of the Indemnified Person’s fraud, Wilful Misconduct
or Gross Negligence.
4.7
Attorney

Each Participant hereby irrevocably appoints the Manager from time to time as
its lawful attorney to act for it in its name or otherwise as the Manager
(acting reasonably) deems fit for the purposes of doing all such acts and
executing all such documents, as may reasonably appear to the Manager to be
necessary or desirable to keep the Joint Venture Assets in good standing. The
Participants shall be bound by all acts of the Manager as attorney pursuant to
this clause 4.9 and shall, subject to clause 4.8, indemnify the Manager for all
costs and liabilities incurred or arising from the exercise of the Manager’s
powers pursuant to this clause 4.9.

--------------------------------------------------------------------------------

5
Powers and duties of Manager

5.1
Conduct of Joint Venture Operations

(a)
Subject to the terms and conditions of this agreement, and to such instructions
as it may from time to time receive from the Management Committee, the Manager
will, and is empowered to exercise all powers necessary to:

(i)
manage, supervise and conduct Joint Venture Operations on behalf of, and as
agent for, the Participants; and

(ii)
implement the Business Plan and exercise and discharge its powers and duties
under this agreement in accordance with the Business Plan.

(b)
Without limiting the generality of the foregoing, the Manager will:

(i)
perform and attend to all acts, matters and things required of the Manager in
accordance with the Joint Venture Documents;

(ii)
subject to clause 5.1(d), perform on behalf of the Participants their
obligations under the Tenements and the Pipeline Licences, and their obligations
under any agreement entered into by the Participants (or by the Manager on
behalf of the Participants) for the purposes of Joint Venture Operations;

(iii)
pay:

(A)
all rentals and other charges payable under the Tenements and the Pipeline
Licences;

(B)
all rates and taxes (other than taxes based upon or measured by income) payable
on or assessed with respect to Joint Venture Operations or any Joint Venture
Asset; and



 
 
   page | 11




--------------------------------------------------------------------------------





(C)
the Rehabilitation Levy in respect of the Tenements, subject to the terms set
out in clause 2.15(b);

(iv)
generally do all things necessary to maintain the Tenements and the Pipeline
Licences in good standing and perform the Joint Venture Operations;

(v)
prepare and file all reports and returns (except returns with respect to taxes
based upon or measured by income) required by law or by the Tenements, the
Pipeline Licences or any agreement with the State, the Commonwealth or other
Government Agency with respect to Joint Venture Operations or the Joint Venture
Assets;

(vi)
comply with all laws applicable to Joint Venture Operations, including laws
pertaining to safety and environmental protection;

(vii)
comply with any decision or instruction of the Management Committee or the
Participants made or given in accordance with this agreement;

(viii)
maintain the Project Facilities and the Refinery Plant in good working order;

(ix)
act as the Participant's representative in respect of matters relating to Native
Title Claims and Native Title Rights, and negotiate agreements with persons
holding Native Title Rights and with parties to Native Title Claims, provided
that the Manager may not execute any such agreements, without the prior approval
of the Management Committee by Ordinary Resolution;

(x)
comply or procure compliance with all contracts entered into by the Manager or
the Participants in relation to the Joint Venture Operations (including any
native title or heritage agreement) and ensure any proposed Business Plans are
prepared to ensure compliance with any requirements under those agreements;

(xi)
replace any Project Facilities as the Manager determines are necessary or
desirable so that Joint Venture Operations may be safely, efficiently and
lawfully conducted at all times;

(xii)
sell or otherwise dispose of any Project Facilities or supplies that may be worn
out, surplus or no longer required for Joint Venture Operations, provided that
any contract or arrangement for sale of such assets which have a book value, net
of accumulated depreciation of:

(A)
more than $100,000 but less than $250,000 must be first approved by the
Management Committee by an Ordinary Resolution; and

(B)
$250,000 or more must be first approved by the Management Committee by a Special
Resolution;

(xiii)
ensure that health, safety and environmental management systems are developed,
implemented and maintained in respect of the Joint Venture Operations to the
satisfaction of the Management Committee;

(xiv)
endeavour to ensure that contractors engaged for the Joint Venture Operations
develop, implement and maintain health, safety and environmental management
systems to standards that comply with health, safety and environment plans
approved by the Management Committee;



 
 
   page | 12




--------------------------------------------------------------------------------





(xv)
in the case of any emergency or accident, take such action as the Manager
considers is necessary or advisable for the protection of life or the Joint
Venture Assets;

(xvi)
acquire all materials, supplies, machinery, equipment and services necessary for
the conduct of Joint Venture Operations;

(xvii)
subject to the requirements of Schedule 3, engage (which may be by secondment),
dismiss, supervise and control all management, technical and labour personnel
necessary for the performance of its obligations under this agreement including
determining the terms and conditions of such engagement and conducting all
industrial relations;

(xviii)
arrange for the transportation, handling, loading, treatment and delivery of
Product to the Delivery Point;

(xix)
notify the Participants as soon as practicable after becoming aware of any event
or circumstance of which it is aware which is likely to result in:

(A)
litigation, arbitration or similar proceedings;

(B)
a material breach of any licence, authority, approval, direction, instrument or
other similar matter;

(C)
a material breach of any applicable legal requirement;

(D)
a material breach of any Joint Venture Document or of any other material
agreement of the Joint Venture; or

(E)
Force Majeure;

(xx)
subject to the requirements of Schedule 3, institute, defend, compromise or
settle any court or arbitration proceedings or insurance claims commenced or
threatened by or against the Manager or a Participant affecting or relating to
Joint Venture Operations or Joint Venture Assets, provided that unless otherwise
instructed by a Participant, the Manager may conduct such proceedings or claims
for and on behalf of and in the name of each Participant;

(xxi)
subject to the requirements of Schedule 3, take forward cover for, or hedge,
foreign currency obligations or pre-pay or take any other appropriate action to
avoid currency losses, in each case in relation to Joint Venture Operations, but
in no circumstances is the Manager responsible for or entitled to any currency
gains and losses, such losses and gains being borne by or credited to the
Participants pro rata in proportion to their respective Joint Venture Interests;

(xxii)
carry out the Rehabilitation Obligations and Mine Closure Obligations and comply
with the Approved Closure Plan;

(xxiii)
keep each of the Participants fully informed on all current material matters and
developments arising out of Joint Venture Operations; and

(xxiv)
generally do all such acts and things as may be necessary or desirable for the
efficient conduct of Joint Venture Operations, the protection of the Joint
Venture Assets and the attainment of the objects of the Joint Venture.



 
 
   page | 13




--------------------------------------------------------------------------------





(c)
Subject always to this agreement, the Manager has the power to enter into
agreements and bind the Participants in the exercise of its duties in accordance
with this agreement.

(d)
Despite any other provision of this agreement, the Participants agree that if
GAMG gives a notice of proposed activity under the GAMG Mineral Rights Agreement
then:

(i)
subject to 5.1(d)(ii), if the proposed activity might materially adversely
affect a known or possible deposit of Iron Ore capable of commercial
exploitation, then WLPL may determine whether to issue a notice of objection to
GAMG and may have conduct of any expert determination process under the GAMG
Mineral Rights Agreement on behalf of the tenement holders in relation to that
notice of objection and will indemnify AWPL against the costs of any such expert
determination process;

(ii)
if the proposed activity might materially adversely affect known or possible
deposits of both Iron Ore and any other Mineral (excluding Tantalum), which are
each capable of commercial exploitation, including in respect of Iron Ore and
any other Mineral (excluding Tantalum) in the Wodgina Resource, then either WLPL
or AWPL may determine whether to issue a notice of objection to GAMG and have
conduct of any expert determination under the GAMG Mineral Rights Agreement on
behalf of the tenement holders in relation to that notice of objection, and if
WLPL has issued a notice of objection in respect of Iron Ore only, WLPL will
indemnify AWPL against the costs of any such expert determination process; and

(iii)
in all other circumstances, the Participants agree to jointly exercise their
rights under the GAMG Mineral Rights Agreement through the Manager.

(e)
A Participant has the right to participate, at its own expense, in litigation or
administrative proceedings initiated by the Manager on behalf of the
Participants.

5.2
Insurance

The Manager shall in respect of Joint Venture Operations and the Joint Venture
Assets:
(a)
take out and keep in full force and effect, all in the name of the Participants,
insurance required by the laws in force in Western Australia or by virtue of any
contractual obligations entered into for the purposes of the Joint Venture;

(b)
effect and maintain in the name of the Participants public and product liability
insurance for an amount of not less than $50,000,000 in respect of each
occurrence and unlimited in the aggregate in respect of all incidents occurring
during the period of insurance;

(c)
without limiting clause 5.2(d), effect and maintain in the name of the
Participants such other insurances suitable for the Joint Venture Operations
which may (without limitation) include pollution legal liability insurance,
excess liability insurance, motor vehicle insurance, transit insurance and
mining operations insurance, each for amounts and on such terms as may be
determined by the Management Committee from time to time;

(d)
effect and maintain in the name of the Participants such other insurances as may
be determined by the Management Committee from time to time; and



 
 
   page | 14




--------------------------------------------------------------------------------





(e)
if requested, provide full details of all such insurances and certificates of
currency to a Participant.

5.3
Funding of the Manager

The performance by the Manager of its duties under this agreement will be
subject to it receiving sufficient funds from each Participant in accordance
with this agreement.
5.4
Conduct of operations

The Manager will perform all of its duties under this agreement in a good, safe,
workmanlike and commercially reasonable manner in accordance with good
exploration and mining and other applicable industry standards and practices.
5.5
Independent status of Manager

(a)
The Manager will report to, and be subject to, the general supervision and
direction of the Management Committee. Subject to that supervision, and to the
terms of this agreement, the Manager will have the authority, discretions and
powers of an independent contractor in its management, supervision and conduct
of Joint Venture Operations.

(b)
The Manager may perform its obligations under this agreement itself or through
its employees or such agents or contractors as it may decide (subject to clause
5.8). However, the use of an agent or contractor by the Manager in the
performance of any of the duties of the Manager will not relieve the Manager of
responsibility to the Participants for those duties.

5.6
Delegation

The Manager may delegate its rights and obligations as Manager, provided that:
(a)
any delegation of the whole or a large part of its obligations requires the
prior approval by Special Resolution of the Management Committee;

(b)
any delegation of any of its obligations to a Participant or an Affiliate of a
Participant requires the prior approval by Special Resolution of the Management
Committee;

(c)
it remains liable for any acts or omissions of its delegates as if they were the
acts or omissions of the Manager;

(d)
the Manager promptly informs the Management Committee of the identity of the
delegate and the matter which has been delegated; and

(e)
the delegation is at no additional cost to the Participants.

5.7
Manager's custody of Joint Venture Assets

(a)
Subject to the provisions of this agreement, the Manager will have the custody
and control of the Joint Venture Assets.

(b)
The Manager will hold any Joint Venture Asset which stands in its name as agent
for the Participants in proportion to their respective Joint Venture Interests.

(c)
Except:



 
 
   page | 15




--------------------------------------------------------------------------------





(i)    where permitted by this agreement;
(ii)    with the prior approval of the Management Committee; or
(iii)    in the case of Permitted Security Interests,
the Manager must not mortgage, pledge, charge, encumber, sub-lease or otherwise
dispose of or create any Security Interest or lien over or trust in respect of
(or purport or attempt to do so) the Joint Venture Assets or any other real or
personal property or money in which any Participant has an interest.
5.8
Contracts with Affiliates of Manager

(a)
Subject to clause 5.8(b), the Manager agrees that:

(i)
any agreements which are entered into by the Manager in the performance of its
duties under this agreement with any of its Affiliates or with a Participant or
any of its Affiliates (Related Party Contracts), will be on normal ‘arm's
length’ commercial terms consistent with the provisions of this clause;

(ii)
the terms of such agreements will be no less commercially reasonable in the
particular circumstances of such agreements than would have been the case had
such agreements been entered into with Third Parties which are not Affiliates of
the Manager or any Participant; and

(iii)
any such agreements (or material amendments to such agreements) will be
submitted to the Management Committee for approval by Special Resolution before
the Manager enters into them.

(b)
The Participants will procure that the Manager enters into (as Manager for and
on behalf of the Participants):

(i)
the Crushing Services Agreement with the Crushing Services Provider;

(ii)
the Camp Services Agreement with the Camp Services Provider; and

(iii)
the Intellectual Property Licence Agreement with the Licence Provider,

on or after the Effective Date and acknowledge and agree that:
(iv)
each of the Crushing Services Provider and the Camp Services Provider is an
Affiliate of WLPL;

(v)
the Licence Provider is an Affiliate of AWPL; and

(vi)
the provisions of clause 5.8(a) do not apply in relation to the entry into the
agreements listed in this clause 5.8(b).

(c)
Notwithstanding clause 5.8(b), the Manager agrees that any material amendment to
any of the agreements listed in clause 5.8(b)(i) to 5.8(b)(iii) will be
submitted to the Management Committee for approval by Special Resolution before
the Manager agrees to such amendment.



 
 
   page | 16




--------------------------------------------------------------------------------





5.9
Contracts with Third Parties

(a)
Unless otherwise decided by the Management Committee, all contracts or other
arrangements with Third Parties entered into by the Manager for the purposes of
or in the course of Joint Venture Operations will be entered into by the Manager
as agent for the Participants, with the result that:

(i)
wherever possible, using the Manager’s reasonable endeavours, the Participants
will be severally liable under such contracts and arrangements as principals in
proportion to their respective Joint Venture Interests, and not jointly or
jointly and severally liable; and

(ii)
in the event of any breach or default on the part of a Third Party under such
contracts and arrangements, proceedings may be brought against such Third Party
to recover each Participant's loss.

(b)
Where, despite the Manager’s reasonable endeavours under clause 5.9(a)(i), the
Participants are or become jointly or jointly and severally liable under a
contract or other arrangement with a Third Party, the Participants agree that as
between themselves, all liabilities under or in respect of any such contract
(Contract Liability) will be borne by the Participants in proportion to their
respective Joint Venture Interests, notwithstanding the terms of the contract.

(c)
In respect of clause 5.9(b):

(i)
if a Participant (Discharging Participant) or any person on behalf of a
Participant pays, performs or discharges a Contract Liability of another
Participant, then that Participant must reimburse or compensate the Discharging
Participant within 5 Business Days after it receives evidence of that payment,
performance or discharge; and

(ii)
each Participant (Indemnifying Participant) indemnifies each of the other
Participants (Other Participants) for and against all Contract Liability
suffered or incurred by the Other Participants:

(A)
arising from or in connection with the Other Participants taking any reasonable
action to avoid, resist or defend themselves against any Contract Liability of
the Indemnifying Participant; and

(B)
arising from or in connection with the Indemnifying Participant failing to
comply with this clause 5.9(c).

(d)
The Manager must not enter into any contract where:

(i)
it does not have sufficient approval to commit to the Operating Costs or Capital
Cost in accordance with clauses 7.7 or 7.8;

(ii)
the expected expenditure would be worth greater than $1,000,000 (annualised if
applicable) unless the contract has first been submitted to the Management
Committee and approved by an Ordinary Resolution; or

(iii)
there is a multi-year expenditure commitment (whether by reason of minimum
expenditure, take or pay, termination fees or inability to terminate the
contract without a claim for damages) of at least $1,000,000 (annualised),
unless the contract has first been submitted to the Management Committee and
approved by a Special Resolution.



 
 
   page | 17




--------------------------------------------------------------------------------





(e)
The Manager must not enter into any contract requiring a Special Resolution
unless the contract has first been submitted to the Management Committee and
approved by a Special Resolution.

(f)
The Manager must, upon a request by any Participant, disclose to the
Participants details and, if requested, copies of all contracts or other
arrangements with Third Parties entered into by the Manager for the purposes of
or in the course of Joint Venture Operations.

5.10
No profit or loss by Manager

Unless otherwise agreed between the Manager and all of the Participants, the
Manager will perform its duties under this agreement on a no profit or loss
basis to the intent that:
(a)
the Manager will neither gain nor lose by performing its duties under this
agreement;

(b)
the Manager will not be entitled to any fee margin or other remuneration from
the Participants for the performance of its duties under this agreement; and

(c)
all costs, expenses and liabilities of the Manager arising out of the proper
performance by the Manager of its obligations under this agreement, in
accordance with the terms of this agreement, will be Joint Venture Costs and
will be borne by the Participants in proportion to their respective Joint
Venture Interests.

5.11
Good faith

(a)
The Manager will at all times act reasonably and in good faith in all its
dealings with the Participants and in the performance of its duties under this
agreement.

(b)
The Manager will at all times act in the best interests of the Joint Venture as
a whole.

5.12
Ratify actions of Manager

Each Participant agrees to ratify and confirm all actions taken by the Manager
in the due and proper performance of its duties and in accordance with the terms
of this agreement.

--------------------------------------------------------------------------------

6
Management Committee

6.1
Establishment of Management Committee

(a)
The Participants will prior to the Effective Date establish a Management
Committee in accordance with this clause 6.

(b)
The Management Committee is empowered to make all decisions in relation to
matters within the scope of the Joint Venture, other than:

(i)
matters expressly reserved by this agreement for the Participants’
determination, decision, approval or consent; or

(ii)
matters which have been expressly delegated in accordance with this agreement to
a Participant or the Manager.



 
 
   page | 18




--------------------------------------------------------------------------------





6.2
Composition of Management Committee

(a)
Each Participant will be entitled to appoint Representatives on the Management
Committee as follows:

(i)
a Participant with a Joint Venture Interest of 10% or greater, but less than
25%, may appoint one (1) Representative;

(ii)
a Participant with a Joint Venture Interest of 25% or greater, but less than
50%, may appoint two (2) Representatives; and

(iii)
a Participant with a Joint Venture Interest of 50% or greater may appoint three
(3) Representatives.

(b)
Each Participant may also appoint an alternate for each of its Representatives
who will be entitled to attend and vote at meetings of the Management Committee
in which the relevant Representative does not participate.

(c)
Each Participant will appoint its Representatives and alternates (if any) by
notice in writing to the Manager and the other Participants.

(d)
A Participant may replace any of its Representatives or alternates, or revoke
any such appointment, at any time by giving notice in writing to the Manager and
the other Participants. The relevant appointment or removal will take effect
immediately on receipt of that notice.

(e)
A Participant whose Joint Venture Interest falls below 10% will cease to have
any right to appoint Representatives to the Management Committee, and any such
appointments will cease to have effect immediately upon its Joint Venture
Interest falling below 10%.

6.3
Meetings

(a)
Meetings of the Management Committee will (unless otherwise agreed by Special
Resolution of the Management Committee):

(i)
be held at the Manager’s office in Perth or at such other place in Perth as the
Management Committee may from time to time determine; and

(ii)
be held at least once in each Quarter or at such other intervals as the
Management Committee may determine.

(b)
In addition, the Manager may at any time, and will within five (5) Business Days
of being requested to do so by a Participant or Participants who, in aggregate,
hold a Joint Venture Interest of 25% or more, convene a meeting of the
Management Committee. Any request by a Participant or Participants for a meeting
to be convened must set out the matters to be considered at the meeting.

(c)
Each Participant will bear the travel and other expenses of its Representatives
attending meetings.

(d)
Meetings of the Management Committee may be held in person or by telephone,
video conference or other means of instantaneous communication.

(e)
Each Participant will ensure its Representatives convene and attend meetings
expeditiously to ensure the continuity of Joint Venture Operations.



 
 
   page | 19




--------------------------------------------------------------------------------





6.4
Notice of meetings

(a)
Except as otherwise expressly stated otherwise in this agreement, the Manager
will give to each Participant at least ten (10) Business Days’ notice of each
meeting of the Management Committee (or at least two (2) Business Days' notice
for a reconvened meeting), which notice must outline the business to be
conducted at the meeting. Such notice will not be required where the
Representatives of each Participant agree to waive notice of the meeting. Each
Participant may give a notice to the Manager and each other Participant at least
five (5) Business Days prior to the meeting to include any additional items of
business to be conducted at the meeting.

(b)
Business not mentioned in a notice of meeting will not be dealt with at the
meeting unless all Representatives (not just those present at the meeting)
unanimously agree.

6.5
Quorum

(a)
The quorum for a meeting of the Management Committee will be at least one
Representative of each Participant entitled to vote.

(b)
If a quorum is not present within one hour after the time appointed for the
meeting:

(i)
the meeting will stand adjourned to the same hour on the next Business Day at
the same venue; and

(ii)
the Manager will endeavour to contact the Representatives who were not present
at the first meeting to advise them of the adjourned meeting.

(c)
The quorum at an adjourned meeting will be those Representatives present at the
adjourned meeting.

6.6
Chairperson

(a)
The chairperson at meetings of the Management Committee (Chairperson) will be
selected by the Participant with the largest Joint Venture Interest from the
Representatives of that Participant.

(b)
If two or more Participants have equal Joint Venture Interests and are the
largest Joint Venture Interest holders, then the Chairperson will be selected by
those Participants (from their appointed Representatives) respectively on a 12
month rotating basis (such 12 Month periods to cover a Financial Year).

(c)
From the Effective Date until 30 June 2020, one of the Representatives of WLPL
shall be the Chairperson.

(d)
The Chairperson will not have a casting vote.

6.7
Senior management personnel of the Manager

(a)
WLPL will have the right to appoint the initial chief executive officer of the
Manager from the Effective Date (for a period of no more than 2 years (unless
agreed otherwise by AWPL) and after that AWPL, and then WLPL on rotation on the
same basis.

(b)
AWPL will have the right to appoint the initial chief financial officer of the
Manager from the Effective Date (for a period of no more than 2 years (unless
agreed otherwise by WLPL) and after that WLPL, and then AWPL on rotation on the
same basis.



 
 
   page | 20




--------------------------------------------------------------------------------





(c)
The salary of any chief executive officer or chief financial officer to be paid
by the Manager or secondment fee if seconded by the relevant appointor shall be
capped at an equal amount agreed by the Participants or as otherwise determined
by Ordinary Resolution of the Management Committee.

(d)
AWPL will have the right to appoint the manager of the Refinery Plant, other
than any Alternative Refinery Plant developed by WLPL.

(e)
In exercising their appointment rights under this clause 6.7, WLPL and AWPL must
consult with the other, and must appoint suitably qualified persons with the
requisite expertise and demeanour.

(f)
Clauses 6.7(a) and 6.7(b) only apply while the Joint Venture Interest of each
Participant is 50% of the aggregate Joint Venture Interests of all Participants.

6.8
Voting rights

(a)
The Representatives of a Participant present and entitled to vote at any meeting
of the Management Committee will have between them that number of votes which is
equal to the Joint Venture Interest of the Participant who appointed those
Representatives. By way of example, the Representatives of a Participant whose
Joint Venture Interest is 50% will have between them 50 votes. Any one
Representative appointed by a Participant shall be entitled to cast all votes of
the Representatives appointed by such Participant.

(b)
Subject to clause 6.8(d), a Representative may attend and vote on a matter at a
meeting of the Management Committee notwithstanding there is a conflict of
interest in respect of that matter with the Participant appointing that
Representative. However at the start of the relevant meeting before the vote is
taken, the existence of this conflict of interest must be declared if not
already known by the other Participants. Subject to the foregoing, clause 6.8(d)
does not prevent a Representative who has a personal conflict of interest in
respect of a matter from attending and voting on a matter at a meeting of the
Management Committee, provided that the matter does not relate to the matters
described in clauses 6.8(d)(i) to 6.8(d)(v).

(c)
A Representative who decides (at his or her election) to withdraw from a meeting
of the Management Committee due to a conflict of interest will be treated as not
being entitled to vote at that meeting and such withdrawal will not result in
the meeting lacking quorum.

(d)
In circumstances where there is a meeting of the Management Committee at which a
resolution is proposed regarding:

(i)
the enforcement by the Manager of a right against a Participant, or any
Affiliate of the Participant, in relation to a right under or performance in
accordance with any contract, or a liability, loss, cost, charge or expense
paid, suffered or incurred by the Joint Venture from an act or omission of that
person;

(ii)
the execution of any Related Party Contract (other than the execution of the
Related Party Contracts by the Manager in accordance with clause 5.8(b));



 
 
   page | 21




--------------------------------------------------------------------------------





(iii)
the enforcement or waiver of any rights of the Manager under any Related Party
Contract;

(iv)
the issuing by the Manager of a Notice of Objection or a Notice of Consent under
clause 2.4; or

(v)
any delegation by the Manager under clause 5.6(b),

and the resolution is not passed at such meeting of the Management Committee,
then the Deadlock procedure in clause 6.11 shall not apply and any Participant
other than a Participant which is or is an Affiliate of the applicable person
(including delegate or counterparty) referred to in sub-clauses (i) to (v) of
this clause 6.8(d) (Conflicted Participant) may, immediately following such
meeting, convene another meeting of the Management Committee. At the reconvened
meeting, the Representatives of the Conflicted Participant:
(vi)
will not have the right to vote at the meeting;

(vii)
will not be counted for the purpose of determining the quorum for the meeting;
and

(viii)
any resolution dealing with that matter may be passed pursuant to the decision
making threshold applicable to that decision, with those thresholds being
adjusted such that the voting entitlement of the Representatives appointed by
the Participants other than the Conflicted Participant will in aggregate be
deemed equal to 100% total votes of all Representatives present and entitled to
vote (and which for the avoidance of doubt shall exclude the Representatives
appointed by the Conflicted Participant).

(e)
For the purposes of clause 6.8(d), if the Manager resolves to commence
enforcement action against a Conflicted Participant or any of its Affiliates in
respect of a Related Party Contract, the Conflicted Participant and its
Representatives shall have no involvement in (other than its independent rights
to defend against such action), and no right to receive information in respect
of the conduct of, that enforcement action by the Manager on behalf of the Joint
Venture and the Manager shall implement appropriate information handling
protocols.

6.9
Ordinary Resolutions

Subject to clause 6.10, decisions at any meeting of the Management Committee
will be made by the affirmative vote of one or more Representatives of those
Participants present and entitled to vote at the meeting having more than 50% of
the total votes of all Representatives present and entitled to vote.
6.10
Special Resolutions

Decisions taken by the Management Committee with respect to the matters set out
in Schedule 3 and as otherwise specified in this agreement will require the
affirmative vote of one or more Representatives of those Participants present
and entitled to vote at the meeting having 75% or more of the total votes of all
Representatives present and entitled to vote.
6.11
Deadlocks

(a)
Following a meeting of the Management Committee at which one (or more)
Participants (via their Representatives) have voted in favour of a proposed
resolution and other Participants (via their Representatives) have voted against
the proposed resolution of the decision that is the subject matter of the
proposed resolution and such proposed resolution was not passed in accordance
with the agreement (Deadlock), a Participant



 
 
   page | 22




--------------------------------------------------------------------------------





(Initiating Participant) may give written notice (Deadlock Notice) to the other
Participants (Other Participants) which:
(i)
identifies the proposed resolution which was not passed at the meeting of the
Management Committee; and

(ii)
designates a senior representative of the Initiating Participant who will have
the authority to resolve the Deadlock on its behalf.

(b)
Within five (5) Business Days of the date of the Deadlock Notice, the Other
Participants must promptly designate, by written notice to the Initiating
Participant, senior representatives who will have authority to resolve the
Deadlock on their behalf.

(c)
Each Participant's senior representatives designated under clauses 6.11(a) and
6.11(b) must meet and use all reasonable endeavours acting in good faith to
resolve the Deadlock within ten (10) Business Days after the date of the
Deadlock Notice.

(d)
If the Deadlock is not resolved under clause 6.11(c), then within fifteen (15)
Business Days of the date of the Deadlock Notice, each chief executive officer
of the Ultimate Holding Company of each Participant must (including by telephone
or video conference) meet and use all reasonable endeavours acting in good faith
to resolve the Deadlock.

(e)
Any resolution of a Deadlock under this clause 6.11 will be a valid resolution
of the Management Committee to the extent that the senior representatives or
chief executive officers (as applicable) agree that the resolution will have
such effect.

(f)
If:

(i)
the Joint Venture Interest of each Participant is no longer 50% of the aggregate
Joint Venture Interests of all Participants; or

(ii)
Albemarle and MRL cease to be the Ultimate Holding Companies of AWPL and WLPL,
respectively (or of any of their respective Transferee Subsidiaries under clause
12.2),

then the Participants will use reasonable endeavours to negotiate and agree to
amend this agreement to make provision for the resolution of Deadlocks other
than on, or in addition, to the terms of this clause 6.11.
6.12
Stage 2 Decision

(a)
Without limiting any other provision of this agreement, the Participants agree
that they will proceed with the construction and commissioning of the Initial
Refinery Plant.

(b)
The Participants agree to act reasonably and work together to progress the
Initial Refinery Plant, including by agreeing the budget for preparation of and
directing the Manager to prepare, as soon as reasonably practicable, a Refinery
Plant Business Plan for a Refinery Plant Development for consideration and, if
appropriate, approval by the Management Committee as soon as practicable after
the Effective Date.



 
 
   page | 23




--------------------------------------------------------------------------------





(c)
If following a meeting of the Management Committee at which one Participant (via
its Representatives) has proposed a resolution regarding a Stage 2 Decision and
voted in favour of such proposed resolution and the other Participant (via its
Representatives) has voted against the proposed resolution, then if the Deadlock
process in clause 6.11 has been followed and the Deadlock has not been resolved,
or if the Participant who voted against the proposed resolution failed to comply
with the Deadlock process, then subject to clause 6.12(e), the Participant who
voted in favour of the resolution (Sole Risk Participant) may no later than 3
months after the date of the Management Committee meeting at which the proposed
resolution was not passed, give written notice (Alternative Refinery Plant
Notice) to the other Participant (Non-consenting Participant) of its intention
to develop an Alternative Refinery Plant outside the terms of the Joint Venture,
which such notice shall include a detailed design of the Alternative Refinery
Plant.

(d)
If, after the Effective Date, a Participant or any of its Affiliates commences
construction of any new facilities (or enters into contractual arrangements,
including arrangements for the acquisition of such facilities, which have
substantially the same effect as the construction of new facilities by that
Participant or any of its Affiliates) located anywhere in the world (excluding
AWPL and its Affiliates' modules with designed production capacity at Kemerton
of up to 75ktpa plus debottlenecking or efficiency improvements) which will
provide that Participant or any of its Affiliates with additional production
capacity for lithium hydroxide monohydrate or lithium carbonate fed by spodumene
of greater than 20ktpa, other than as a result of debottlenecking or efficiency
improvements at existing or new lithium production facilities (Additional
Production Capacity), that Participant must (in good faith) and as soon as
reasonably practicable issue a notice in writing to the other Participant(s)
notifying the other Participant(s) of such occurrence (Notice of Additional
Production Capacity).

(e)
An Alternative Refinery Plant Notice may only be issued in circumstances where
prior to the issue of the Alternative Refinery Plant Notice, the Non-consenting
Participant or any of its Affiliates has issued a Notice of Additional
Production Capacity, provided that a Notice of Additional Production Capacity
will be deemed to have been issued if no Notice of Additional Production
Capacity has been given and the Sole Risk Participant can provide evidence,
acting reasonably, to each Non-consenting Participant that such Additional
Production Capacity of the Non-consenting Participant has commenced construction
and the Non-consenting Participant (acting reasonably) has not, within ten (10)
Business Days of being provided with such evidence, issued a Dispute Notice to
the Sole Risk Participant in relation to such matter.

(f)
Within twenty (20) Business Days of the date of the Alternative Refinery Plant
Notice, the Non-consenting Participant must:

(i)
confirm in writing its intention to participate in the Stage 2 Refinery Plant,
in which case the Stage 2 Decision will be deemed to have been passed;

(ii)
confirm in writing that it will not participate in the Stage 2 Refinery Plant at
that time; or

(iii)
request in writing a meeting with the chief executive officer of the Ultimate
Holding Company of the Sole Risk Participant.

(g)
If the Non-consenting Participant issues a request under clause 6.12(f)(iii),
each chief executive officer of the Ultimate Holding Company of each Participant
must meet within five (5) Business Days of the date of the request issued under
clause 6.12(f)(iii) and use all reasonable endeavours (acting in good faith) to
resolve the matter in respect of the proposed Stage 2 Decision. Any resolution
of a matter under this clause 6.12(g) will be deemed to be a valid resolution of
the Management Committee approving a Stage 2 Decision.



 
 
   page | 24




--------------------------------------------------------------------------------





(h)
If:

(i)
the Non-consenting Participant does not comply with clause 6.12(d) and the Sole
Risk Participant has given a notice to the Non-consenting Participant in
accordance with clause 6.12(e) and in relation to which no Dispute Notice has
been given to the Sole Risk Participant in accordance with clause 6.12(e);

(ii)
the Non-consenting Participant issues a confirmation under clause 6.12(f)(ii)
that it will not participate; or

(iii)
the steps set out in clauses 6.12(f)(iii) and 6.12(g) have been taken and the
matter in respect of the proposed Stage 2 Decision is not resolved within the
ten (10) Business Days of the date of the request issued under clause
6.12(f)(iii),

then subject to clause 6.12(i) and clause 6.12(n), the Sole Risk Participant may
(subject to clause (j)6.12(j)) in its absolute discretion construct, commission
and operate the Alternative Refinery Plant outside the terms of the Joint
Venture (such that the Alternative Refinery Plant will not be a Joint Venture
Operation, will not form part of the Joint Venture Assets and this agreement
will not govern the Alternative Refinery Plant) and the Non-consenting
Participant will not participate in the Alternative Refinery Plant.
(i)
The Sole Risk Participant must not construct, commission and operate the
Alternative Refinery Plant in circumstances where it would have an adverse
impact on the costs of, operation of or production output of the Initial
Refinery Plant or other Joint Venture Operations, including in relation to the
availability of water, power, feedstock or other utilities, accommodation and
site facilities. In such circumstances the Sole Risk Participant will be
permitted to alter the method or design of construction, commissioning or
operation of the Alternative Refinery Plant to the extent required to remedy
such adverse impact.

(j)
If a Sole Risk Participant has not commenced construction of the Alternative
Refinery Plant notified under an Alternative Refinery Plant Notice within 12
months of the date it is permitted to proceed with the construction,
commissioning and operation of the Alternative Refinery Plant, then the right to
do so will end, and the Sole Risk Participant may give another Alternative
Refinery Plant Notice (without the need to first call a meeting of the
Management Committee or propose a resolution regarding a Stage 2 Decision) and
the Participants must again comply with this clause 6.12.

(k)
If the Sole Risk Participant, at its own cost and risk, develops the Alternative
Refinery Plant outside of the Joint Venture in accordance with clause 6.12(h),
it will be entitled to:

(i)
construct and operate the Alternative Refinery Plant on an appropriate area of
the Tenements which is suitable for a lithium hydroxide monohydrate plant
(Designated Area), provided that the Sole Risk Participant must not deliver any
of its share of Lithium recovered from the Tenements into the Alternative
Refinery Plant unless the Sole Risk Participant delivers on an ongoing basis its
proportionate share of Lithium recovered from the Tenements to facilitate the
operation of the Initial Refinery Plant at its maximum production capacity;



 
 
   page | 25




--------------------------------------------------------------------------------





(ii)
access (for itself, its Affiliates and its and its Affiliates' Personnel) the
Designated Area for the purposes of constructing and operating the Alternative
Refinery Plant;

(iii)
use any Intellectual Property Rights in any Joint Venture feasibility studies
conducted in respect of the development of a lithium hydroxide monohydrate
plant;

(iv)
receive from the Joint Venture all required goods and services which are
requested by the Sole Risk Participant to construct and operate the Alternative
Refinery Plant on a cost basis (including but not limited to power,
accommodation and site facilities), provided that any expansion of any
facilities which are required to accommodate the needs of the Sole Risk
Participant will be borne solely by the Sole Risk Participant, and subject to
such goods and services being available without adversely impacting on the
production output of the Initial Refinery Plant; and

(v)
where WLPL is the Sole Risk Participant, enter into an agreement with the
Licence Provider on terms equivalent to the Intellectual Property Licence
Agreement.

(l)
The Sole Risk Participant must obtain any further Approvals required for the
development of the Alternative Refinery Plant and must indemnify the
Non-consenting Participant against:

(i)
the costs of developing, operating and maintaining and ultimately closing the
Sole Risk Participant's Alternative Refinery Plant; and

(ii)
any:

(A)
Rehabilitation Obligations; and

(B)
any other losses sustained or liabilities incurred (except where such loss or
liability arises as a direct result of the Non-Consenting Participant's fraud,
Wilful Misconduct or Gross Negligence),

arising from or in connection with the Alternative Refinery Plant.
(m)
Prior to commencing construction of the Alternative Refinery Plant, the Sole
Risk Participant must offer to the Non-consenting Participant to construct any
foundations, pipework or other shared or potentially shared infrastructure at
the cost of the Non-consenting Participant, which would facilitate the future
construction by the Non-consenting Participant of a further Alternative Refinery
Plant under clause 6.12(n) and facilitate its interconnection and integration
with the Sole Risk Participant's Alternative Refinery Plant.

(n)
If the Sole Risk Participant develops an Alternative Refinery Plant in
accordance with this clause 6.12, the Non-consenting Participant may at any time
develop its own Alternative Refinery Plant, subject to the requirements and
principles in clauses 6.12(i) to 6.12(l) at the cost and risk of the
Non-consenting Participant, which shall not form part of the Joint Venture
Assets and shall not be governed by this agreement. If the Non-consenting
Participant has developed an Alternative Refinery Plant in accordance with this
clause 6.12(n), the Participants may agree to include each Alternative Refinery
Plant in the Joint Venture Assets, to be governed by the terms of this
agreement.



 
 
   page | 26




--------------------------------------------------------------------------------





(o)
No Alternative Refinery Plant Notice may be given and the Sole Risk Participant
may not commence construction of an Alternative Refinery Plant the Joint Venture
Interest of any Participant is less than 50% of the aggregate Joint Venture
Interests of all Participants.

(p)
Upon request from the Sole Risk Participant, and subject to clause 6.12(q), the
Manager shall, in good faith, acting reasonably, consider reasonable
modifications to the manner in which it operates the Initial Refinery Plant in
order to avoid an adverse impact on the production output of the Initial
Refinery Plant resulting from the operation of the Alternative Refinery Plant.

(q)
The Sole Risk Participant agrees to indemnify the Manager and the Non-
consenting Participant for the costs of any modifications to the Initial
Refinery Plant and any related future costs (including in operation and
maintenance) which are made under clause 6.12(p) (including any increase in the
cost of goods and services procured by the Joint Venture in connection with the
Initial Refinery Plant).

6.13
Advisers

A Participant may arrange at its own expense for consultants or other technical
personnel (Advisers) and up to two other persons (Observers) to be present at
meetings of the Management Committee to assist its Representatives, or in the
case of the Observers to observe but not participate in the meeting, provided
that:
(a)
the Participant must ensure that each Adviser and Observer is under a duty of
confidentiality in relation to all information and materials to which the
Adviser or Observer gains access as a consequence of the Adviser or Observer
being present at a meeting of the Management Committee; and

(b)
a Participant must inform the other Participants of its intention to have an
Adviser or Observer attend a meeting of the Management Committee on behalf of
the Participant at least two (2) Business Days before the meeting (and such
notice must include the name and origin of each Adviser and Observer).

6.14
Authority of Representatives

Each Representative will have full power and authority to represent the
Participant who appointed the Representative in all matters within the powers of
the Management Committee and all acts done by the Representative under this
authority will be deemed to be the act of the Participant who appointed the
Representative.
6.15
Resolution without meeting

(a)
A resolution of the Management Committee which is signed by a Representative of
each Participant who is entitled to vote (Circular Resolution) will be as valid
and effective as if it had been passed at a meeting of the Management Committee
properly convened and held.

(b)
A Circular Resolution may consist of one or more documents in identical terms,
signed by a Representative of each Participant.

6.16
Manager’s delegate

(a)
The Manager will by notice in writing to the Participants designate a delegate
to the Management Committee.



 
 
   page | 27




--------------------------------------------------------------------------------





(b)
The Manager may change its delegate at any time by giving notice in writing to
the Participants.

(c)
The Manager will cause its delegate, who may be accompanied by Advisers, to be
present at each meeting of the Management Committee. Such delegate and Advisers
will have no voting rights and the Manager must ensure that its delegate and
Advisers are under a duty of confidentiality in relation to all information and
materials to which the delegate or the Advisers gains access as a consequence of
the Adviser or delegate being present at a meeting of the Management Committee.

(d)
The Manager’s delegate is not entitled to vote at meetings of the Management
Committee.

6.17
Minutes

(a)
The Manager must arrange for minutes of each Management Committee meeting and
each sub-committee meeting as described under clause 6.18 to be taken. The
Manager’s costs and expenses in providing this service will be included in Joint
Venture Costs.

(b)
A copy of the minutes of each Management Committee meeting and each
sub-committee meeting must be given to each Participant as soon as practicable,
but no later than 21 days after each meeting.

(c)
If a Participant wishes to make any comments in respect of the minutes, it must
do so within 21 days after receiving the minutes by providing a notice to the
Manager.

(d)
The minutes of a Management Committee meeting or subcommittee meeting,
respectively, will be considered and approved (with or without amendments) at
the next meeting of the Management Committee or relevant sub-committee (as
applicable), and are to be signed by the Chairperson of the relevant Management
Committee meeting or the chairperson of the relevant sub-committee meeting as
described in clause 6.18(c), and are then conclusive evidence of the proceedings
and decisions of the meeting to which they relate.

6.18
Sub-committees

(a)
The Management Committee may establish one or more sub-committees to consider
and make recommendations or, if the Management Committee unanimously and
expressly confers such a power, decisions on such matters as the Management
Committee may from time to time refer to any such sub-committee.

(b)
Each Participant will be entitled, but will not be obliged, to be represented on
each sub-committee.

(c)
The Participant who has nominated the Chairperson of the Management Committee
will appoint the chairperson of any sub-committee.

6.19
Services

The Management Committee may:
(a)
require the Manager to provide it with such services as the Management Committee
may request; and

(b)
engage advisers and consultants as required,



 
 
   page | 28




--------------------------------------------------------------------------------





and all expenses incurred in connection with the exercise of this power will be
regarded as Joint Venture Costs and may be paid by the Manager accordingly even
if not included in an Approved Budget.
6.20
Recommendations and decisions of sub-committees

Recommendations and (where applicable) decisions of any sub-committee of the
Management Committee must be by unanimous vote. If unanimity cannot be achieved
on any matter, such inability and the reasons for that will be reported to the
Management Committee.

--------------------------------------------------------------------------------

7
Budgets, planning and contributions

7.1
Commencement under Initial Mine Plan and Budget

The parties agree that in respect of the period from the Effective Date until 30
June 2020, the Manager, on behalf of the Participants, will undertake Joint
Venture Operations in accordance with the Initial Mine Plan and Budget.
7.2
Preparation and approval of the Business Plan

The parties agree that, subject to constraints of applicable competition rules:
(a)
prior to 28 February of each year, the Manager will consult with each of the
Participants to discuss and agree the assumptions (including metal price,
exchange rates, diesel price and other key commodities consumed, discount rate
and inflation rate) to be used in preparing the draft Business Plan and Proposed
Budget;

(b)
prior to 30 April of each year, the Manager will submit to each Participant a
draft Business Plan (incorporating a Proposed Budget) which, among other
periods, covers the period commencing on the following 1 July;

(c)
the Participants will promptly review the draft Business Plan (incorporating a
Proposed Budget) in consultation with the Manager. The Manager will update the
draft Business Plan (incorporating a Proposed Budget) to include agreed changes,
prior to submission of the Business Plan (incorporating a Proposed Budget) to
the Management Committee for consideration and approval at least a Month prior
to the end of the current Financial Year; and

(d)
at the relevant meeting of the Management Committee in the final Quarter of each
Financial Year, or at such other time as the Participants may otherwise agree,
the Management Committee will consider and may approve all or part of the draft
Business Plan and the Proposed Budget in accordance with clause 7.5(a), with or
without amendment; and

(e)
the Participants agree to, and will procure that the Manager completes, a
similar process to the process described in clauses 7.2(a) to 7.2(d) for the
purpose of updating the Business Plan approved by the Management Committee under
clause 7.2(d) to facilitate AWPL or its Affiliates' fiscal year (currently on a
calendar year basis), if any are different (at no cost to AWPL or its
Affiliates).

7.3
Contents of Business Plan

(a)
Each Business Plan will set out and cover the following separate areas:



 
 
   page | 29




--------------------------------------------------------------------------------





(i)
detailed information in relation to the proposed Joint Venture Operations and
Joint Venture Costs in each Month during the first two Financial Years covered
by the Business Plan, which information must be presented in accordance with the
relevant categories set out in clause 7.3(c) (in respect of the LOM Business
Plan) and clause 7.3(d) (in respect of the Refinery Plant Business Plan); and

(ii)
to the extent reasonably practical, information in relation to proposed Joint
Venture Operations and Joint Venture Costs for each subsequent Financial Year
during the then estimated Life of Mine, which information must be presented in
accordance with the relevant categories set out in clause 7.3(c) (in respect of
the LOM Business Plan) and clause 7.3(d) (in respect of the Refinery Plant
Business Plan).

(b)
Each Proposed Budget will set out detailed information in relation to the
proposed Joint Venture Operations and Joint Venture Costs in each Month during
the new Financial Year, which information must be presented in accordance with
the relevant categories set out in clause 7.3(c) (in respect of the LOM Business
Plan) and clause 7.3(d) (in respect of the Refinery Plant Business Plan).

(c)
For the purposes of clauses 7.3(a) and 7.3(b), the monthly and annual
information set out in a LOM Business Plan must be divided into the following
separate plan categories (except to the extent that no expenditure or activity
is anticipated for the relevant category):

(i)
(Mine Development / evaluation plan): this must contain details of proposed Mine
Development and reasonable justification for projects proposed for Mine
Development and evaluation activities.

(ii)
(mining physicals / mine metal plan): this must contain details of ore tonnes
moved, waste, production risk rating.

(iii)
(Capital Costs plan): this must contain details and reasonable justification for
any proposed Capital Works and a ranking of the priority of each proposed
Capital Work. Assets to be scrapped or disposed of as a result of proceeding
with any new Capital Work should be identified.

(iv)
(Operating Costs plan): this must reflect the guidance and directions of the
Management Committee as to the grade of ore to be mined, the amount of Minerals
to be produced, and other matters relating to Operating Costs, including
utilisation and availability of equipment.

(v)
(exploration plan): A plan for Exploration Operations including details and
reasonable justification for projects together with a budget for those works,
split into work on the Development Area (if appropriate) and work on other areas
of the Tenements as proposed.

(vi)
(Rehabilitation plan): this must describe anticipated works to be carried out to
meet Rehabilitation Obligations and clearly identify the expenditure to be
charged against existing provisions and the expenditure which is not covered by
existing provisions.

(vii)
(care and maintenance plan): this must describe the care and maintenance
activities to be undertaken (if any) and the associated costs.

(viii)
(Closure Plan): this must describe the anticipated activities to be carried out
to meet the Mine Closure Obligations.



 
 
   page | 30




--------------------------------------------------------------------------------





(ix)
(manpower plan): this must be a plan setting out the staffing and manpower
required in connection with the implementation of any proposed Joint Venture
Operations referred to in this clause 7.3(c) or any other approved work
programme or Joint Venture Operations under this agreement.

(x)
(budget): this must show:

(A)
working capital: expected movement in the individual significant components of
working capital for the following year.

(B)
cash flow: the relevant periodic cash requirements for each of the categories in
the LOM Business Plan and clearly distinguish between Capital Costs and
Operating Costs.

(C)
Called Sum forecast: the extent to which the periodic cash requirements can be
satisfied from cash on hand, and will include a Called Sums forecast showing the
estimated periodic contribution required from each Participant.

(d)
For the purposes of clauses 7.3(a) and 7.3(b), the monthly and annual
information set out in a Refinery Plant Business Plan must be divided into the
following separate plan categories (except to the extent that no expenditure or
activity is anticipated for the relevant category):

(i)
(Refinery Plant Development / evaluation plan): this must contain details of the
proposed Refinery Plant Development and reasonable justification for projects
proposed for Refinery Plant Development and evaluation activities.

(ii)
(Capital Costs plan): this must contain details and reasonable justification for
any proposed Capital Works and a ranking of the priority of each proposed
Capital Work. Assets to be scrapped or disposed of as a result of proceeding
with any new Capital Work should be identified.

(iii)
(Operating Costs plan): this must reflect the guidance and directions of the
Management Committee as to the grade and amount of lithium hydroxide monohydrate
to be produced, and other matters relating to Operating Costs, including
utilisation and availability of equipment.

(iv)
(manpower plan): this must be a plan setting out the staffing and manpower
required in connection with the implementation of any proposed Joint Venture
Operations referred to in this clause 7.3(d) or any other approved work
programme or Joint Venture Operations under this agreement.

(v)
(budget): this must show:

(A)
working capital: expected movement in the individual significant components of
working capital for the following year.

(B)
cash flow: the relevant periodic cash requirements for each of the categories in
the Refinery Plant Business Plan and clearly distinguish between Capital Costs
and Operating Costs.

(C)
Called Sum forecast: the extent to which the periodic cash requirements can be
satisfied from cash on hand, and will include a Called Sums forecast showing the
estimated periodic contribution required from each Participant.



 
 
   page | 31




--------------------------------------------------------------------------------





7.4
Revision of Business Plan

(a)
At any time prior to the approval and adoption of the next succeeding Business
Plan (including the Proposed Budget), the Manager may propose revisions to the
Business Plan (incorporating the Approved Budget) for approval by the Management
Committee in accordance with the terms of this agreement.

(b)
The Manager must prepare proposed revisions to the Business Plan (incorporating
the Approved Budget) if, at any time, it becomes necessary to make a material
alteration in respect of any of the plans specified in the most recent Business
Plan and/or Approved Budget (including if there is a Refinery Plant Decision),
or if the Management Committee otherwise requests such an amendment, and submit
the proposed revisions for approval by the Management Committee in accordance
with the terms of this agreement.

(c)
The Manager must promptly provide the Participants with any revisions to the
Business Plan (incorporating the Approved Budget) approved by the Management
Committee.

7.5
Approval of Business Plan and revisions

(a)
A proposed Business Plan (incorporating a Proposed Budget) may be approved in
whole or in part by the Management Committee by Ordinary Resolution.

(b)
Subject to clause 7.7(d), a revision or variation to the approved Business Plan
(including the Approved Budget) requires approval by the Management Committee by
Ordinary Resolution.

7.6
Temporary operating plan if Business Plan not approved

If the Management Committee has not approved all or part of a proposed Business
Plan (including the Proposed Budget) for the following Financial Year (Relevant
Year), by no later than one Month prior to the commencement of the Relevant
Year, the following provisions will apply for so long as the unapproved part of
that proposed Business Plan or Proposed Budget has not been so approved:
(a)
the portions of the Business Plan and Proposed Budget for the Relevant Year
which are approved by the Management Committee will apply (to the extent
practicable);

(b)
the relevant portions of the Business Plan for the Relevant Year from the most
recently approved Business Plan will apply (to the extent they are applicable
and were approved and including, at a minimum, ensuring that the expenditure
obligations prescribed under each of the Tenements and all unavoidable
obligations contained in agreements related to the Joint Venture Operations are
properly met) to the portions of the Business Plan and Proposed Budget for the
Relevant Year which are not approved by the Management Committee;

(c)
the portions of the plans and budgets referred to in clauses 7.6(a) and 7.6(b)
will together be deemed to be an Approved Budget for the Relevant Year and
implemented by the Manager in accordance with this agreement; and

(d)
when the Management Committee approves any unapproved portion of the new
Business Plan under the terms of this agreement, the Manager will, as soon as
practicable, vary its activities and expenditure so as to continue in accordance
with the new and approved Business Plan (including the Approved Budget).



 
 
   page | 32




--------------------------------------------------------------------------------





7.7
Business Plan is binding on the Manager

(a)
The most recent Business Plan (including the component plans and Approved
Budget), as approved or revised and amended by the Management Committee in
accordance with this agreement, will be binding on the Manager and the
Participants.

(b)
Except as otherwise required or allowed under this agreement, the Manager must
carry on the development, construction, maintenance and conduct of the Joint
Venture Operations in accordance with the Business Plan (including the Approved
Budget).

(c)
The Manager is obliged and authorised to conduct Joint Venture Operations and to
incur expenditure and make disbursements approved, or for which an allowance or
provision is made, in an Approved Budget and in accordance with the Approved
Budget.

(d)
The Manager must use all reasonable endeavours not to incur any expenditure
(including Capital Costs and Operating Costs) in excess of the amount budgeted
in an Approved Budget except as provided below:

(i)
aggregate over-expenditure on Operating Costs of:

(A)
10% or less of the total expenditure under the Approved Budget is permitted
without approval of the Management Committee;

(B)
more than 10% but less than 20% of the total expenditure under the Approved
Budget is permitted if approved in advance by Ordinary Resolution of the
Management Committee; and

(C)
20% or more of the total expenditure under the Approved Budget is permitted if
approved in advance by Special Resolution of the Management Committee;

(ii)
aggregate unbudgeted Capital Costs (including any overruns on budgeted Capital
Costs) of:

(A)
the lesser of 20% of the individual line item or up to $5,000,000 from that
under the Approved Budget is permitted without approval of the Management
Committee;

(B)
between $5,000,000 and $25,000,000 from that under the Approved Budget is
permitted if approved in advance by Ordinary Resolution of the Management
Committee; and

(C)
$25,000,000 or more from that under the Approved Budget is permitted if approved
in advance by Special Resolution of the Management Committee; and

(iii)
reasonable expenditure to fund urgent action under clause 7.8 is permitted
without approval of the Management Committee.

7.8
Urgent action

(a)
Subject to clause 7.8(c), the Manager may take such emergency action as, in the
Manager’s judgement, is necessary to preserve property, avoid, mitigate or
prevent material risk of harm or damage to persons, property or the environment
and to ensure Participants comply with their respective contractual and legal
obligations in relation to the Joint Venture Operations.



 
 
   page | 33




--------------------------------------------------------------------------------





(b)
The Manager must promptly notify the Participants as and when any costs of the
nature referred to in clause 7.8(a) above are incurred.

(c)
To the extent that time permits, the Manager must use reasonable endeavours to:

(i)
seek the approval of the Management Committee as otherwise required of it under
this agreement; or

(ii)
consult with the Participants and the Management Committee,

as soon as reasonably practicable after becoming aware of the need to take
urgent action.

--------------------------------------------------------------------------------

8
Provision of funds

8.1
Obligation to contribute

Each Participant must contribute to Joint Venture Costs in proportion to their
respective Joint Venture Interests, and Cash Calls issued under this clause 8
will be prepared accordingly.
8.2
Manager may apply funds held

The Manager will be entitled to apply funds held by the Manager for the account
of a Participant under this agreement to satisfy that Participant’s share of
Joint Venture Costs.
8.3
Monthly Cash Call

(a)
At or prior to the Effective Date, the Manager will notify the Participants of
the estimated funding requirements required by the Manager for the period from
the Effective Date up to the date the next Called Sum is payable by Participants
under clause 8.4(a), including details of the estimated disbursements to be made
for Joint Venture Costs during that period. The amount specified will comprise a
Called Sum and is payable within five (5) Business Days after the Effective Date
in accordance with clause 8.4(b).

(b)
Based upon the Business Plan (including the Approved Budget, as revised by the
Management Committee from time to time) or where applicable any Approved Budget
under clause 7.6, the Manager must submit to each Participant, on or before the
15th day of each Month, a statement (Cash Call) showing:

(i)
the estimated disbursements to be made for Joint Venture Costs during the
following Month (showing Operating Costs and Capital Costs separately);

(ii)
the extent, if any, to which such disbursements can be satisfied by funds
already held by the Manager for the account of the Participants under this
agreement;

(iii)
the amount (Called Sum) required to be paid by each Participant (which, for the
avoidance of doubt, is the cash amount which is required to be paid by a
Participant after application of funds held by the Manager to the account of the
Participant in accordance with clause 8.3(b)(ii));



 
 
   page | 34




--------------------------------------------------------------------------------





(iv)
the place or places where, and manner in which, payment is to be made; and

(v)
such other details as the Management Committee may from time to time direct.

(c)
Subject to clause 8.5, a Called Sum for a Month may be for an amount which is:

(i)
under 120% of the monthly Called Sum forecast for that Month under the then
current Approved Budget without approval of the Management Committee;

(ii)
120% or more, but less than 140%, of the monthly Called Sum forecast for that
Month under the then current Approved Budget, if approved by an Ordinary
Resolution of the Management Committee; or

(iii)
140% or more of the monthly Called Sum forecast for that Month under the then
current Approved Budget, if approved by a Special Resolution of the Management
Committee,

provided that:
(iv)
if at any time after the first three (3) Months of the Financial Year, the “Year
to Date” Called Sum and the proposed Called Sum for the next Month would be
greater than 110% of the Called Sum forecast for that period under the then
current Approved Budget, the proposed Called Sum requires approval by an
Ordinary Resolution of the Management Committee; and

(v)
if at any time after the first three (3) Months of the Financial Year, the “Year
to Date” Called Sum and the proposed Called Sum for the next Month would be
greater than 120% of the Called Sum forecast for that period under the then
current Approved Budget, the proposed Called Sum requires approval by a Special
Resolution of the Management Committee.

8.4
Payment of Called Sum

(a)
Each Participant must pay to the Manager the Called Sum applicable to it by the
later of:

(i)
10 Business Days after a Cash Call is made; and

(ii)
the fifth Business Day of the Month following the Month in which the Cash Call
is made.

(b)
Called Sums must be paid to the Manager:

(i)
within the timeframe prescribed by this clause 8.4;

(ii)
in Immediately Available Funds;

(iii)
free of set-off, deduction or counterclaim;

(iv)
unless specified in an Approved Budget or as otherwise agreed, in the currency
requested by the Manager (Requested Currencies), it being agreed that unless
otherwise agreed between the Participants, the Requested Currencies are limited
to $Australian, $US, the Euro and Chinese Yuan and the breakdown of
denominations requested must be consistent with the denomination of Manager
expenditures; and



 
 
   page | 35




--------------------------------------------------------------------------------





(v)
at the place or places, and in the manner, specified in the Cash Call.

(c)
Nothing in this clause 8.4 prevents a Participant paying a Called Sum on behalf
of another Participant pursuant to any agreement which may exist between them or
their Affiliates, and any such payment shall be credited as a payment by the
Participant against whom the Cash Call was made.

8.5
Emergency Cash Call

(a)
If at any time the Manager is, or is likely to be, required to take urgent
action under clause 7.8 which requires funds in excess of the funds then
available to the Manager, and which have not been provided for in the most
recent Cash Call, the Manager may issue an emergency Cash Call to each
Participant stating:

(i)
the amount of funds required for Joint Venture Costs;

(ii)
the Called Sum required to be paid by each Participant;

(iii)
the place or places where, and manner in which, payment is to be made; and

(iv)
the circumstances, in reasonable detail, giving rise to the necessity for
obtaining such funds.

(b)
Each Participant must, as soon as practicable (and in any event within five (5)
Business Days) after receipt of an emergency Cash Call, pay to the Manager the
Called Sum applicable to it.

(c)
The parties acknowledge that clause 8.3(a) does not apply to any Cash Calls made
under this clause 8.5.

8.6
Bank account

(a)
All Called Sums and other moneys received or earned by the Manager on behalf of
the Joint Venture will be deposited into a designated account or accounts in the
name of the Manager, as manager of the Joint Venture, maintained at a branch or
branches of a bank authorised to carry on a banking business under the Banking
Act 1959 (Cth) selected by the Manager. Such bank must offer full on-line
account visibility (on a read-only basis) to Participants.

(b)
Subject to clause8.6(d), the Manager alone will be entitled to operate such
account or accounts and may from time to time temporarily invest any surplus
funds in such account in accordance with such short term investment policies as
may from time to time be approved by the Management Committee.

(c)
No such investment will have a maturity exceeding the time within which the
funds so invested are required to be disbursed on account of Joint Venture
Costs.

(d)
All funds in any account opened by the Manager (including any short term
investments acquired with such funds) will remain the beneficial property of the
Participants in proportion to their Joint Venture Interests until such time as
those funds are disbursed on account of Joint Venture Costs.



 
 
   page | 36




--------------------------------------------------------------------------------





(e)
The Manager may only open a bank account with the approval of the Participants
by Special Resolution and must notify the Participants when the Manager opens or
closes any such bank account acting as agent for the Participants.

8.7
Disbursements from bank accounts

The Manager will make from the accounts referred to in clause 8.6 all
disbursements which are required to be made from time to time on account of
Joint Venture Costs.
8.8
Repayment of surplus funds

(a)
The Manager will, if directed by the Management Committee, repay to each
Participant (other than a Participant in respect of which there is an Event of
Default or which is in default in the payment of any Called Sum) any funds which
are in excess of that Participant’s share of the estimated disbursements for the
following Month and the amount of working capital deemed necessary by the
Manager for Joint Venture Operations as set out in the Cash Call provided to
that Participant in accordance with clause 8.3.

(b)
The Manager will not be obliged to repay any such funds to a Participant if the
amount is less than $100,000, unless requested to do so by that Participant.

8.9
Accounting for Called Sums

The Manager will use Called Sums, and any assets acquired by the use of such
funds, for the purpose of Joint Venture Operations or for payment to
Participants as provided in clause 8.8, and for no other purpose.

--------------------------------------------------------------------------------

9
Records, accounts and reports

9.1
Manager to keep records and accounts

(a)
The Manager will, in accordance with the Accounting Procedure and generally
accepted accounting principles and customary cost accounting practices in the
mining industry, keep, or cause to be kept, comprehensive, true and accurate
records and accounts of:

(i)
Joint Venture Operations;

(ii)
the Joint Venture Assets;

(iii)
all Called Sums received by the Manager from (or on behalf of) each Participant;

(iv)
all contracts and transactions entered into by or on behalf of the Participants
in connection with the Joint Venture;

(v)
the Joint Venture Cost and expenses of all transactions entered into by or on
behalf of the Participants;

(vi)
all approvals of requisitions, purchase orders, invoices, contracts,
authorisation for capital expenditure requests;

(vii)
all approvals required in connection with this agreement, including minutes of
meetings, Ordinary Resolutions and Special Resolutions;



 
 
   page | 37




--------------------------------------------------------------------------------





(viii)
agendas, minutes and documents provided to members for the Management Committee
and any sub committees; and

(ix)
Personnel of the Manager subject to applicable laws, including in relation to
privacy,

(Joint Venture Records and Accounts).
(b)
Without limiting the generality of the foregoing, the Joint Venture Records and
Accounts will be maintained in such manner as may be reasonably necessary to
enable each Participant to meet its reporting, accounting and tax return
requirements (including deadlines).

9.2
Place for records

(a)
The Manager will determine the place or places within Australia where the Joint
Venture Records and Accounts are kept.

(b)
The Manager must keep each Participant informed as to each location where the
Joint Venture Records and Accounts are kept.

(c)
The Manager will make appropriate use of IT systems, including separate
instances of systems and software utilised by the respective Participants, so as
to maximise efficiency, effectiveness, transparency and visibility of the Joint
Venture Records for the Participants and the Manager's costs in performing its
obligations under this clause will form part of the Joint Venture Costs.

9.3
Annual financial statement

(a)
The Manager must, in respect of each Financial Year, provide to each Participant
as soon as practicable (and no later than 30 days) after the end of each
Financial Year (commencing with the Financial Year in which the Effective Date
occurs) a financial statement reflecting:

(i)
all receipts, expenditures and transactions made by the Manager on behalf of the
Participants in connection with the Joint Venture during that Financial Year;

(ii)
all Joint Venture Assets in the custody or control of the Manager as at the end
of that Financial Year; and

(iii)
all Joint Venture liabilities as at the end of that Financial Year.

(b)
The Manager will also provide comparable information to the information
described in clause 9.3(a) as required by AWPL, including GAAP adjustments as
applicable, as of the end of each AWPL or its Affiliates' fiscal years
(currently ending 31 December).

(c)
All costs incurred by the Manager in complying with this clause will form part
of Joint Venture Costs.

9.4
Monthly report

The Manager will provide to each Participant, within five (5) Business Days
after the end of each Month, a written report detailing:


 
 
   page | 38




--------------------------------------------------------------------------------





(a)
the progress and results of Joint Venture Operations during the Month just ended
(with commentary on any material departures from the Business Plan, including
the Approved Budget);

(b)
all outgoings incurred and payments made during that Month;

(c)
a running reconciliation of actual incurred expenditures to date against costs
under the Approved Budget (with commentary on any material departures);

(d)
all proposed outgoings and payments to be incurred or made during the next Month
(with commentary on any material proposed departures from the Approved Budget);

(e)
estimate on quantity of stockpiles and estimated Mineral content including
Lithium; and

(f)
a statement of the assets and liabilities of the Joint Venture and each
Participant’s investment in the Joint Venture,

in sufficient detail to satisfy the respective Participant’s (or if requested by
the Participant those of its Ultimate Holding Company) corporate reporting
requirements and to a level which is at least the same or similar to that which
the Manager may provide to its senior management or Affiliates. Notwithstanding
the foregoing, the Manager will make available sufficient financial information
for each Participant to close their books within their normal procedures and
timelines as will be communicated by each Participant to the other and to the
Manager, and to avoid doubt, the Manager's costs in complying with this
obligation will form part of the Joint Venture Costs.
9.5
Forecasts

The Manager will prepare the following forecasts each Month (except as otherwise
specified below) and issue such forecasts to each Participant within five
Business Days of Month end:
(a)
operational forecasting for the next three full calendar Months (broken down by
Month) which includes:

(i)
spodumene production forecast in metric tonnes per day;

(ii)
maintenance plan on the Processing Plant; and

(iii)
if the Initial Refinery Plant or other lithium hydroxide monohydrate plant that
is a Joint Venture Asset is to operate in the relevant period:

(A)
lithium hydroxide monohydrate production in metric tonnes per day;

(B)
maintenance plan on lithium hydroxide monohydrate plant sodium; and

(C)
sulphate production forecast in metric tonnes per day;

(b)
operational forecasting for the next 18 full calendar Months which includes:

(i)
spodumene production forecast in metric tonnes per day;



 
 
   page | 39




--------------------------------------------------------------------------------





(ii)
if the Initial Refinery Plant or other lithium hydroxide monohydrate plant that
is a Joint Venture Asset is to operate in the relevant period, lithium hydroxide
monohydrate production in metric tonnes per day; and

(iii)
timing of expected extended plant maintenance and turnarounds;

(c)
financial forecasting for the next 12 full calendar Months, including at a
minimum:

(i)
sales volume and cost of production by product family;

(ii)
other cost of goods sold;

(iii)
selling and administrative;

(iv)
depreciation and amortisation;

(v)
any other items that would be included in the income statement;

(vi)
operational spending broken down by cost centre; and

(vii)
capital project spending;

(d)
cash forecasting for the next full 12 calendar weeks, broken down by week, to be
provided weekly; and

(e)
cash forecasting for the next full 12 calendar Months, broken down by Month.

9.6
Other reporting requirements

The Manager must provide the following reports to each Participant:
(a)
immediately after the occurrence of any event which causes, or is likely to
cause, material damage to the Joint Venture Assets or delay or adversely affect
the Joint Venture Operations, a report of the event and an estimate of likely
resultant costs, to the extent it can be reasonably estimated at that time;

(b)
as soon as practicable after the occurrence of any lost time injury, any legal
or threatened claim valued above $250,000, significant environmental incident,
damage or destruction of property valued at over $250,000 or other event that
requires a report to be filed or notification to be lodged with a Government
Agency, notice of that occurrence or event;

(c)
within ten (10) Business Days after a written request from a Participant, all
reports and information required by a Participant (or any of its Affiliates) to
comply with its (or any of its Affiliates’) periodic reporting and disclosure
obligations under the rules of any applicable stock exchange, including in
respect of mineral reserves and resources; and

(d)
as soon as practicable after notice to the Manager, a report on the status and
conduct of any actual or threatened court or arbitration proceedings or
insurance claims.

9.7
Information and data

(a)
The Manager will provide all information, data and material concerning Joint
Venture Operations which the Participant (or its Affiliate) may reasonably
require to meet its statutory reporting, audit and disclosure obligations under
the



 
 
   page | 40




--------------------------------------------------------------------------------





Corporations Act, the ASX Listing Rules, the rules and regulations of the New
York Stock Exchange, the applicable laws or the rules of any other recognised
stock exchange or Government Agency as applicable.
(b)
The Manager will ensure that Exploration Information and Resources and Reserves
are calculated and reported to the Participants in a manner that complies with
the JORC Code.

(c)
Subject to clause 9.9, the Manager will provide reports on the Exploration
Information and Resources and Reserves that are in a format reasonably required
by a Participant (or its Affiliate) to meet its reporting and disclosure
requirements referred to in clause 9.7(a). To the extent compliance with those
reporting and disclosure requirements requires the consent of a Competent
Person, the Manager must obtain that consent on behalf of the Participants (or
its Affiliate) in the form reasonably required by the Participant (or its
Affiliate).

(d)
The Manager will (in conjunction with the relevant Competent Person) be
responsible for determining the assumptions to be used for the calculation of
Resources and Reserves but will, so far as is practical, notify the Participants
of those assumptions in advance of finalising any estimates of Resources and
Reserves. Subject to being advised by the Participants of the relevant
deadlines, the Manager will use all reasonable endeavours to provide the details
of those assumptions to enable the Participant to comply with applicable
regulatory reporting deadlines (of the Participant and/or its Affiliates), if it
disagrees with the assumptions adopted by the Manager. If any Participant does
not agree with the assumptions used by the Manager, the Manager will, upon
request of any Participant, promptly provide to the Participants an electronic
copy of the model used to generate the estimates of Resources and Reserves in
such a form and with such content as will enable the Participant (or its
Affiliate) to alter the relevant assumptions and generate its own estimates of
Resources and Reserves. The Manager must provide the Participant (or its
Affiliate) with such reasonable assistance as the Participant (or its Affiliate)
may require in order to operate and assess the model for that purpose. In that
event, the Participant (or its Affiliate) will be responsible for obtaining the
necessary Competent Person consent for the estimates of Resource and Reserves
that it generates.

(e)
To enable Participants (and their Affiliates) who have a financial year end of
30 June, or 31 December, or is required to publish a half-yearly or quarterly
report to comply with their statutory reporting obligations, the Manager will
provide those Participants (and their Affiliates) with the following information
in relation to the Joint Venture for (as applicable) the year ending on, or as
at, 30 June and/or 31 December or half year ending 30 June, or quarter year
ending 31 March, 30 June, 30 September:

(i)
statement of financial position;

(ii)
income statement;

(iii)
cash flow statement;

(iv)
trial balance;

(v)
asset register of the Joint Venture Assets;

(vi)
inventory;

(vii)
employee leave balance, payroll tax returns and superannuation payments;



 
 
   page | 41




--------------------------------------------------------------------------------





(viii)
cash balance;

(ix)
details of calculation of contingent liabilities and capital commitments;

(x)
Business Activity Statements, all sales tax, fringe benefits tax, customs duty,
excise duty and diesel fuel rebates returns or statements;

(xi)
royalty statements in relation to the royalties payable to the State; and

(xii)
accounting policies,

prepared in accordance with International Financial Reporting Standards or GAAP
(as applicable) and any supporting materials prepared by or on behalf of the
Manager in preparing this information.
9.8
Copies of reports to Participants

Upon request by a Participant, the Manager must provide to the Participant:
(a)
copies of all reports prepared by the Manager in connection with Joint Venture
Operations; and

(b)
copies of all material reports and other significant written communications to
or from any government, government minister or Government Agency relating to any
Tenement or Joint Venture Operations.

9.9
Format

The Manager must consult with the Participants, when requested by a Participant,
in relation to the format of reports to be provided pursuant to this clause 9
and have regard to the information requirements of the Participants (and its
Affiliates). The Manager also acknowledges that, accordingly, the format of the
reports may change from time to time.
9.10
Additional reporting

Except where expressly provided otherwise, where a Participant (or its
Affiliate) requires any particular reporting or information requirements that
differ from that which the Manager would otherwise give under this clause, the
additional external costs incurred by the Manager in providing information
requested under this clause must be paid by the requesting Participant, provided
that the costs are material. To the extent any costs are not required to be met
by the requesting Participant under this clause, they will constitute Joint
Venture Costs under this agreement.

--------------------------------------------------------------------------------

10
Audit and access

10.1
Audit

(a)
The Manager must provide to each Participant, within 30 days (or such later date
agreed by the Participants) after the relevant end of each Financial Year, a
report by an internationally recognised and qualified independent auditor
registered in accordance with Part 9.2 of the Corporations Act appointed by AWPL
after having first obtained the consent of WLPL (not to be unreasonably
withheld) (Auditor), in which the Auditor reports to the Participants that the
Auditor has examined the Joint Venture Records and Accounts, the basis for
provision of funds to the Manager and the financial statement for the relevant
Financial Year and is satisfied



 
 
   page | 42




--------------------------------------------------------------------------------





as to their accuracy or, if the Auditor is not so satisfied, the reason why the
Auditor is not so satisfied.
(b)
The audit will be conducted in accordance with Australian Auditing Standards
ASQC1 – Quality Control for Firms that Perform Audits and Reviews of Financial
Reports and Other Financial Information, Other Assurance Engagements and Related
Services Engagements (Complied) and will confirm that the financial report
presents fairly, the financial position of the Joint Venture as at the balance
date in accordance with the basis of preparation described in the Joint Venture
financial statements. An objective of the audit is that the Participants and
their Affiliates may rely on that audit for the purposes of preparing its
audited financial statements as required by applicable laws. Notwithstanding,
the audit will also be conducted in a manner consistent with the standards of
the US PCAOB or of other US regulators applicable to audits of US publicly-held
companies.

(c)
Each Participant will have the right of direct communication with the Auditor.

(d)
Without limiting this clause 10.2, AWPL has the right to request that in
addition to the above audit, a similar audit be performed under GAAP and PCAOB
auditing standards for relevant periods corresponding to AWPL or its Affiliates’
fiscal years' end (currently ending 31 December) and such costs will constitute
Joint Venture Costs under this agreement.

10.2
Participant’s access to records

The Manager will, if requested:
(a)
permit a Participant to inspect and copy;

(b)
provide to a Participant copies of; and

(c)
provide to a Participant statements compiled from,

the Joint Venture Records and Accounts and the results of all work undertaken
by, or on behalf of, the Manager for the purposes of the Joint Venture
(including plans, maps, geological and engineering reports, cores, samples, logs
and surveys and other documents under the control of the Manager or any
sub-contractor of the Manager). The requesting Participant will be required to
pay any external costs and copying costs incurred by the Manager in providing
information requested under this clause provided that the costs are material and
to the extent that any such information may require further
interpretation/clarification, the Manager will make relevant Personnel available
to the requesting Participant. To the extent any costs are not required to be
met by the requesting Participant under this clause, they will constitute Joint
Venture Costs under this agreement.
10.3
Access to Joint Venture Area and Joint Venture Assets

(a)
Each Participant and its properly authorised representatives will be entitled at
all reasonable times, and at the risk and expense of such Participant, to have:

(i)
access to, and the right to inspect, the Joint Venture Assets and the Joint
Venture Area, provided the Participants and their officers, employees, agents
and contractors must comply with the directions of the Manager when doing so;

(ii)
the right to consult with the employees of the Manager and with any independent
contractors (and their employees) which have been engaged by the Manager
concerning



 
 
   page | 43




--------------------------------------------------------------------------------





Joint Venture Operations and the performance by the Manager of its duties under
this agreement;
(iii)
the right to take such samples of material employed by or produced from the
Joint Venture Operations as are reasonably requested; and

(iv)
the right to appoint an independent Auditor to audit the affairs of the Joint
Venture and the Manager, including the basis for the provision of funds by the
Participants under clause 8.

(b)
Information and access will be provided promptly on request, provided that it
does not unreasonably disrupt the conduct of the Joint Venture Operations.

(c)
The Manager must co-operate with Participants and any Auditor appointed to
enable them to obtain information and samples contemplated by clause 10.3(a).

--------------------------------------------------------------------------------

11
Confidential Information

11.1
Information to be kept confidential

This agreement, and all information which is made available to or obtained by a
Participant or the Manager from or in connection with Joint Venture Operations,
or under any Joint Venture Document, and which is not a matter of public
knowledge or lawfully available from any other source and the Mining Information
(collectively Confidential Information) will be and will remain confidential
between the Participants and the Manager, and will not, without the prior
written consent of the other Participants (which consent must not be
unreasonably withheld), be disclosed to any third person other than:
(a)
a Participant or its directors, officers, employees and agents;

(b)
an Affiliate of a Participant or that Affiliate’s directors, officers, employees
and agents;

(c)
the Manager;

(d)
any government, government minister, or Government Agency, which requires it or
has power to require it under any applicable law, rule or regulation;

(e)
any court of competent jurisdiction which has directed it;

(f)
any bank or other recognised financial institution making a loan or giving
accommodation to a Participant or to an Affiliate of a Participant;

(g)
any person to whom disclosure is permitted under the terms of any Joint Venture
Document;

(h)
any person which in good faith is seeking to purchase or otherwise acquire the
whole or part of the Joint Venture Interest of a Participant, or shares in a
Participant or an Affiliate of a Participant, provided that an undertaking as to
confidentiality by the person in a form set out in Attachment B is first
obtained;

(i)
any professional legal adviser subject to professional obligations of
confidentiality;

(j)
any other professional or other independent consultant or adviser engaged by a
Participant or the Manager provided that an undertaking as to confidentiality by
the person, in a form set out in Attachment B, is first obtained;



 
 
   page | 44




--------------------------------------------------------------------------------





(k)
as may be required by law or by the rules of any recognised stock exchange on
which shares or other securities of a Participant or its Affiliates are listed,
except that the parties agree to the extent permitted that they will not
disclose information of the kind described by section 275(1) of the PPS Act,
except as permitted by any other provision of this clause or required by any
other law or regulation. For the avoidance of doubt, this does not permit the
disclosure of information under section 275(4) of the PPS Act unless section
275(7) applies;

(l)
to satisfy legal disclosure obligations in a disclosure document issued by a
Participant or its Affiliates to raise funds or implement or propose a corporate
transaction involving the Participant or its Affiliates; or

(m)
for the purposes of any arbitration or court proceeding in respect of any
dispute arising out of any Joint Venture Document.

11.2
Protection of Confidential Information

Each Participant and the Manager must take or cause to be taken such reasonable
precautions as may be necessary to prevent the disclosure of any Confidential
Information.
11.3
Announcements

If any Participant (or its Affiliate) wishes to publish any public statement
(including a press release) relating to or in any way connected with Joint
Venture Operations or the terms of any Joint Venture Document, then, to the
extent permitted by law or the rules of any recognised stock exchange applying
to the Participant or its Affiliates, that Participant must notify and, where
practicable, provide a copy of the public statement to, the Manager and the
other Participants before issuing the public statement.
11.4
Continuing confidentiality obligation

(a)
This clause 11 will apply to:

(i)
any Participant which ceases to be a Participant for a period of three (3) years
after the date upon which such Participant ceases to be a Participant; and

(ii)
a Manager which ceases to be a Manager for a period of three (3) years after the
date upon which such Manager was removed.

(b)
Upon the termination of this agreement, this clause 11 will, notwithstanding
such termination, apply to the Participants and the Manager at the date of
termination, for a period of three (3) years after such termination.

11.5
MRL Standstill

(a)
The Participants acknowledge and agree that some or all of the Confidential
Information may be relevant to the price or value of the securities of MRL. Each
Participant (other than WLPL) undertakes (which undertaking is given for the
benefit of MRL) that it will not (and must ensure that its Affiliates will not)
do anything that breaches the insider trading provisions of the Corporations Act
from time to time.

(b)
During the period commencing on the date of this agreement and ending on the
earliest of the following dates:



 
 
   page | 45




--------------------------------------------------------------------------------





(i)
two (2) months after a Participant ceases to be a Participant;

(ii)
the date a person or persons jointly or in concert (other than a Participant or
its Affiliates), publicly announce their intention to commence a Control
Transaction which, at the time of announcement, is unanimously recommended by
the board of directors of MRL; and

(iii)
the date MRL publicly announces that its board of directors has approved an
agreement which contemplates a Control Transaction,

the Participants must not, and must ensure that no Affiliates:
(iv)
announce any intention to commence a Control Transaction in relation to MRL;

(v)
enter into any swap, derivative or other similar instrument the effect of which
is to give the Participant an economic interest in securities (including shares)
in the capital of MRL;

(vi)
acquire, agree to acquire or make any invitation or proposal to acquire, a
relevant interest (as defined in the Corporations Act) directly or indirectly in
any securities (including shares) in the capital of MRL; or

(vii)
advise, assist or encourage any other person in connection with any of the
foregoing,

unless this restriction is first waived in writing by MRL.
(c)
The Participants acknowledge that MRL may enforce the undertaking given by the
Participants in this clause 11.5 despite the fact that it is not a party to this
agreement.

(d)
For the avoidance of doubt, the provisions of this clause 11.5 will cease to
apply if neither WLPL nor any of its Affiliates is a Participant.

(e)
The provisions of this clause 11.5 will cease to apply if MRL ceases to be the
Ultimate Holding Company of any Participant.

11.6
Albemarle Standstill

(a)
The Participants acknowledge and agree that some or all of the Confidential
Information may be relevant to the price or value of the securities of
Albemarle. Each Participant (other than AWPL) undertakes (which undertaking is
given for the benefit of Albemarle that it will not (and must ensure that its
Affiliates will not) do anything that breaches the insider trading provisions of
the Corporations Act or any other law or regulation from time to time.

(b)
During the period commencing on the date of this agreement and ending on the
earliest of the following dates:

(i)
two (2) months after a Participant ceases to be a Participant;

(ii)
the date a person or persons jointly or in concert (other than a Participant or
its Affiliates), publicly announce their intention to commence a Control
Transaction which, at the time of announcement, is unanimously recommended by
the board of directors of Albemarle; and



 
 
   page | 46




--------------------------------------------------------------------------------





(iii)
the date Albemarle publicly announces that its board of directors has approved
an agreement which contemplates a Control Transaction,

the Participants must not, and must ensure that no Affiliates:
(iv)
announce any intention to commence a Control Transaction in relation to
Albemarle;

(v)
enter into any swap, derivative or other similar instrument the effect of which
is to give the Participant an economic interest in securities (including shares)
in the capital of Albemarle;

(vi)
acquire, agree to acquire or make any invitation or proposal to acquire, a
beneficial interest directly or indirectly in any securities (including shares)
in the capital of Albemarle; or

(vii)
advise, assist or encourage any other person in connection with any of the
foregoing,

unless this restriction is first waived in writing by Albemarle.
(c)
The Participants acknowledge that Albemarle may enforce the undertaking given by
the Participants in this clause 11.6 despite the fact that it is not a party to
this agreement.

(d)
For the avoidance of doubt, the provisions of this clause 11.6 will cease to
apply if neither AWPL nor any of its Affiliates is a Participant.

(e)
The provisions of this clause 11.6 will ceases to apply if Albemarle ceases to
be the Ultimate Holding Company of any Participant.

--------------------------------------------------------------------------------

12
Assignments and charges

12.1
Restrictions on assignments and charges

(a)
Subject to clause 12.1(b), except as permitted in this clause 12, or as required
under clause 13, no Participant will:

(i)
sell, convey, assign, transfer, novate, lease, sublease or otherwise dispose of;
or

(ii)
create or permit to exist any Security Interest (other than a Permitted Security
Interest) in respect of,

the whole or any part of its Joint Venture Interest.
(b)
Nothing in this clause 12 will operate to prevent a Participant from selling or
otherwise disposing of its share of Product in the ordinary course of the
Participant’s business.

(c)
Notwithstanding any other provision of this agreement (and, in particular,
clauses 12.2 and 12.3), a Participant must not make any sale, transfer or other
disposition if, upon completion of that sale, transfer or other disposition,
that Participant or the assignee would have a Joint Venture Interest less than
10% but greater than zero (in other words, each Participant must have a Joint
Venture Interest of at least 10%).



 
 
   page | 47




--------------------------------------------------------------------------------





(d)
For the purposes of clause 12 and 13 of this agreement, a Participant's Joint
Venture Interest will be deemed to include the whole or the same proportionate
part of that Participant's ownership interest in an Alternative Refinery Plant
not forming part of the Joint Venture Assets.

12.2
Permitted transfer to Subsidiaries

A Participant which is not in default in the payment of any Called Sum, and with
respect to which an Event of Default is not then in existence (Transferor), may
at any time, subject to the provisions of clause 12.11, transfer the whole or
any part of its Joint Venture Interest to a Subsidiary of the Ultimate Holding
Company of the Transferor (Transferee).
12.3
Sale of Participant's lithium business

(a)
A Participant that is WLPL (or any Transferee Subsidiary of WLPL under clause
12.2) which is not in default in the payment of any Called Sum, and with respect
to which an Event of Default is not then in existence, and provided that MRL is
the Ultimate Holding Company of that Participant, may at any time subject to
provisions of clause 12.11, transfer the whole of its Joint Venture Interest to
a Third Party, provided that the transfer is affected as part of a sale of all
or substantially all of MRL's lithium business which, as at the Effective Date,
includes MRL's and its Affiliates' direct and indirect legal and beneficial
ownership interest of:

(i)
the Participant's Joint Venture Interest; and

(ii)
its share of the Mount Marion Lithium Project.

(b)
A Participant that is AWPL (or any Transferee Subsidiary of AWPL under clause
12.2), which is not in default in the payment of any Called Sum, and with
respect to which an Event of Default is not then in existence, and provided that
Albemarle is the Ultimate Holding Company of that Participant, may at any time,
subject to provisions of clause 12.11, transfer the whole or any part of its
Joint Venture Interest to a Third Party, provided that the transfer is affected
as part of a sale of all or substantially all of its global lithium business as
described in its annual corporate filings from time to time.

12.4
Transfer of Participant’s Joint Venture Interest

A Participant which is not in default in the payment of any Called Sum, and with
respect to which an Event of Default is not then in existence (Selling
Participant), may at any time, subject to the provisions of clause 12.11, agree
to sell for a cash consideration or a non-cash consideration which is readily
convertible to a cash equivalent, the whole or any part of its Joint Venture
Interest, provided that the sale must not proceed to completion unless:
(a)
the provisions of clause 12.5 have first been complied with; and

(b)
in the case of an assignment to a person who is not a Participant or its
Affiliate, that assignee must be approved by the other Participants, which
approval cannot be withheld if the assignee has:

(i)
the financial capacity to meet both the purchase price for acquiring the Selling
Participant’s Joint Venture Interest, and the financial commitments of a
Participant under this agreement to the extent of the assigned Joint Venture
Interest, whether through its own financial standing or through the provision of
satisfactory security, which may include



 
 
   page | 48




--------------------------------------------------------------------------------





a parent company guarantee from an entity with the requisite financial capacity
or other satisfactory security; and
(ii)
the technical and operational capacity to meet the obligations of a Participant
under this agreement.

12.5
Right of last refusal

The following provisions apply in respect of any sale referred to in clause
12.4:
(a)
the Selling Participant must give notice of the proposed sale to each of the
other Participants, and must include in the notice (Proposed Sale Notice):

(i)
the name and address of the person to whom the Selling Participant’s Joint
Venture Interest is proposed to be sold (Proposed Buyer);

(ii)
the portion of the Selling Participant’s Joint Venture Interest which is the
subject of the proposed sale (Sale Interest);

(iii)
the cash consideration or cash equivalent of the non-cash consideration for
which the Selling Participant’s Joint Venture Interest is proposed to be sold;
and

(iv)
all the other terms and conditions of the proposed sale;

(b)
the Selling Participant must include with the Proposed Sale Notice an offer to
sell the Sale Interest to such of the other Participants who are not then in
default in the payment of any Called Sums, and with respect to which an Event of
Default is not then in existence (Continuing Participants), in proportion to
their respective Joint Venture Interests, at the same price (being in the case
of non-cash consideration, unless the Continuing Participants agree otherwise in
relation to a royalty, the cash equivalent determined under this clause 12.5)
and, subject to clause 12.6, on the same terms and conditions on which it is
willing to sell the Sale Interest to the Proposed Buyer. The offer must be in a
form which is capable of immediate acceptance by the Continuing Participants;

(c)
if the consideration notified by the Selling Participant to the Continuing
Participants under the Proposed Sale Notice is non-cash consideration, the
Selling Participant must bona fide convert the non-cash consideration to a cash
equivalent on a basis that is transparent and disclosed in the Proposed Sale
Notice;

(d)
if any Continuing Participant does not agree with the basis on which the
non-cash consideration has been converted to a cash equivalent, that party must
so notify the Selling Participant and the other Continuing Participants within
seven (7) days of it receiving the Proposed Sale Notice;

(e)
on a Continuing Participant so notifying the Selling Participant, all of the
Participants will promptly meet and endeavour to reach agreement on the amount
of the cash equivalent of the non-cash consideration. If agreement is reached,
the Selling Participant must issue a new Proposed Sale Notice including the
agreed cash equivalent. The period of 60 days referred to in clause 12.5(h) will
be deemed to commence on the date that the Selling Participant issues a fresh
Proposed Sale Notice and the original notification to the Continuing
Participants will be deemed never to have been made. If within 14 days after
their first meeting, the Selling Participant and the Continuing Participants
have not reached agreement on the amount of the cash equivalent of the non-cash
consideration, the matter will be referred to an Expert in accordance with
clause 17 to determine whether or not the Selling Participant’s calculation of
the cash equivalent was fair



 
 
   page | 49




--------------------------------------------------------------------------------





and reasonable and, if not, to determine the Expert’s calculation of the amount
of the cash equivalent;
(f)
if the Expert determines that the Selling Participant’s calculation of the cash
equivalent was fair and reasonable:

(i)
the period of 60 days referred to in clause 12.5(h) will be deemed to have
commenced on the date the Proposed Sale Notice was given provided that if the
period of 60 days has expired or would expire prior to 14 days after the date
upon which the Expert notifies the Participants of his determination, the 60 day
period will be extended to the date which is 14 days after the date upon which
the Expert notifies the Participants of the Expert’s determination; and

(ii)
the Expert’s costs will be borne by the Continuing Participant who objected to
the Selling Participant’s calculation of the cash equivalent;

(g)
if the Expert determines that the Selling Participant’s calculation of the cash
equivalent was not fair and reasonable:

(i)
the Selling Participant must issue a fresh Proposed Sale Notice to the
Continuing Participants in accordance with the requirements of clause 12.5(a)
including the cash equivalent as determined by the Expert and the original
Proposed Sale Notice will be deemed never to have been made; and

(ii)
the Expert’s costs will be borne by the Selling Participant;

(h)
the Continuing Participants will have the right to accept the offer set out in
the Proposed Sale Notice at any time within a period of 60 days from the date
the Proposed Sale Notice is given (subject to any extension under clause
12.5(f)), and such offer must remain open for that period;

(i)
if one or more (but not all) of the Continuing Participants accept the offer
within such 60 day period, the Selling Participant must notify the accepting
Continuing Participant or Continuing Participants of details of the unaccepted
portion of the Sale Interest and such Continuing Participant or Continuing
Participants will have the right within a period of 60 days after the Selling
Participant’s notice is given to accept the unaccepted part of the Sale Interest
in proportion to their respective Joint Venture Interests (or as they may
otherwise agree) at the same price and on the same terms and conditions;

(j)
if:

(i)
the whole of the Sale Interest is not accepted by one or more of the Continuing
Participants; or

(ii)
the whole of the Sale Interest is accepted by one or more of the Continuing
Participants but the contract or contracts for transfer of the Sale Interest to
the accepting Continuing Participant or Continuing Participants is terminated
before completion for reasons other than for a default on the part of the
Selling Participant,

then the Selling Participant may complete the sale of the Sale Interest to the
Proposed Buyer in accordance with the terms and conditions of the proposed sale
as set out in the Proposed Sale Notice (or on other terms no more favourable to
the Proposed Buyer than those terms and conditions), within a period of 60 days
(which period shall be extended until the 5th day following receipt of all
Transfer Approvals (which must be sought with all reasonable dispatch), to the
extent not


 
 
   page | 50




--------------------------------------------------------------------------------





obtained during the initial 60 day period, provided that the initial period can
only be extended up to a maximum of 12 months) after:
(iii)
in the circumstances outlined in clause 12.5(j)(i), the end of either the 60 day
period referred to in clause 12.5(h) or the 60 day period referred to in clause
12.5(i) as the case may be; and

(iv)
in the circumstances outlined in clause 12.5(j)(ii), the date of termination of
the contract or contracts for transfer of the Sale Interest to the accepting
Continuing Participant or Continuing Participants;

(k)
if the whole of the Sale Interest is accepted by one or more of the Continuing
Participants, then the Selling Participant will transfer the Sale Interest to
those Continuing Participants in accordance with the terms and conditions of the
resulting contracts with those Continuing Participants. For the avoidance of
doubt, the transfer of the Sale Interest to those Continuing Participants is not
subject to any further rights of last refusal under this clause 12.5; and

(l)
for the avoidance of doubt, an offer made under clause 12.5(b) must relate only
to the Sale Interest and must not include or relate to any other assets.

12.6
Requirements of offer to Continuing Participants

(a)
An offer to sell the Sale Interest to the Continuing Participants under clause
12.5(b) must:

(i)
contain a condition or conditions to the effect that the sale is conditional
upon the Continuing Participants who accept the offer obtaining all Transfer
Approvals either unconditionally or on conditions acceptable to such Continuing
Participants (acting reasonably); and

(ii)
provide for a date for the satisfaction of any conditions precedent, and a date
for completion of the sale, which would result in any Continuing Participants
who accept the offer having a period of time for satisfaction of conditions
precedent (as may have been extended in clause 12.5(j)) and for completion not
less than the corresponding periods of time that the Proposed Buyer would have
had under the contract signed by it,

and may contain a condition to the effect that if two or more Continuing
Participants accept the offer made to them under clause 12.5(b), the sale of the
relevant portions of the Sale Interest to each such Continuing Participant will
be conditional upon the contemporaneous completion of each such sale occurring.
(b)
For the purposes of the offer to sell the Sale Interest to the Continuing
Participants under clause 12.5(b):

(i)
the requirement for a cash consideration does not preclude the consideration for
the sale of the Sale Interest consisting partly of cash and partly of other
valuable promises (e.g. a royalty to the extent agreed under clause 12.5) that
have been offered by the Proposed Buyer, provided that the Continuing
Participants are objectively capable of giving and fulfilling those same
promises and are not inherently disadvantaged (when compared to the Proposed
Buyer) by the inclusion of those promises as part of the consideration;



 
 
   page | 51




--------------------------------------------------------------------------------





(ii)
the consideration for the sale of the Sale Interest will be a cash consideration
even though:

(A)
payment of the purchase price may occur in two or more tranches;

(B)
some or all of the purchase price may be paid after the date of transfer of the
Sale Interest to the buyer;

(C)
the payment of some or all of the purchase price may be subject to a contingency
(provided that the contingency is not such that it is inherently more likely to
be satisfied where the Continuing Participants are the buyer of the Sale
Interest than where the Proposed Buyer is the buyer of the Sale Interest); and

(D)
the amount of the purchase price, or some component of it, is not fixed and
ascertainable at the date of the offer to sell the Sale Interest to the
Continuing Participants (provided that the offer clearly sets out the basis upon
which the purchase price, or the relevant component of it, is to be calculated,
and the basis of calculation is not inherently likely to result in the
Continuing Participants paying a higher price for the Sale Interest than the
Proposed Buyer would pay if it were the buyer).

12.7
Charge of Participant’s Joint Venture Interest

(a)
A Participant (Chargor) may create a Security Interest upon all or part of its
Joint Venture Interest in favour of any person (Chargee) if the Chargee has
entered into a deed (Chargee's Priority Deed) with the other Participants and
the Manager, in a form acceptable to the other Participants and the Manager
acting reasonably, under which the Chargee agrees that this agreement, the Deed
of Cross Security, all other Joint Venture Documents and the constituent
documents of the Manager will have priority over the Chargee’s Security Interest
and any enforcement of that Security Interest will be subject to compliance with
the provisions of this agreement, the Deed of Cross Security, all other Joint
Venture Documents and the constituent documents of the Manager.

(b)
The Participants acknowledge that the Chargee’s Priority Deed will also contain
provisions under which the Chargee is entitled to receive prior notice of any
default by the Chargor or other circumstances that may result in enforcement of
remedies under this agreement or the Deed of Cross Security against the Chargor
and to take action to step-in or take other measures to avoid the exercise of
such remedies. The Participants will negotiate such provisions reasonably and in
good faith and will not unreasonably withhold their agreement to provisions
proposed by the Chargee which are consistent with normal finance practice.

12.8
Notice of intention to create Security Interest

Any Participant proposing the creation of any Security Interest (other than a
Permitted Security Interest) must give prior written notice of its intention to
create such Security Interest to the other Participants, together with a copy of
the proposed instrument creating such Security Interest and the name and address
of the proposed Chargee.
12.9
Sale of Joint Venture Interest by Chargee

(a)
A Chargee of a Participant's Joint Venture Interest may, without the consent of
any Participant, in the exercise of any power of sale or the enforcement of any
other rights conferred by law or by the instrument creating such Security
Interest, upon the happening of any event of default specified in the Security
Interest, sell (but not otherwise dispose of) the whole or part of the Joint
Venture Interest of such Participant (Defaulting Participant).



 
 
   page | 52




--------------------------------------------------------------------------------





(b)
Any proposed sale (whether by private treaty or public auction) by a Chargee of
the whole or part of a Defaulting Participant’s Joint Venture Interest will be
subject to the rights of last refusal of the other Participants under clauses
12.3, 12.5 and 12.6 and the Chargee’s Priority Deed must acknowledge this.

12.10
Set-off

(a)
A Non-Defaulting Participant may, in connection with its purchase of the Joint
Venture Interest or part of the Joint Venture Interest of a Defaulting
Participant under this clause 12, credit against the purchase price payable by
such Participant the amount of any debt due and payable to such Participant by
the Defaulting Participant under clause 13.5.

(b)
Except to the extent of such credit, the Chargee must pay to the Manager (for
the account of the other Participants) from the proceeds of such sale, all
amounts due and payable under any of the Joint Venture Documents by the
Defaulting Participant, or in the event such amounts have been paid on behalf of
the Defaulting Participant by any other Participant, will reimburse such other
Participant the amounts so paid together with interest as provided in clause
13.5.

12.11
Assumption of Joint Venture obligations by Transferee

Any sale, transfer or other disposition of the whole or any part of the Joint
Venture Interest by a Participant under this clause 12 will be effective only
upon:
(a)
the execution and delivery by the transferee and the other Participants of a
deed of assignment and assumption in the form provided in Schedule 5:

(i)
evidencing the agreement of such transferee (to the extent of the Joint Venture
Interest being transferred):

(A)
to become a Participant, or if already a Participant, to increase its Joint
Venture Interest;

(B)
to be bound by the provisions of the Joint Venture Documents; and

(C)
to assume all of the liabilities and to perform all of the obligations and
duties under the Joint Venture Documents of the Participant whose Joint Venture
Interest, or part of whose Joint Venture Interest, is to be sold, transferred or
disposed of to the extent of the Joint Venture Interest being sold, transferred
or disposed of; and

(ii)
evidencing the agreement of the other Participants that such transferee (to the
extent of the Joint Venture Interest being transferred) will be entitled to all
of the rights and benefits of a Participant under the Joint Venture Documents;
and

(b)
the execution and delivery by the transferee of a deed of charge in, or
substantially in, the form of the Deed of Cross Security.



 
 
   page | 53




--------------------------------------------------------------------------------





12.12
Change in Control

(a)
If there is a Change in Control of a Participant or of a Holding Company of a
Participant (except when the Participant or Holding Company the subject of the
Change in Control is listed on a stock exchange, or in the circumstances
described in clause 12.12(b)), then unless the other Participants have consented
in writing to such Change in Control, the relevant Participant (Changed
Participant) must immediately notify the other Participants of the Change in
Control.

(b)
For the purposes of this clause 12.2, no Change in Control of a Participant or
of a Holding Company of a Participant will be deemed to have occurred in
circumstances where:

(i)
if the Participant is WLPL (or any Transferee Subsidiary under clause 12.2), MRL
has affected a sale of all or substantially all of MRL's lithium business which,
as at the Effective Date, includes MRL's and its Affiliates' direct and indirect
legal and beneficial ownership interest of:

(A)
the Participant's Joint Venture Interest; and

(B)
its share of the Mount Marion Lithium Project; and

(ii)
if the Participant is AWPL (or any Transferee Subsidiary under clause 12.2),
Albemarle has affected a sale of all or substantially all of its global lithium
business as described in its annual corporate filings from time to time.

For the avoidance of doubt, this clause 12.12(b) will only apply for so long as
Albemarle and MRL are Ultimate Holding Companies of AWPL and WLPL respectively,
(or of any of their Transferee Subsidiaries of under clause 12.2).
(c)
Any other Participant may, within ten (10) Business Days after receiving the
notice under clause 12.12(a), give a notice to the Changed Participant requiring
that the Changed Participant must determine the value of its Joint Venture
Interest (the Offered Interest). That value will be the value agreed between the
parties using reasonable endeavours and acting in good faith to agree the value
within 20 days from the date of the notice under clause 12.12(a). If the parties
are unable to agree upon the value of the Offered Interest within 30 days from
the date of the notice under clause 12.12(a), then the parties must endeavour to
agree upon the appointment of two Valuers. If the parties are unable to agree
upon the appointment of the Valuers within 40 days from the date of the notice
under clause 12.12(a), then the Valuers will be two (2) suitably qualified and
experienced persons nominated by the President (or acting President) for the
time being of the Minerals Council of Australia or their nominee at the request
of any other Participant. The following provisions apply where the value of the
Offered Interest is required to be determined by the Valuers:

(i)
the Valuers must be engaged on terms which require the Valuers to use their best
endeavours to make independently a determination within 30 days after their
appointment, or such other timeframes as the parties may agree;

(ii)
each Valuer will determine the value of the Offered Interest, on the following
basis:

(A)
the price that would have been paid by a knowledgeable and willing (but not
anxious) buyer to a knowledgeable and willing (but not anxious) seller dealing
at arm's length;



 
 
   page | 54




--------------------------------------------------------------------------------





(B)
any Rehabilitation Obligations and Mine Closure Obligations relating to the
Offered Interest are to be taken into consideration;

(C)
the Offered Interest is to be valued on a stand-alone basis, and without taking
into account any element of control that the other Participants may obtain as a
result of acquiring all or part of the Changed Participant's Joint Venture
Interest in addition to the other Participant's existing Joint Venture Interest;

(D)
the valuation is to be determined independently and generally in accordance with
the VALMIN Code of the Australasian Institute of Mining and Metallurgy; and

(E)
otherwise the valuation methodologies to be applied are to be determined by the
Valuer in its own discretion, taking into account usual and prudent industry
practices;

(iii)
the value of the Offered Interest will be deemed to be the average of the two
Valuer's determinations;

(iv)
in making the determination, each Valuer will be deemed to be acting as an
expert and not as an arbitrator, and the laws relating to commercial arbitration
will not apply to either Valuer, the Valuer's determination or the means by
which each Valuer makes the determination;

(v)
each Participant will be entitled to submit such evidence to each Valuer as the
Valuer may reasonably allow or require, and will provide all information,
written or oral, which the Valuer may reasonably request, provided that:

(A)
all oral evidence must be presented in the presence of the other parties; and

(B)
copies of all written evidence must be given to all other parties;

(vi)
each Valuer may consult such legal, technical and financial experts as the
Valuer, in his or her absolute discretion, thinks fit;

(vii)
the costs of the Valuers, and of any legal, technical and financial experts
consulted by the Valuers, will be borne by the Changed Participant; and

(viii)
the determination of the Valuer will be final and binding on the parties without
appeal so far as the law allows and except in the case of manifest error.

(d)
Once the value of the Offered Interest has been agreed or determined as
contemplated by clause 12.12(b), the Changed Participant will within 5 Business
Days notify the other Participants and will be deemed to have offered to assign
the Offered Interest to such of the other Participants who are not then in
default of payment of any Called Sums, and with respect to which an Event of
Default is not then in existence (Other Participants), in proportion to their
respective Joint Venture Interests, at a price equal to the value of the Offered
Interest. The Other Participants will be entitled to accept that offer 60 days
of the making of the offer.

(e)
If one or more (but not all) of the Continuing Participants accept the offer
within such 60 day period, the Changed Participant must notify the accepting
Continuing Participant or Continuing Participants of details of the unaccepted
portion of the Offered Interest and such Continuing Participant or Continuing
Participants will have the right within a period of 60 days after the Changed
Participant’s notice is given to accept the unaccepted part of the Offered
Interest in proportion to their respective Joint Venture Interests (or as they
may otherwise agree) at the same price.



 
 
   page | 55




--------------------------------------------------------------------------------





(f)
If the whole of the Offered Interest is accepted by one or more of the
Continuing Participants (Accepting Participants), then the Changed Participant
and the Accepting Participants will be deemed to have entered into a contract
for the sale to the Accepting Participants (in the proportions that their
respective Joint Venture Interests bear to the aggregate of their Joint Venture
Interests) of the Changed Participant’s Joint Venture Interest upon the
following terms and conditions:

(i)
The liability of the Accepting Participants (including obligations to pay money)
will be several in the proportions that their respective Joint Venture Interests
bear to the aggregate of their Joint Venture Interests.

(ii)
The sale will be conditional upon the parties obtaining all Transfer Approvals,
which may include, without limitation:

(A)
Ministerial consents required under the Mining Act for the assignment of the
Changed Participant's Joint Venture Interest in the Tenements; and

(B)
approval for the sale from the Foreign Investment Review Board (if applicable).

(iii)
The parties must execute all documents and do all other things reasonably
necessary to apply for and obtain the Transfer Approvals as expeditiously as
possible.

(iv)
If the Transfer Approvals:

(A)
have not all been obtained within 90 days after the date of expiry of the 60 day
period referred to in clause 12.12(d), the Accepting Participants may elect to
terminate the contract for the sale of the Changed Participant's Joint Venture
Interest;

(B)
have all been obtained or the Accepting Participants have not elected to
terminate the contract for the sale of the Changed Participant's Joint Venture
Interest under clause 12.12(f)(iv)(A), then completion of the sale of the
Changed Participant's Joint Venture Interest will take place at the place in
Western Australia nominated by the Accepting Participants by notice in writing
to the Changed Participant and on the date which is 30 days after the date upon
which the last of the necessary Approvals was obtained, or such earlier date
agreed by the Accepting Participants, provided that if all Transfer Approvals
have not been obtained within 12 months of the offer described in clause
12.12(d), this clause 12.12 shall cease to apply in respect of that Change in
Control event;

(C)
have all been obtained by some but not all Accepting Participants within 90 days
after the date of expiry of the 60 day period referred to in clause 12.12(d),
then:

(1)
those Accepting Participants who have not obtained all necessary Approvals may
elect to withdraw from the contract for the sale of the Changed Participant's
Joint Venture Interest; and



 
 
   page | 56




--------------------------------------------------------------------------------







(2)
if, within a further 14 days after the end of the 90 day period (or such longer
period agreed by the Accepting Participants), any remaining Accepting
Participants who have obtained all Transfer Approvals (within the 12 month
limitation period described in clause 12.12(f)(iv)(B)) agree to purchase the
Changed Participant's Joint Venture Interest, either in the proportions that
those Accepting Participants' respective Joint Venture Interests bear to the
aggregate of their Joint Venture Interests, or in such other proportions that
those remaining Accepting Participants otherwise agree, then:

(AA)
the contract for the sale of the Changed Participant's Joint Venture Interest
will be deemed to be between the Changed Participant and those remaining
Accepting Participants, and in such proportions as those Accepting Participants
agree; and

(BB)
completion of the sale of the Changed Participant's Joint Venture Interest will
take place at the place in Western Australia nominated by the relevant Accepting
Participants by notice in writing to the Changed Participant on the date which
is 14 days after the end of the 14 day period specified in clause
12.12(f)(iv)(C)(2).

(v)
At completion:

(A)
the Changed Participant must transfer its Joint Venture Interest to the relevant
Accepting Participants free from all Security Interests (subject to the
Permitted Security Interests which apply to the Joint Venture Interest). The
relevant Accepting Participants will be entitled to a transfer of the Joint
Venture Interest of the Changed Participant in the proportions that their
respective Joint Venture Interests bear to the aggregate of their Joint Venture
Interests or in such other proportions as the relevant Accepting Participants
agree;

(B)
the Changed Participant must execute and deliver all instruments of sale,
assignment, conveyance and transfer and all other documents, and take such other
action, as the relevant Accepting Participants may reasonably request to effect
such transfer; and

(C)
in return for the transfer of the Changed Participant's Joint Venture Interest,
the relevant Accepting Participants must pay to the Changed Participant, or as
the Changed Participant's solicitor may direct, the amount that is equal to the
value of the Changed Participant's Joint Venture Interest (as agreed or
determined in accordance with clause 12.12(b)).

(g)
For the avoidance of doubt, a Change in Control of a Participant or its Holding
Company does not constitute a transfer or proposed transfer for the purposes of
clause 12.3.

















 
 
   page | 57




--------------------------------------------------------------------------------






--------------------------------------------------------------------------------

13
Defaults and remedies

13.1
Event of Default

Any one or more of the following events with respect to any Participant is an
Event of Default:
(a)
any failure by the Participant to pay a Called Sum (under clauses 8.3 or 8.5) in
accordance with clause 8.4 within five (5) Business Days after notice has been
given by the Manager or a Participant under clause 13.2;

(b)
subject to clause 19.15, an Insolvency Event occurs in relation to the
Participant;

(c)
any default by the Participant in the performance of any material obligation
under a Joint Venture Document (other than one referred to in clauses 13.1(a) or
13.1(b) above):

(i)
which is capable of remedy, and which default is not remedied within 30 Business
Days after receipt of written notice from any other Participant or the Manager
given under clause 13.2;

(ii)
but if the default is not reasonably capable of being remedied within 30
Business Days after receipt of written notice from any other Participant or the
Manager given under clause 13.2, the Participant fails to commence or has not
otherwise taken bona fide steps to remedy the relevant default within 30
Business Days of receiving such notice and does not remedy that default within
50 Business Days after receipt of written notice from any other Participant or
the Manager given under clause 13.2 (or such longer period agreed by the
Management Committee, where any Defaulting Participant or its Affiliates does
not vote); or

(d)
any default by the Participant in the performance of any material obligation
under a Joint Venture Document which is not capable of remedy (other than one
referred to in clauses 13.1(a) or 13.1(b) above), where the Defaulting
Participant has not paid monetary compensation to the Non-Defaulting
Participants within 30 Business Days of receipt of notification of the amount of
compensation payable as determined under clause 13.2(d).

13.2
Notices of default

(a)
If any Participant:

(i)
fails to pay when due any amount due by it referred to in clause 13.1(a); or

(ii)
defaults in the performance of any of its material obligations under any of the
Joint Venture Documents,

the Manager must, as soon as practicable after it becomes aware of that default,
notify the Defaulting Participant and each of the other Participants
(Non-Defaulting Participants) of that default.
(b)
Failure by the Manager to give such notice will not release the Defaulting
Participant from any of its obligations under the Joint Venture Documents.

(c)
If a Participant becomes aware that another Participant has defaulted in the
performance of any of its obligations under the Joint Venture Documents but the
Manager has not given a notice of default to the Defaulting Participant under



 
 
   page | 58




--------------------------------------------------------------------------------





clause 13.2(a), the Participant may notify the Defaulting Participant, the
Manager and each of the other Non-Defaulting Participants of that default.
(d)
If a default of a material obligation is not capable of being remedied, the
Participants must agree in writing the amount of adequate monetary compensation
to be paid by the Defaulting Participant to compensate for that default. If the
Participants have not reached agreement within 14 days after the date on which
notice of default is given, that amount must be referred to an Expert for
determination in accordance with clause 17, who must make such determination
within 30 days of his or her appointment. On agreement or determination of the
amount of adequate monetary compensation under this clause, that amount, and any
interest and costs payable or reimbursable under this agreement, becomes money
due and payable under this agreement within the 30 Business Day period referred
to in clause 13.1(d).

13.3
Payment of interest upon default

If a Participant defaults in paying the whole or part of any Called Sum, that
Defaulting Participant must pay to the Manager, for the account of the
Non-Defaulting Participants, interest on such unpaid amount at the Interest Rate
calculated on daily balances, and capitalised monthly, from the due date for
payment to the date of actual payment.
13.4
Rights following an Event of Default

Subject to clause 19.15, if an Event of Default occurs, then until such Event of
Default has been rectified (and the Defaulting Participant has paid all amounts
due but unpaid by it in relation to the default under any Joint Venture
Document):
(a)
the Representatives of the Defaulting Participant:

(i)
will not have the right to vote at meetings of the Management Committee;

(ii)
will not be counted for the purposes of determining the relevant quorum; and

(iii)
if Chairperson of the Management Committee, will cease to be Chairperson and the
next entitled Non-Defaulting Participant may appoint the Chairperson;

(b)
if the Event of Default is a circumstance described in clause 13.1(a), the
Defaulting Participant will not have a right to participate in the management of
the Joint Venture or to participate in any determinations under this agreement
and the Representatives appointed by the Defaulting Participant will not have
the right to vote at Management Committee meetings, but will be entitled to
attend and otherwise participate in those meetings;

(c)
the Defaulting Participant will have no further right to take and dispose of its
share of Product and the Manager may take and dispose of what would otherwise be
the Defaulting Participant’s share of Product on such terms as the Manager
considers reasonable and must credit the net proceeds of sale after deducting
all costs incurred in effecting the sale, towards the moneys owed by the
Defaulting Participant;

(d)
the Defaulting Participant will continue to have the right to receive the
reports and information from the Manager under clause 9;



 
 
   page | 59




--------------------------------------------------------------------------------





(e)
the Non-Defaulting Participants and the Manager may exercise each and every
power and remedy provided in the Deed of Cross Security executed by the
Defaulting Participant and use and apply any moneys realised from such exercise
in accordance with the Deed of Cross Security; and

(f)
the Non-Defaulting Participants may acquire the Joint Venture Interest of the
Defaulting Participant subject to and in accordance with clause 13.7.

13.5
Payment of Unpaid Called Sum

(a)
Subject to clause 13.5(b), if requested by written notice from the Manager, the
Non-Defaulting Participants will, in the proportion that their respective Joint
Venture Interests bear to the aggregate of their Joint Venture Interests, pay on
behalf of the Defaulting Participant all or any part nominated by the Manager of
the amounts owing by such Defaulting Participant (including under clause 13.3),
such payment to be made by the Non-Defaulting Participants within such time as
the Manager may reasonably determine.

(b)
The Manager will exercise its rights under the Deed of Cross Security (as
contemplated in clause 13.4(e)), and take and sell what would otherwise be the
Defaulting Participant’s Joint Venture Interest share of Product under clause
13.4(c), in priority to calling upon the Non-Defaulting Participants to pay any
amounts owing by the Defaulting Participant (as contemplated in clause 13.5(a)),
if the Manager is of the opinion that exercising its rights under the Deed of
Cross Security or against the share of Product will result in it obtaining
payment of the relevant outstanding amounts, within a timeframe that will enable
Joint Venture Operations to continue without disruption.

(c)
If any Non-Defaulting Participant pays any amount on behalf of a Defaulting
Participant under clause 13.5(a), the amount so paid will constitute a debt due
and payable by the Defaulting Participant to such Non-Defaulting Participant,
and will bear interest at the Interest Rate calculated on daily balances, and
capitalised monthly, from the date such debt became due to the Non-Defaulting
Participant until the date such debt is paid by the Defaulting Participant.

13.6
Delivery of Cross Security

(a)
It is acknowledged that, for the purposes of securing the performance of their
obligations under the Joint Venture Documents, each Participant has executed and
delivered the Deed of Cross Security, creating a charge upon the Participant's
Joint Venture Interest and its shares in the Manager in favour of the other
Participants and the Manager and creating a charge upon the Participant's Joint
Venture Interest in favour of the Manager.

(b)
Each Participant (and each Transferee of a Joint Venture Interest which has
executed a similar deed of charge in accordance with clause 12.11(b)) will as
soon as practicable after the creation of the Deed of Cross Security promptly
register the Deed of Cross Security, or will file or record such other notices
or documents relating to the Deed of Cross Security, in each jurisdiction where
such registration, filing or recording may be required to perfect the security
created by the Deed of Cross Security and to protect further the rights of the
Manager and other Participants under the Deed of Cross Security.



 
 
   page | 60




--------------------------------------------------------------------------------





13.7
Option to acquire Joint Venture Interest of Defaulting Participant

(a)
Upon the occurrence of an Event of Default, the Manager (or failing the Manager
doing so, any Participant) will notify the Participants of the Event of Default
(EOD Notice).

(b)
Upon the occurrence of an Event of Default, and until such Event of Default has
been rectified, each Non-Defaulting Participant will have the option to acquire
the whole of the Joint Venture Interest of the Defaulting Participant.

(c)
Such option may be exercised by notice in writing (Exercise Notice) given to the
Defaulting Participant at any time during the 60 day period immediately
following the later of the occurrence of the Event of Default and the date that
the Manager (or a Participant) gives the Participants an EOD Notice (Option
Exercise Period), provided the Event of Default giving rise to such option
remains unremedied as at the date of the Exercise Notice.

(d)
The Non-Defaulting Participant must give a copy of the Exercise Notice to:

(i)
the Manager; and

(ii)
the other Non-Defaulting Participants,

at the same time as giving the Exercise Notice to the Defaulting Participant.
(e)
If:

(i)
one or more Non-Defaulting Participants give an Exercise Notice within the
Option Exercise Period; and

(ii)
at least the first of such Exercise Notices was given at a point in time when
the Event of Default which gave rise to the option remained unremedied,

then, upon expiry of the Option Exercise Period, the value of the Joint Venture
Interest of the Defaulting Participant must be determined in accordance with
clause 13.8.
(f)
Within 14 days after the value of the Joint Venture Interest of the Defaulting
Participant has been determined in accordance with clause 13.8, any
Non-Defaulting Participant who had given an Exercise Notice may, by notice in
writing (Notice to Proceed) given to the Defaulting Participant (with copies to
the Manager and the other Non-Defaulting Participants) advise that the
Non-Defaulting Participant wishes to proceed with the acquisition of the Joint
Venture Interest of the Defaulting Participant.

(g)
If one or more Non-Defaulting Participants (Acquiring Participants) give a
Notice to Proceed, the Defaulting Participant and the Acquiring Participants
will be deemed to have entered into a contract for the sale to the Acquiring
Participants (in the proportions that their respective Joint Venture Interests
bear to the aggregate of their Joint Venture Interests) of the Defaulting
Participant’s Joint Venture Interest upon the following terms and conditions:

(i)
The liability of the Acquiring Participants (including obligations to pay money)
will be several in the proportions that their respective Joint Venture Interests
bear to the aggregate of their Joint Venture Interests.



 
 
   page | 61




--------------------------------------------------------------------------------





(ii)
The sale will be conditional upon the parties obtaining all Governmental Agency
consents, approvals or clearances required in respect of the sale (Approvals),
which may include, without limitation:

(A)
Ministerial consents required under the Mining Act for the assignment of a
Defaulting Participant’s Joint Venture Interest in the Tenements; and

(B)
approval for the sale from the Foreign Investment Review Board (if applicable).

(iii)
The parties must execute all documents and do all other things reasonably
necessary to apply for and obtain the necessary Approvals as expeditiously as
possible.

(iv)
If the necessary Approvals:

(A)
have not all been obtained within 90 days after the date of expiry of the 14 day
period referred to in clause 13.7(f), the Acquiring Participants may elect to
terminate the contract for the sale of the Defaulting Participant’s Joint
Venture Interest;

(B)
have all been obtained or the Acquiring Participants have not elected to
terminate the contract for the sale of the Defaulting Participant’s Joint
Venture Interest under clause 13.7(g)(iv)(A), then completion of the sale of the
Defaulting Participant’s Joint Venture Interest will take place at the place in
Western Australia nominated by the Acquiring Participants by notice in writing
to the Defaulting Participant and on the date which is 30 days after the date
upon which the last of the necessary Approvals was obtained, or such earlier
date agreed by the Acquiring Participants;

(C)
have all been obtained by some but not all Acquiring Participants within 90 days
after the date of expiry of the 14 day period referred to in clause 13.7(f),
then:

(1)
those Acquiring Participants who have not obtained all necessary Approvals may
elect to withdraw from the contract for the sale of the Defaulting Participant’s
Joint Venture Interest; and

(2)
if, within a further 14 days after the end of the 90 day period (or such longer
period agreed by the Acquiring Participants), any remaining Acquiring
Participants who have obtained all necessary Approvals agree to purchase the
Defaulting Participant’s Joint Venture Interest, either in the proportions that
those Acquiring Participants’ respective Joint Venture Interests bear to the
aggregate of their Joint Venture Interests, or in such other proportions that
those remaining Acquiring Participants otherwise agree, then:

(AA)
the contract for the sale of the Defaulting Participant’s Joint Venture Interest
will be deemed to be between the Defaulting Participant and those remaining
Acquiring Participants, and in such proportions as those Acquiring Participants
agree; and



 
 
   page | 62




--------------------------------------------------------------------------------





(BB)
completion of the sale of the Defaulting Participant’s Joint Venture Interest
will take place at the place in Western Australia nominated by the relevant
Acquiring Participants by notice in writing to the Defaulting Participant on the
date which is 14 days after the end of the 14 day period specified in clause
13.7(g)(iv)(C)(2).

(v)
At completion:

(A)
the Defaulting Participant must transfer its Joint Venture Interest to the
relevant Acquiring Participants free from all Security Interests (subject to the
Permitted Security Interests which apply to the Joint Venture Interest). The
relevant Acquiring Participants will be entitled to a transfer of the Joint
Venture Interest of the Defaulting Participant in the proportions that their
respective Joint Venture Interests bear to the aggregate of their Joint Venture
Interests or in such other proportions as the relevant Acquiring Participants
agree;

(B)
the Defaulting Participant must execute and deliver all instruments of sale,
assignment, conveyance and transfer and all other documents, and take such other
action, as the relevant Acquiring Participants may reasonably request to effect
such transfer;

(C)
in return for the transfer of the Defaulting Participant’s Joint Venture
Interest, the relevant Acquiring Participants must pay to the Defaulting
Participant, or as the Defaulting Participant’s solicitor may direct, the amount
that is equal to 95% of the value of the Defaulting Participant’s Joint Venture
Interest (as determined in accordance with clause 13.8) less the following
amounts:

(1)
all amounts due but unpaid under any of the Joint Venture Documents by the
Defaulting Participant, which amounts must, immediately following completion, be
paid by the relevant Acquiring Participants on behalf of the Defaulting
Participant;

(2)
the amount of the debt owed by the Defaulting Participant to the acquiring
Participants under clause 13.5(c); and

(3)
the amount (as reasonably determined by the Non-Defaulting Participants) of all
other outstanding liabilities and obligations of the Defaulting Participant
under any of the Joint Venture Documents which are to be assumed by the relevant
Acquiring Participants; and

(4)
all amounts of any stamp and other duties, levies, imposts or other taxes,
together with any interest or penalty thereon, imposed by the State or the
Commonwealth or any taxing authority, paid or which may thereafter be payable by
the relevant Acquiring Participants in connection with the exercise of the
option and the transfers effected consequent upon its exercise; and

(D)
the amount payable to the Defaulting Participant under clause 13.7(g)(v)(C) must
be paid by electronic transfer of clear and available funds into a bank account
in Australia nominated by the Defaulting Participant for this purpose.



 
 
   page | 63




--------------------------------------------------------------------------------





(vi)
To secure the rights of the Acquiring Participants under this clause, the
Defaulting Participant hereby irrevocably appoints each relevant Acquiring
Participant, the Manager and their respective directors as the several attorneys
of the Defaulting Participant with power to sign all documents and do all other
things in the name of the Defaulting Participant which are reasonably necessary
to:

(A)
apply for and obtain the necessary Government Agency consents, approvals and
clearances referred to in clause 13.7(g); and

(B)
effect the transfer of the Defaulting Participant’s Joint Venture Interest as
contemplated in clauses 13.7(g)(v)(A) and 13.7(g)(v)(B).

(vii)
The Defaulting Participant and the relevant Acquiring Participants must sign any
deed of covenant and deed of charge that is required under clause 12.11(b).

13.8
Value of Joint Venture Interest of Defaulting Participant

The following provisions apply where, under clause 13.7, the value of the Joint
Venture Interest of a Defaulting Participant is required to be determined:
(a)
The Defaulting Participant and the Non-Defaulting Participants who have given an
Exercise Notice must endeavour to agree the value of the Joint Venture Interest
of the Defaulting Participant.

(b)
If the parties are unable to agree upon the value of the Joint Venture Interest
of the Defaulting Participant within 14 days after the expiry of the Option
Exercise Period, the parties must endeavour to agree upon the appointment of two
Valuers.

(c)
If the parties are unable to agree upon the appointment of the Valuers within 14
days after the expiry of the Option Exercise Period, then the Valuers will be
two (2) suitably qualified and experienced persons nominated by the President
(or acting President) for the time being of the Minerals Council of Australia or
their nominee at the request of Non-Defaulting Participants who have given an
Exercise Notice.

(d)
The Valuers must be engaged on terms which require the Valuers to use their best
endeavours to make independently a determination within 30 days after their
appointment, or such other timeframes as the Defaulting Participant and
Non-Defaulting Participants who have given an Exercise Notice may agree.

(e)
Each Valuer will determine the value of the Joint Venture Interest of the
Defaulting Participant, as at the date of the first Exercise Notice given, on
the following basis:

(i)
the price that would have been paid by a knowledgeable and willing (but not
anxious) buyer to a knowledgeable and willing (but not anxious) seller dealing
at arm’s length;

(ii)
any Rehabilitation Obligations and Mine Closure Obligations relating to the
Joint Venture Interest are to be taken into consideration;

(iii)
the Joint Venture Interest is to be valued on a stand-alone basis, and without
taking into account any element of control that a Non-Defaulting Participant may
obtain as a result of acquiring all or part of the Defaulting Participant’s
Joint Venture Interest in addition to the Non-Defaulting Participant’s existing
Joint Venture Interest;



 
 
   page | 64




--------------------------------------------------------------------------------





(iv)
the valuation is to be determined independently and generally in accordance with
the VALMIN Code of the Australasian Institute of Mining and Metallurgy; and

(v)
otherwise the valuation methodologies to be applied are to be determined by the
Valuer in its own discretion, taking into account usual and prudent industry
practices.

(f)
The value of the Joint Venture Interest of the Defaulting Participant will be
deemed to be the average of the two Valuer’s determinations.

(g)
In making the determination, each Valuer will be deemed to be acting as an
expert and not as an arbitrator, and the laws relating to commercial arbitration
will not apply to either Valuer, the Valuer’s determination or the means by
which each Valuer makes the determination.

(h)
Each Participant will be entitled to submit such evidence to each Valuer as the
Valuer may reasonably allow or require, and will provide all information,
written or oral, which the Valuer may reasonably request, provided that:

(i)
all oral evidence must be presented in the presence of the other parties; and

(ii)
copies of all written evidence must be given to all other parties.

(i)
Each Valuer may consult such legal, technical and financial experts as the
Valuer, in his or her absolute discretion, thinks fit.

(j)
The costs of the Valuers, and of any legal, technical and financial experts
consulted by the Valuers, will be borne by the Defaulting Participant.

(k)
The determination of the Valuer will be final and binding on the parties without
appeal so far as the law allows and except in the case of manifest error.

13.9
Remedies not exclusive

(a)
Each and every power and remedy given to the Non-Defaulting Participants in this
clause 13 are in addition to every other power and remedy existing at law or in
equity, and each and every power and remedy may be exercised from time to time
and simultaneously and as often and in such order as may be deemed expedient.

(b)
All such powers and remedies will be cumulative, and the exercise of one will
not be deemed a waiver of the right to exercise any other or others.

(c)
No delay or omission in the exercise of any such power or remedy will impair any
such power or remedy or will be construed to be a waiver of any default.

--------------------------------------------------------------------------------

14
Force Majeure

(a)
If a party (Affected Party) is prevented or hindered by Force Majeure from fully
or partly complying with any obligation (except for the payment of money) under
this agreement, that obligation is suspended for the duration of, and to the
extent affected by, such Force Majeure.

(b)
If the Affected Party wishes to claim the benefit of this clause it must give
prompt notice of the Force Majeure occurrence to the other parties including
reasonable details of:



 
 
   page | 65




--------------------------------------------------------------------------------





(i)
the Force Majeure occurrence and why it constitutes Force Majeure;

(ii)
the effect of the Force Majeure occurrence on the performance of the Affected
Party’s obligations; and

(iii)
the likely duration of the delay in performance of those obligations.

(c)
The Affected Party must use its best endeavours to remove or overcome the cause
and/or effect of the Force Majeure provided that nothing in this clause requires
the Affected Party to:

(i)
settle any strike, or other labour dispute; or

(ii)
contest the validity or enforceability of any law or legally enforceable order
by way of legal proceedings,

on terms not acceptable to it solely for the purpose of removing the event of
Force Majeure.
(d)
If the Force Majeure event cannot be removed or overcome to an extent that
allows resumption of performance within six (6) Months (or such other period as
the Participants agree) from the date the notice is given under clause 14(b)(i),
the parties must consider and determine whether this agreement should be
modified or terminated.

(e)
Notwithstanding the Force Majeure, the Participants must continue to pay any
Called Sum called by the Manager in accordance with clauses 8.3 and 8.5 to the
extent such monies are necessary to maintain the Joint Venture Assets in good
condition and keep the Tenements and the Petroleum Pipelines in good standing.

--------------------------------------------------------------------------------

15
Notices

15.1
General

A notice, demand, certification, process or other communication relating to this
agreement must be in writing in English and may be given by an agent of the
sender.
15.2
How to give a communication

In addition to any other lawful means, a communication may be given by being:
(a)
personally delivered;

(b)
left at the party’s current delivery address for notices;

(c)
sent to the party’s current postal address for notices by pre-paid ordinary mail
or, if the address is outside Australia, by pre-paid airmail;

(d)
sent by email to the party’s current email address for notices; or

(e)
sent by such other form of communication as the Participants and the Manager may
from time to time agree.

15.3
Particulars for delivery



 
 
   page | 66




--------------------------------------------------------------------------------





(a)
The particulars for delivery of notices are initially:

(i)
in the case of WLPL:

Delivery address:    1 Sleat Road
APPLECROSS WA 6153
Postal address:    Locked Bag 3, Canning Bridge
APPLECROSS WA 6153
Email:             [insert]
Attention:        [insert]
(ii)
in the case of AWPL:

Delivery address:    [insert]
Postal address:    [insert]
Email:            [insert]
Attention:        [insert]
(iii)
in the case of the Manager:

Delivery address:    [insert]
Postal address:    [insert]
Email:            [insert]
Attention:        [insert]
(b)
Each party may change its particulars for delivery of notices by notice to each
other party.

15.4
Communications by post

Subject to clause 15.7, a communication is given if posted:
(a)
within Australia to an Australian postal address, three (3) Business Days after
posting; or

(b)
outside of Australia to an Australian postal address or within Australia to an
address outside of Australia, ten (10) Business Days after posting.

15.5
Communications by email

(a)
Subject to clause 15.7, a communication is given if sent by email, upon the
earlier of:

(i)
the time the sender receives an automated message from the intended recipient’s
information system confirming delivery of the email;



 
 
   page | 67




--------------------------------------------------------------------------------





(ii)
the time that the email is first opened or read by the intended recipient, or an
employee or officer of the intended recipient; and

(iii)
four (4) hours after the time the email is sent (as recorded on the device from
which the sender sent the email) unless the sender receives, within that four
(4) hour period, an automated message that the email has not been delivered.

(b)
Despite anything to the contrary in this agreement, the following communications
must not be given by email:

(i)
a notice given by the Manager under clause 13.2(a) or any Participant under
clause 13.2(c); and

(ii)
an EOD Notice given under clause 13.7.

15.6
Process service

Any process or other document relating to litigation, administrative or arbitral
proceedings in relation to this agreement may be served by any method
contemplated by this clause 15 or in accordance with any applicable law.
15.7
After hours communications

If a communication is given:
(a)
after 5.00 pm in the place of receipt; or

(b)
on a day which is a Saturday, Sunday or bank or public holiday in the place of
receipt,

it is taken to have been given at 9.00am on the next day which is not a
Saturday, Sunday or bank or public holiday in that place.

--------------------------------------------------------------------------------

16
GST

16.1
Construction

In this clause 16:
(a)
unless there is a contrary indication, words and expressions which are not
defined in this agreement but which have a defined meaning in the GST Law have
the same meaning as in the GST Law;

(b)
references to GST payable and input tax credit entitlements include:

(i)
notional GST payable by, and notional input tax credit entitlements of the
Commonwealth, a State or a Territory (including a government, government body,
authority, agency or instrumentality of the Commonwealth, a State or a
Territory); and

(ii)
GST payable by, and the input tax credit entitlements of, the representative
member of a GST group of which the entity is a member.

16.2
Consideration GST exclusive



 
 
   page | 68




--------------------------------------------------------------------------------





Unless otherwise expressly stated, all consideration, whether monetary or
non-monetary, payable or to be provided under or in connection with this
agreement is exclusive of GST (GST-Exclusive Consideration).
16.3
Payment of GST

If GST is or becomes payable on any supply made by:
(a)
a party; or

(b)
an entity that is taken under the GST Law to make the supply by reason of the
capacity in which a party acts,

(Supplier) under or in connection with this agreement, the recipient of the
supply, or the party providing the consideration for the supply, must pay to the
Supplier an amount equal to the GST payable on the supply as calculated in
accordance with the GST Law, subject to clause 16.5.
16.4
Timing of GST payment

The amount referred to in clause 16.3 must be paid in addition to and at the
same time and in the same manner (without any set-off or deduction) that the
GST-Exclusive Consideration for the supply is payable or to be provided.
16.5
Tax invoice

The Supplier must deliver a tax invoice or an adjustment note to the recipient
of a taxable supply before the Supplier is entitled to payment of an amount
under clause 16.3.
16.6
Adjustment event

If an adjustment event arises in respect of a supply made by a Supplier under or
in connection with this agreement, any amount that is payable under clause 16.3
will be calculated or recalculated to reflect the adjustment event and a payment
will be made by the recipient to the Supplier or by the Supplier to the
recipient as the case requires.
16.7
Reimbursements

Notwithstanding any other provision in this agreement, where a party is required
under or in connection with this agreement to pay for, reimburse or contribute
to any expense, loss, liability or outgoing suffered or incurred by another
party or indemnify another party in relation to such an expense, loss, liability
or outgoing (Reimbursable Expense), the amount required to be paid, reimbursed
or contributed by the first party will be reduced by the amount of any input tax
credits to which the other party (or the representative member of the GST group
of which the other party is a member) is entitled in respect of the Reimbursable
Expense.
16.8
Calculations based on other amounts

If an amount of consideration payable or to be provided under or in connection
with this agreement is to be calculated by reference to any price, value, sales,
proceeds, revenue or similar amount (Revenue), that reference will be to that
Revenue determined by deducting from it an amount equal to the GST payable on
the supply for which it is consideration.
16.9
No merger



 
 
   page | 69




--------------------------------------------------------------------------------





This clause 16 does not merge on the completion, rescission or other termination
of this agreement or on the transfer of any property supplied under this
agreement.
16.10
GST joint venture

The Manager and the Participants will, in good faith, consider taking action to
register the Joint Venture as a GST joint venture after the Effective Date. If
the Joint Venture is registered as a GST joint venture then the parties
contemplate that the Manager will be responsible for administration of any GST.

--------------------------------------------------------------------------------

17
Expert determination

17.1
When appointed

Wherever under this agreement:
(a)
any matter is expressly to be referred to an Expert; or

(b)
the parties agree that a point of difference between them will be resolved by an
Expert,

then unless specifically provided otherwise, the matter in issue will be
referred to an Expert for determination and this clause will apply. Unless
otherwise agreed by the parties to the dispute, any Expert appointed under this
agreement must be someone who is independent of the parties to the dispute, does
not have an interest or duty which conflicts or may conflict with the functions
as the expert and is not an employee, representative of a person that provides
consultancy services on a regular basis to any party to the dispute.
17.2
Appointment

The procedure for the appointment of an Expert will be as follows:
(a)
the party wishing the appointment to be made will give notice in writing to that
effect to the other parties and give details of the matter which it proposes
will be resolved by the Expert;

(b)
within ten (10) Business Days from the date of that notice, the parties will
meet in an endeavour to agree upon a single Expert (who will be independent of
the parties and will have qualifications and experience appropriate to the
matter in dispute) to whom the matter in dispute will be referred for
determination; and

(c)
if within that ten (10) Business Days the parties fail to agree upon the
appointment of a single Expert then any party may request the nomination of an
Expert by:

(i)
the President of the Australasian Institute of Mining and Metallurgy to appoint
the Expert, if the subject matter of the dispute relates to a technical issue;

(ii)
the President of the Institute of Chartered Accountants in Australia, if the
subject matter of the dispute relates to a financial issue;

(iii)
the President of the Western Australian Law Society, if the subject matter of
the dispute relates to a legal issue; and



 
 
   page | 70




--------------------------------------------------------------------------------





(iv)
the National Chairman of the Australian Institute of Company Directors, if the
subject matter of the dispute relates to any other issue,

(collectively an Independent Body), which nominee the parties must appoint.
(d)
If an Independent Body fails to nominate an Expert within ten (10) Business Days
of being requested to do so, or otherwise refuses to make such an appointment,
then any party may request the nomination of an Expert by the President of the
Resolution Institute of Australia, which nominee the parties must appoint.

17.3
Instructions

The Expert will be instructed to:
(a)
determine the dispute within the shortest practicable time; and

(b)
deliver a report stating his opinion with respect to the matters in dispute and
setting out the reasons for the decision.

17.4
Procedure

(a)
The Expert will determine the procedures for the conduct of the process in order
to resolve the dispute and must provide each party with a fair opportunity to
make submissions in relation to the matter in issue.

(b)
Any process or determination of the dispute by the Expert will be made as an
expert and not as an arbitrator and the determination of the Expert will be
final and binding on the parties without appeal so far as the law allows and
except in the case of manifest error or where a party to the matter in issue has
not been provided with a fair opportunity to make submissions in relation to the
matter in issue.

17.5
Costs

Each party will bear its own costs of and incidental to any proceedings under
this clause 17. The costs of the Expert will be Joint Venture Costs, except as
otherwise may be provided in this agreement.

--------------------------------------------------------------------------------

18
Dispute resolution

18.1
Dispute resolution process

Except to the extent otherwise expressly referred to Expert determination in
accordance with clause 17 or otherwise expressly prescribed by this agreement in
relation to particular types of dispute, the parties must deal with any dispute,
controversy, claim or difference (Dispute) arising out of, connected with or
relating to this agreement or any breach, termination or claimed invalidity of
this agreement in accordance with the dispute resolution process set out in this
clause 18.
18.2
Dispute Notice

(a)
A party claiming a Dispute (Initiating Party) must give notice (Dispute Notice)
to the other party which:

(i)
identifies the subject matter of the Dispute; and



 
 
   page | 71




--------------------------------------------------------------------------------





(ii)
designates a senior representative for the Dispute who will have the authority
to settle the Dispute on its behalf.

(b)
The other party must then promptly designate, by notice to the Initiating Party,
its senior representative for the Dispute who will have authority to settle the
Dispute on its behalf.

18.3
Meeting of the parties' designated representatives

The parties’ designated representatives must meet and use all reasonable
endeavours acting in good faith to resolve the Dispute, within five (5) Business
Days after the receipt of the Dispute Notice.
18.4
Meeting of Senior Executives and Chief Executive Officers

(a)
If the Dispute is not resolved under clause 18.3, then within ten (10) Business
Days of the Dispute Notice, a senior executive of the Ultimate Holding Company
of each party to the Dispute (Disputing Parties) must meet and use all
reasonable endeavours acting in good faith to resolve the Dispute.

(b)
If the Dispute is not resolved under clause 18.4(a), then within 20 Business
Days of the date the Dispute Notice has been given, each chief executive officer
of the Ultimate Holding Company of each Disputing Party must meet and use all
reasonable endeavours acting in good faith to resolve the Dispute.

18.5
Court proceedings

A party may commence court proceedings in respect of the Dispute if:
(a)
the steps under clauses 18.3, 18.4(a) and 18.4(b) have been taken and one or
other of the chief executive officers of the Ultimate Holding Companies of the
Disputing Parties has stated that they consider that the Dispute will not be
resolved within 40 Business Days from the date of the Dispute Notice; or

(b)
one of the parties has attempted to follow the steps in clauses 18.3, 18.4(a)
and 18.4(b) and the other party has not complied with its obligations under
those clauses.

18.6
Urgent interlocutory relief

This clause 18 does not prevent a party from seeking urgent interlocutory relief
from a court of competent jurisdiction where, in that party's reasonable
opinion, that action is necessary to protect that party's rights.

--------------------------------------------------------------------------------

19
General

19.1
Consents and approvals

Except as expressly provided in this agreement, a party may conditionally or
unconditionally in its absolute discretion give or withhold any consent or
approval under this agreement.
19.2
Duty



 
 
   page | 72




--------------------------------------------------------------------------------





(a)
Except as expressly stated otherwise in this agreement (including as provided in
clause 2.15), the Manager, as between the parties, is liable for and must pay
all duty (including any fine, interest or penalty except where it arises from
default by another party) on or relating to this agreement, any agreement
executed under it or any dutiable transaction evidenced or effected by it.

(b)
If a party other than the Manager pays any duty (including any fine, interest or
penalty) on or relating to this agreement, any document executed under it or any
dutiable transaction evidenced or effected by it, the Manager must pay that
amount to the paying party on demand.

(c)
All amounts payable by the Manager under clauses 19.2(a) and 19.2(b) will form
part of Joint Venture Costs.

19.3
Legal costs

(a)
Except as expressly stated otherwise in this agreement, each party must pay its
own legal and other costs and expenses of negotiating, preparing, executing and
performing its obligations under this agreement.

(b)
The legal costs of the Manager in negotiating, preparing, and executing this
agreement do not form part of Joint Venture Costs, however the legal costs of
the Manager in performing its obligations under this agreement form part of
Joint Venture Costs.

19.4
No liability for consequential losses

Except in the case of Wilful Misconduct or Gross Negligence, no party will be
liable to the other parties in any circumstances for any loss of use, loss of
revenue, loss of profit, loss of production, business interruption, loss of
business opportunity, loss of savings, loss of use of capital or loss of good
will, arising out of or in connection with this agreement, whether or not
foreseeable at the Effective Date.
19.5
Entire agreement

(a)
This agreement is the entire agreement between the parties about its subject
matter and replaces all previous agreements, understandings, representations and
warranties about that subject matter.

(b)
Each party represents and warrants that it has not relied on any representations
or warranties about the subject matter of this agreement except as expressly
provided in this agreement.

19.6
Further assurances

Except as expressly provided in this agreement, each party must, at its own
expense, do all things reasonably necessary to give full effect to this
agreement and the matters contemplated by it.
19.7
Rights cumulative

Except as expressly stated otherwise in this agreement, the rights of a party
under this agreement are cumulative and are in addition to any other rights of
that party.
19.8
Severability



 
 
   page | 73




--------------------------------------------------------------------------------





Any term of this agreement which is wholly or partially void or unenforceable is
severed to the extent that it is void or unenforceable. The validity or
enforceability of the remainder of this agreement is not affected.
19.9
Survival and merger

(a)
No term of this agreement merges on completion of any transaction contemplated
by this agreement.

(b)
Clause 11 survives termination or expiry of this agreement together with any
other term which by its nature is intended to do so.

19.10
PPS Act

(a)
Each party waives the right to receive any notice under the PPS Act (including a
notice of verification statement) unless the notice is required under the PPS
Act and the obligation to give it cannot be excluded.

(b)
Unless expressed to the contrary, a reference to a term which is defined in the
PPS Act has the meaning it has in the PPS Act.

19.11
Variation

No variation of this agreement is effective unless made in writing and signed by
each party.
19.12
Waiver

(a)
No waiver of a right or remedy under this agreement is effective unless it is in
writing and signed by the party granting it. It is only effective in the
specific instance and for the specific purpose for which it is granted.

(b)
A single or partial exercise of a right or remedy under this agreement does not
prevent a further exercise of that or of any other right or remedy.

(c)
Failure to exercise or delay in exercising a right or remedy under this
agreement does not operate as a waiver or prevent further exercise of that or
any other right or remedy.

19.13
Governing law

(a)
This agreement is governed by the laws of Western Australia.

(b)
Each party irrevocably and unconditionally submits to the exclusive jurisdiction
of the courts of Western Australia including, for the avoidance of doubt, the
Federal Court of Australia sitting in Western Australia.

19.14
Counterparts

This agreement may be executed in any number of counterparts and signatures on
behalf of a party may be on different counterparts.
19.15
Ipso Facto Stay

The provisions of this agreement are subject to any Ipso Facto Stay which may
operate to prevent the enforcement of rights under this agreement. To the extent
that there is any


 
 
   page | 74




--------------------------------------------------------------------------------





conflict between the provisions of this agreement and the Ipso Facto Stay, this
agreement is to be interpreted subject to the Ipso Facto Stay.
19.16
Relationship with Shareholders' Deed

Where this agreement and the Shareholders' Deed deal with the same or similar
topic differently, this agreement is to prevail.
19.17
Remote conferencing

Where this agreement calls for or requires a meeting between the Participants,
their Representatives, the Manager or any of the Manager's or Participants'
officers, employees, contractors or agents, such meetings may be attended by
telephone, video conferencing or any other means of electronic conferencing.


 
 
   page | 75




--------------------------------------------------------------------------------







--------------------------------------------------------------------------------

Schedule 1
Dictionary

1
Dictionary

In this agreement:
Accepting Participants has the meaning given to that term in clause 12.12(f).
Accounting Procedure means the accounting procedure set out in Schedule 4.
Acquiring Participants has the meaning given to that term in clause 13.7(g).
Additional Production Capacity has the meaning given to that term in clause
6.12(d).
Adviser has the meaning given to that term in clause 6.13.
Affected Party has the meaning given to that term in clause 14(a).
Affiliate means, with respect to any corporation, another corporation which
Controls, is Controlled by, or is under common Control with, such corporation.
Albemarle means Albemarle Corporation.
Alternative Refinery Plant means a plant capable of converting spodumene
concentrate produced from the Mine into lithium hydroxide monohydrate consisting
of one module with a designed production capacity of approximately 25ktpa, and
otherwise having substantially the same specifications as the Initial Refinery
Plant.
Alternative Refinery Plant Notice has the meaning given to that term in clause
6.12(a).
Approvals means any licence, consent, approval, permit, registration,
accreditation, certification or other authorisation given or issued by any
Government Agency or any other person which relate to the Joint Venture
Operations, including those specified the Asset Sale and Share Subscription
Agreement.
Approved Budget means a Proposed Budget approved by the Management Committee in
accordance with clause 7, as amended or updated from time to time in accordance
with clause 7.
Approved Closure Plan means the Closure Plan as approved by the Department as at
the Effective Date, as amended, updated or supplemented from time to time in
accordance with this agreement and in compliance with applicable laws.
Asset Sale and Share Subscription Agreement means the document entitled ‘Asset
Sale and Share Subscription Agreement — Wodgina Lithium Project’ between the
Participants, MRL and Albemarle dated [insert date].
Assigned Tenements means the mining tenements specified in Part 2 of Schedule 2.
Associated Rights means:
(a)
all Intellectual Property Rights that the Participants or the Manager holds
pertaining to the Mining Information including rights subsisting under
copyright, design, trade mark, patent or similar legislation, together with
rights recognised at common law; and



 
 
   Schedule 1 – Dictionary | page | 76




--------------------------------------------------------------------------------





(b)
the benefit of any contracts (whether written or oral) between the Manager and
the provider of the Mining Information for production of that information,
including any actual or implied warranties as to the accuracy of that
information.

ASX Listing Rules means the official listing rules from time to time of the
Australian Securities Exchange, as amended, modified or waived from time to
time.
Atlas means Atlas Iron Limited (ACN 110 396 168).
Auditor has the meaning given to that term in clause 10.1(a).
Business Day means a day on which banks are open for business excluding
Saturdays, Sundays and public holidays in Perth, Western Australia.
Business Plan means the LOM Business Plan and the Refinery Plant Business Plan.
Called Sum has the meaning given to that term in clause 8.3(b)(iii).
Camp Services Agreement means [the Wodgina Camp Services Agreement] between the
Manager and the Camp Services Provider dated on or around the date of this
agreement.
Camp Services Provider means Process Minerals International Pty Ltd (ACN 063 988
894).
Capital Costs means all costs of a type which are treated as capital costs in
accordance with International Financial Reporting Standards.
Capital Works means capital works and services associated with a future
expansion project or other development in respect of the Joint Venture
Operations or to further support, sustain, expand, suspend, rehabilitate or
abandon Joint Venture Operations, where applicable as approved by the Management
Committee.
Cash Call has the meaning given to that term in clause 8.3(b).
Chairperson has the meaning given to that term in clause 6.6(a).
Change in Control means, in relation to any entity (the first mentioned entity):
(a)
a change in the entity that Controls the first mentioned entity (other than if
the Ultimate Holding Company of the first mentioned entity remains the same
following the change);

(b)
an entity that Controls the first mentioned entity ceases to Control that entity
(other than if the Ultimate Holding Company of the first mentioned entity
remains the same following the change); or

(c)
if the first mentioned entity is not Controlled, another entity acquires Control
of the first mentioned entity.

Changed Participant has the meaning given to that term in clause 12.12(a).
Chargee has the meaning given to that term in clause 12.7(a).
Chargee’s Priority Deed has the meaning given to that term in clause 12.7(a).
Chargor has the meaning given to that term in clause 12.7(a).


 
 
   Schedule 1 – Dictionary | page | 77




--------------------------------------------------------------------------------





Circular Resolution has the meaning given to that term in clause 6.15(a).
Closure Plan means the plan for Rehabilitation and Mine Closure.
Competent Person means a person who qualifies as a “Competent Person” for
purposes of the JORC Code.
Confidential Information has the meaning given to that term in clause 11.1.
Conflicted Participant has the meaning given to that term in clause 6.8(d).
Continuing Participants has the meaning given to that term in clause 12.5(b).
Contract Liability has the meaning given to that term in clause 5.9(b).
Contracted Concentrate means spodumene concentrate derived from Ore located in
the stockpiles on the Tenements or in transit that is the subject of offtake
arrangements entered into prior to the Effective Date by WLPL or its agent in
accordance with the Asset Sale and Share Subscription Agreement.
Control has the meaning given to that term in section 50AA of the Corporations
Act, and Controlled has a corresponding meaning.
Control Transaction means:
(a)
in respect of MRL, any transaction or dealing which would result, on completion,
in a Change in Control of MRL and includes, for the purposes of this definition,
any person or group of persons acting jointly or in concert, acquiring a
relevant interest (as defined in the Corporations Act) in 20% or more of MRL’s
issued shares; and

(b)
in respect of Albemarle, any transaction or dealing which would result, on
completion, in a Change in Control of Albemarle and includes, for the purposes
of this definition, any person or group of persons acting jointly or in concert,
acquiring a beneficial interest in 20% or more of Albemarle's issued shares.

Corporations Act means Corporations Act 2001 (Cth).
Crusher means the crusher to be funded, built, owned and, pursuant to the
Crushing Services Agreement, operated by the Crushing Services Provider.
Crushing Services Agreement means [the Wodgina Crushing Services Agreement]
between the Manager and the Crushing Services Provider dated on or around the
date of this agreement.
Crushing Services Provider means Crushing Services International Pty Ltd (ACN
069 303 377).
Deadlock has the meaning given to that term in clause 6.11(a).
Deed of Cross Security means the Deed of Cross Security in, or substantially in,
the form of the deed contained in Attachment C executed contemporaneously with
this agreement by the Participants and the Manager, and includes each other
similar deed of charge executed by a new Participant in accordance with clause
12.11(b).
Defaulting Participant means a Participant in respect of which an Event of
Default has occurred.


 
 
   Schedule 1 – Dictionary | page | 78




--------------------------------------------------------------------------------





Delivery Point means the place at which Product is delivered to and becomes the
property of an individual Participant, being the delivery point determined by
the Management Committee from time to time.
Department means the Department of Mines, Industry Regulation and Safety for
Western Australia or such other body, department or instrumentality responsible
for the administration of the Mining Act from time to time and includes any
registrar or warden.
Designated Area has the meaning given to that term in clause 6.12(k)(i).
Development Area means the areas of the Tenements that are, from time to time,
the subject of any of the following:
(a)
feasibility level study work; or

(b)
Mining Operations.

Dispute has the meaning given to that term in clause 18.1.
Dispute Notice has the meaning given to that term in clause 18.2.
Effective Date means the date of completion under the Asset Sale and Share
Subscription Agreement.
EOD Notice has the meaning given to that term in clause 13.7(a).
Event of Default has the meaning given to that term in clause 13.1.
Excluded Assets means:
(a)
the Contracted Concentrate;

(b)
the Excluded Infrastructure;

(c)
the Retained Mineral Rights;

(d)
the GAMG Assets; and

(e)
the WLPL Assets.

Excluded Infrastructure means the plant, equipment, machinery, facilities and
other infrastructure owned by a third party that is leased, hired or used in the
Joint Venture, including the Crusher.
Expert means a person appointed in accordance with clause 17.2.
Exploration Information means Exploration Results and Exploration Targets (as
those terms are defined in the JORC Code) relating to the Tenements.
Exploration Operations means all activities as are necessary or expedient for
the purpose of exploring the Joint Venture Area.
Financial Year means the twelve (12) Month period ending 30 June each year, or
such other period adopted by the Management Committee from time to time as the
Financial Year for the Joint Venture.
Force Majeure means any event or circumstance which:


 
 
   Schedule 1 – Dictionary | page | 79




--------------------------------------------------------------------------------





(a)
is beyond the control of the Affected Party;

(b)
was not directly or indirectly caused or materially contributed to by the
Affected Party; and

(c)
could not have been reasonably prevented by the Affected Party,

and includes, subject to the requirements of paragraphs (a) to (c), any of the
following:
(d)
act of God;

(e)
law, rule, regulation or order of any government or Government Agency;

(f)
executive or administrative orders or acts of either general or particular
application of any official acting under the authority of any government, or of
any official acting under the authority of such government;

(g)
act of war (declared or undeclared);

(h)
public disorder;

(i)
riot, insurrection, rebellion, sabotage or act of terrorists;

(j)
fire, flood, drought, earthquake, storm, hail, lightning, severe weather
conditions or other natural calamity;

(k)
explosion, breakdown or injury to or expropriation, confiscation or
requisitioning of production, manufacturing, selling, transportation or delivery
facilities;

(l)
shortage or unavailability (whether permanent or temporary) of water,
electricity, gas, telecommunications or other essential goods or services;

(m)
inability to access all or any part of the Joint Venture Area because of Native
Title Claims or Native Title Rights or otherwise;

(n)
quarantine or customs restrictions;

(o)
the decision of any court or other body of competent jurisdiction; and

(p)
strike, boycott, lockout or other labour disturbance.

GAAP means the Generally Accepted Accounting Principles adopted by the US
Securities and Exchange Commission.
GAMG means Global Advanced Metals Greenbushes Pty Ltd (ACN 125 585 284).
GAMG Assets means the Tantalum Rights and the Tantalum Assets.
GAMG Mineral Rights Agreement means the document entitled 'Mineral Rights
Agreement' originally between GAMW, GAMG and Global Advanced Metals Pty Ltd (ACN
139 987 465), dated 8 September 2016, as subsequently amended and assigned.
GAMW means Global Advanced Metals Wodgina Pty Ltd (ACN 125 585 239), formerly
Talison Wodgina Pty Ltd.
Government Agency means a government or any governmental, semi-governmental,
legislative, administrative, fiscal, quasi-judicial or judicial entity,
authority, department,


 
 
   Schedule 1 – Dictionary | page | 80




--------------------------------------------------------------------------------





commission, authority, tribunal, agency or entity or other body, whether
foreign, federal, State, Territorial or local (including any self-regulatory
organisation established under statute or any recognised stock exchange).
Gross Negligence means such reckless conduct in breach of a duty of care as
demonstrates a conscious or reckless disregard for the harmful, foreseeable,
proximate and avoidable consequences which result or may result from that
conduct.
GST means a goods and services tax, or a similar value added tax, levied or
imposed under the GST Law.
GST Law has the meaning given to it in the A New Tax System (Goods and Services
Tax) Act 1999 (Cth).
Holding Company has the meaning given to that term in section 9 of the
Corporations Act.
Immediately Available Funds means cash, bank cheque or telegraphic or other
electronic means of transfer of cleared funds into a bank account.
Initial Mine Plan and Budget means the LOM Business Plan (including the Approved
Budget) for the development of the Wodgina Resource as developed and agreed
under the Asset Sale and Share Subscription Agreement and as set out in
Attachment A, as amended pursuant to clause 7.5.
Initial Refinery Plant means a plant capable of converting spodumene concentrate
produced from the Mine into lithium hydroxide monohydrate, consisting of two
modules each designed to be capable of producing approximately 25ktpa of lithium
hydroxide monohydrate, and designed to have a total production capacity of at
least 50ktpa of lithium hydroxide monohydrate.
Insolvency Event means the happening of any of the following events in relation
to a Participant or the Manager (the Insolvent Party):
(a)
it is, or states that it is, unable to pay all of its debts as and when they
become due and payable, or it has failed to comply with a statutory demand as
provided in section 459F(1) of the Corporations Act;

(b)
an application or order is made for the winding up or dissolution, or a
resolution is passed or any steps are taken to pass a resolution for the winding
up or dissolution, of the Insolvent Party (other than for the purposes of a
solvent reconstruction, amalgamation or other like corporate reorganisation),
and the application is not dismissed, the order is not set aside or the
resolution is not withdrawn (as applicable) within 14 days;

(c)
an administrator, provisional liquidator, liquidator or person having a similar
or analogous function under the laws of any relevant jurisdiction is appointed
in respect of the Insolvent Party or any action is taken to appoint any such
person and the action is not stayed, withdrawn or dismissed within 14 days;

(d)
a controller (as defined in the Corporations Act) is appointed in respect of any
property of the Insolvent Party;

(e)
the Insolvent Party is deregistered under the Corporations Act;

(f)
a distress, attachment or execution is levied or becomes enforceable against any
property of the Insolvent Party;



 
 
   Schedule 1 – Dictionary | page | 81




--------------------------------------------------------------------------------





(g)
the Insolvent Party enters into, or takes any action to enter into, an
arrangement (including a scheme of arrangement or deed of company arrangement),
composition or compromise with, or assignment for the benefit of, all or any
class of its creditors or members or a moratorium involving any of them; or

(h)
anything analogous to or of a similar effect to anything described above under
the law of any relevant jurisdiction occurs in respect of the Insolvent Party.

Intellectual Property Licence Agreement means [the Hydroxide Intellectual
Property Licence Agreement] between the Manager as agent for the Participants
and the Licence Provider executed on or around the date of this agreement.
Intellectual Property Rights means all intellectual property rights of whatever
nature throughout the world including all rights conferred under statute, common
law or equity, whether existing now or at any time in future, including rights
in all copyright, patents, trade marks, business names, trade names, domain
names, designs, Confidential Information, trade secrets and know-how.
Interest Rate means, on any day, the interest rate that is the aggregate of:
(a)
6% per annum; plus

(b)
the Reserve Bank of Australia’s cash rate, or, if that rate cannot be so
determined, the rate (expressed as a percentage yield per annum to maturity)
quoted at or about such time by Westpac Banking Corporation as the rate at which
it would be prepared to purchase bills of exchange accepted by an Australian
trading bank and having a tenor of 90 days and of an amount of $100,000.

International Financial Reporting Standards means, at any time, the
International Financial Reporting Standards issued by the International
Accounting Standards Board at that time, consistently applied.
Ipso Facto Stay means any limitation on enforcement of rights or self-executing
provisions in a contract, agreement or arrangement pursuant to sections 415D,
415F, 415FA, 434J, 434J, 434L, 434LA, 451E, 451G or 451GA of the Corporations
Act.
Iron Ore means iron ore and any by-product that is directly associated with the
form of iron ore mineralogy.
Iron-Ore Rights has the meaning given to that term in the Asset Sale and Share
Subscription Agreement.
Joint Venture means the joint venture formed pursuant to clause 2.1.
Joint Venture Area means the area of the Tenements or such other area as is
agreed by all Participants.
Joint Venture Assets means all rights, titles, interests, claims, benefits and
all other assets and property of whatsoever kind, real or personal, from time to
time acquired, created or held for use by or on behalf of the Participants in
connection with the Joint Venture and for the conduct of Joint Venture
Operations, including:
(a)
the Tenements;

(b)
the Pipeline Licences;

(c)
the Mining Information;



 
 
   Schedule 1 – Dictionary | page | 82




--------------------------------------------------------------------------------





(d)
the Project Facilities;

(e)
the Approvals;

(f)
the Third Party Agreements (subject to any exclusions identified in this
agreement and to the extent that they relate to the Tenements or Pipeline
Licences only);

(g)
the stockpiles (but excluding Contracted Concentrate);

(h)
the Associated Rights;

(i)
Product, prior to it being taken in kind by a Participant in accordance with
clause 2.8 (for the avoidance of doubt, Product to which a Participant is
entitled to take in kind in accordance with clause 2.8, contracts with respect
to the sale of Product and proceeds from the sale of Product are not Joint
Venture Assets); and

(j)
the Refinery Plant,

but excludes the Excluded Assets.
Joint Venture Costs means all expenditure and liabilities incurred by or for the
Participants in accordance with this agreement and includes:
(a)
all expenditure expressed to be part of Joint Venture Costs in this agreement;
and

(b)
all expenditure and liabilities incurred by the Manager in accordance with this
agreement including those set out in Schedule 4.

Joint Venture Documents means:
(a)
this agreement;

(b)
the Tenements;

(c)
the Shareholders’ Deed;

(d)
the Deed of Cross Security; and

(e)
all other agreements entered into by the Participants from time to time in
connection with the Joint Venture (whether or not there are also other parties
to such agreements) which the Participants agree will be a Joint Venture
Document,

together with all amendments made from time to time to such documents, but does
not include:
(f)
any contract for the sale by a Participant of its share of Product;

(g)
any agreement whereby a Participant appoints an agent or representative to
perform duties and functions in relation to the sale of its share of Product;

(h)
any agreement entered into by a Participant for separately financing its
obligations in connection with the Joint Venture; or

(i)
any other agreement entered into by the Participants from time to time which:

(j)
is not in connection with the Joint Venture; or



 
 
   Schedule 1 – Dictionary | page | 83




--------------------------------------------------------------------------------





(k)
the Participants agree will not be a Joint Venture Document.

Joint Venture Interest means the following obligations, benefits and rights of a
Participant expressed as a percentage determined in accordance with this
agreement:
(a)
the obligation, subject to the terms of this agreement, to contribute that
percentage of all Joint Venture Costs;

(b)
the ownership of and right and benefit as a tenant in common to receive in kind
and to dispose of for its own account that percentage of Minerals produced by
the Joint Venture;

(c)
the rights, duties, obligations and liabilities of the Participants arising from
the Joint Venture Documents; and

(d)
the beneficial ownership as a tenant in common of an undivided share in that
percentage of all Joint Venture Assets.

Joint Venture Operations means all activities as are necessary or desirable in
order to implement and give full effect to the provisions and purposes of this
agreement including Exploration Operations, Mining Operations and, subject to
the Management Committee making a Refinery Plant Decision, the Refinery
Operations.
Joint Venture Records and Accounts has the meaning given to that term in clause
9.1(a).
JORC Code means The Australasian Code for Reporting of Exploration Results,
Mineral Resources and Ore Reserves (2012 Edition) prepared by the Joint Ore
Reserves Committee of the Australasian Institute of Mining and Metallurgy, the
Australian Institute of Geoscientists and the Minerals Council of Australia, as
amended or replaced from time to time.
Licence Provider means [insert].
Life of Mine means, in relation to the Joint Venture Operations, the expected
term of Mining Operations and subsequent Rehabilitation and Mine Closure
activities.
Lithium means all naturally occurring lithium mineral obtained or obtainable by
Joint Venture Operations carried out on or under the surface of the land the
subject of the Tenements.
LOM Business Plan means the business plan for the remaining Life of Mine
approved by the Management Committee in the previous Financial Year in
accordance with clause 7, as amended or updated from time to time in accordance
with clause 7 (which incorporates the Approved Budget) or in respect of Joint
Venture Operations relating to the period from the Effective Date until 30 June
2020, the Initial Mine Plan and Budget.
Loss means any cost, damages, debt, expense, liability or loss.
Management Committee means the committee established pursuant to clause 6.
Manager means WLOPL as appointed under clause 4.1 or any successor or permitted
assignee as may be appointed from time to time as manager of the Joint Venture
in accordance with this agreement.


 
 
   Schedule 1 – Dictionary | page | 84




--------------------------------------------------------------------------------





Mine means the mine site known as the Wodgina Lithium mine site, located in the
Pilbara region of Western Australia, situated on the Tenements and including all
associated infrastructure.
Mine Closure means all or any action or conduct by the Manager for the purpose
of suspending or abandoning all, or a severable part of, the Joint Venture
Operations or Joint Venture Assets under this agreement whether by way of
demolition, removal, destruction, conversion, placement on permanent care and
maintenance or other basis, or any similar action or conduct, and all other
action or conduct as the Manager considers necessary to comply with the Mine
Closure Obligations.
Mine Closure Obligations means the obligations of the holder(s) of the Tenements
in relation to Mine Closure during or pertaining to the term of this agreement
and which relate to the land the subject of the Tenements under:
(a)
the Mining Act (including the terms and conditions of the Tenements);

(b)
authorisations, approvals or licences granted by any Government Agency; and

(c)
all other applicable statutory and contractual obligations relating to Mine
Closure and the requirements of good mining industry practice on and following
Mine Closure.

Mine Development means the location, opening and development of mines and all
activities necessary, expedient, conducive or incidental thereto including
without limitation pre-stripping and the removal and disposal of over-burden and
waste.
Mineral Rights Agreement means the MRA (Exploration Licences) and the MRA
(Mining Leases).
Minerals means all naturally occurring substances on or under the surface of the
land the subject of the Tenements.
Mining Act means the Mining Act 1978 (WA) or any amendment or statutory
replacement of that Act and includes regulations and orders made under that Act.
Mining Information means all technical information including (without
limitation) geological, geochemical and geophysical maps and reports, surveys,
mosaics, aerial photographs, electromagnetic tapes, electromagnetic or optical
disks, sketches, drawings, memoranda, samples, drill core, drill logs, drill
pulp, logs of drill cores, assay results, maps and plans relating to the
Tenements or to Joint Venture Operations, whether in physical, written or
electronic form.
Mining Operations means commercial mining operations and all activities
necessary, expedient, conducive or incidental thereto including without
limitation:
(a)
Mine Development; and

(b)
the weighing, sampling, assaying, mining, extraction, crushing, refining,
treatment, transportation, handling, storage, loading and delivery of Minerals.

Mining Tenements means the mining tenements specified in Part 1 of Schedule 2.
Month means a calendar month or such other period as is agreed by the
Participants to comprise a Month.


 
 
   Schedule 1 – Dictionary | page | 85




--------------------------------------------------------------------------------





MRA (Exploration Licences) means the Sale of Mining Property and Grant of
Minerals Rights Agreement (for Exploration Licences) between Atlas and Talison
Wodgina Pty Ltd dated 7 May 2008 as amended.
MRA (Mining Leases) means the Sale of Mining Property and Grant of Mineral
Rights Agreement (for Mining Leases) between Atlas and Talison Wodgina Pty Ltd
dated 1 July 2008 as amended.
MRL means Mineral Resources Limited (ACN 118 549 910).
Native Title Act means the Native Title Act 1993 (Cth).
Native Title Claims means any claim, application or proceeding in respect of
either:
(a)
Native Title Rights which is accepted by the Native Title Tribunal or the
Registrar thereof pursuant to the Native Title Act; or

(b)
Native Title Interests.

Native Title Interests includes those rights, interests and statutory
protections of and relating to aboriginal persons as set out in the Aboriginal
Heritage Act 1972 (WA), Aboriginal Affairs Planning Authority Act 1972 (WA) or
the Aboriginal and Torres Strait Islander Heritage Protection Act 1984 (Cth).
Native Title Rights includes:
(a)
“native title” or “native title rights and interests” as defined in section
223(1) of the Native Title Act; and

(b)
Native Title Interests.

Non-consenting Participant has the meaning given to that term in clause 6.12(a).
Non-Defaulting Participants has the meaning given to that term in clause
13.2(a).
Notice of Consent has the meaning given to that term in clause 2.4(e).
Notice of Objection has the meaning given to that term in clause 2.4(d).
Notice of Proposed Activity has the meaning given to that term in clause 2.4(b).
Observer has the meaning given to that term in clause 6.13.
Offered Interest has the meaning given to that term in clause 12.12(b).
Operating Costs means all costs, expenses, losses and charges incurred by the
Manager for the account of the Participants severally, in accordance with this
agreement, in carrying out the Joint Venture Operations (other than Capital
Costs).
Option Exercise Period has the meaning given to that term in clause 13.7(c).
Ordinary Resolution means a decision or determination of the Management
Committee which satisfies the voting thresholds in clause 6.9.
Ore means ore derived from the Wodgina Resource.


 
 
   Schedule 1 – Dictionary | page | 86




--------------------------------------------------------------------------------





Participants means WLPL and AWPL and their respective successors and permitted
assigns and (where applicable) legal personal representatives of any person
which at any time hereafter becomes a Participant and each of those persons
constitutes a Participant for the purposes of this agreement.
PCAOB means the Public Company Accounting Oversight Board of the US.
Permitted Security Interest means:
(a)
any lien arising by operation of law:

(i)
for the unpaid balance of purchase moneys under an instalment contract entered
into in the ordinary course of business; or

(ii)
in the ordinary course of day to day trading and securing obligations not more
than 30 days old;

(b)
any bankers’ lien or right of set-off or combination arising by operation of law
or practice over property or moneys deposited with a banker in the ordinary
course of ordinary business of the depositor;

(c)
any Security Interest arising under an operating lease or finance lease entered
into in the ordinary course of business and not arising as a result of any
default or omission by any Participant;

(d)
any retention of title arrangement in connection with the acquisition of goods
on arm's length terms in the ordinary course of ordinary business on the
suppliers' usual terms of sale;

(e)
any Security Interest created by statute in favour of Government Agency securing
the payment of taxes, except as created because of any failure to duly pay any
taxes; and

(f)
a deemed Security Interest under section 12(3) of the PPS Act that does not
secure payment or performance of an obligation.

Personnel means in relation to a party, that party’s directors, officers,
employees, agents, consultants, contractors and subcontractors.
Petroleum Pipelines Act means the Petroleum Pipelines Act 1969 (WA);
Pipeline Licences means petroleum pipeline licences PL 55, PL 56 and PL 116
granted under the Petroleum Pipelines Act, and any renewals, conversions,
extensions, amalgamations or amendments of, and substitutions for these
petroleum pipeline licences.
PPS Act means the Personal Property Securities Act 2009 (Cth).
Processing Plant means [insert description].
Product means Minerals recovered from the Tenements in the form in which it is
to be made available to each Participant at the Delivery Point, initially in
accordance with the Initial Mine Plan and Budget and the Refinery Plant
Development Plan.
Project Facilities means the plant, equipment, machinery, facilities and other
infrastructure used for the purposes of conducting the Joint Venture Operations,
including those described in the Asset Sale and Share Subscription Agreement.


 
 
   Schedule 1 – Dictionary | page | 87




--------------------------------------------------------------------------------





Proposed Activity has the meaning given to that term in clause 2.4(b).
Proposed Budget means a work programme and budget for a given Financial Year, or
other relevant period, in relation to the conduct of Joint Venture Operations,
proposed in accordance with the corresponding Business Plan.
Proposed Buyer has the meaning given to that term in clause 12.5(a)(i).
Proposed Sale Notice has the meaning given to that term in clause 12.5(a).
Quarter means a period of three Months commencing on the first day of January,
April, July and October, as the case may be.
Refinery Operations means the construction and operation of the Refinery Plant.
Refinery Plant means the Initial Refinery Plant as may be expanded by a decision
of the Management Committee, including by a Stage 2 Decision.
Refinery Plant Business Plan means the business plan adopted for the
construction, operation and maintenance of the Refinery Plant approved by the
Management Committee in the previous Financial Year in accordance with clause 7,
as amended or updated from time to time in accordance with clause 7 (which
incorporates the Approved Budget).
Refinery Plant Decision means a resolution of the Management Committee to
proceed with the construction of a Refinery Plant.
Refinery Plant Development means the development, construction and commissioning
of the Refinery Plant and all activities necessary, expedient, conducive or
incidental thereto.
Rehabilitation means all undertakings, works and efforts for the rehabilitation,
reclamation, revegetation, decontamination and cleaning up of the Tenements.
Rehabilitation Levy means the mining rehabilitation levy under the Mining
Rehabilitation Fund Act 2012 (WA).
Rehabilitation Obligations means the obligations of the holder(s) of the
Tenements in relation to Rehabilitation required to be undertaken during or
pertaining to the term of this agreement (regardless of when the activity giving
rise to that Rehabilitation obligation arose) and which relate to the land the
subject of the Tenements under:
(a)
the Mining Act (including the terms and conditions of the Tenements); and

(b)
authorisations, approvals or licences granted by any Government Agency; and

all other applicable statutory and contractual obligations relating to the
Rehabilitation of the Tenements.
Related Party Contracts has the meaning given to that term in clause 5.8(a)(i).
Representative means a person for the time being appointed by a Participant as
its representative on the Management Committee and includes any alternate of
that person appointed under clause 6.2(b).
Resources and Reserves means Mineral Resources, Ore Reserves and Mineral
Reserves, as those terms are defined in the JORC Code, located on the Tenements.


 
 
   Schedule 1 – Dictionary | page | 88




--------------------------------------------------------------------------------





Retained Mineral Rights means the Iron Ore Rights retained by WLPL.
Sale Interest has the meaning given to that term in clause 12.5(a)(ii).
Security Interest means any mortgage, pledge, lien, charge, assignment,
hypothecation, security interest, title retention, preferential right or trust
arrangement and any other security agreement or arrangement securing obligations
or liabilities, whether absolute or contingent and includes a security interest
under the PPS Act.
Selling Participant has the meaning given to that term in clause 12.4.
Shareholders’ Deed means the Shareholders' Deed between WLPL and AWPL dated on
or around the date of this agreement.
Sole Risk Participant has the meaning given to that term in clause 6.12(a).
Special Resolution means a decision or determination of the Management Committee
which satisfies the voting thresholds set out in clause 6.10.
Stage 2 Decision means a decision of the Management Committee to proceed with an
expansion of the Initial Refinery Plant up to a designed production capacity of
approximately 100ktpa of lithium hydroxide monohydrate.
Stage 2 Refinery Plant means the expansion of the Initial Refinery Plant capable
of converting additional spodumene concentrate produced from the Mine into
lithium hydroxide monohydrate, consisting of a further two modules each designed
to be capable of producing approximately 25ktpa of lithium hydroxide
monohydrate, and taking the Initial Refinery Plant with the expansion up to a
designed production capacity of approximately 100ktpa of lithium hydroxide
monohydrate.
Subsidiary means a body corporate (first body) in which another body corporate
holds the entire issued share capital or the first body is a subsidiary of a
subsidiary of the other body corporate.
Tantalum means tantalum pentoxide (Ta2O5) and tantalum pentoxide bearing ore.
Tantalum Assets means the assets known as the ‘tantalum circuit’ forming part of
the Processing Plant and owned by GAMG.
Tantalum Rights means the rights to Tantalum retained by GAMG in relation to the
Tenements pursuant to the GAMG Mineral Rights Agreement
Tenement Applications means the mining tenements specified in Part 3 of Schedule
2;
Tenements means:
(a)
the Mining Tenements;

(b)
the Assigned Tenements;

(c)
the Tenement Applications;

(d)
all other permits, licences and leases under the Mining Act (if any) granted to,
or applied for by or on behalf of, the Participants for the purposes of the
Joint Venture from time to time; and



 
 
   Schedule 1 – Dictionary | page | 89




--------------------------------------------------------------------------------





(e)
all renewals, conversions, extensions, amalgamations or amendments of, and
substitutions for, the tenements and applications mentioned in paragraphs (a) to
(d).

Third Party means a person not a party, or an Affiliate of a party, to this
agreement.
Third Party Agreement means each of the contracts for the provisions of goods or
services relating to the Joint Venture, including those described in the Asset
Sale and Share Subscription Agreement.
Transfer Approvals means necessary Government Agency consents, approvals or
clearances and any consents or approvals required under competition laws and the
foreign investment laws of Australia or any relevant foreign jurisdiction that
are required to affect a transfer of a Participant's Joint Venture Interest as
described in clauses 12.5(j), 12.6(a) and 12.12(f)(ii).
Transferee has the meaning given to that term in clause 12.2.
Transferor has the meaning given to that term in clause 12.2.
Ultimate Holding Company has the meaning given to that term in section 9 of the
Corporations Act.
US means the United States of America.
Valuer means a suitably qualified and experienced person, having at least 10
years' experience in valuing mining assets, to determine the value of:
(a)
the Offered Interest; or

(b)
the Joint Venture Interest of the Defaulting Participant,

as applicable.
Wilful Misconduct means an intentional and conscious disregard of any provision
of this agreement, but does not include any error of judgement or mistake made
by the person alleged to be culpable or by any director, employee, agent or
contractor of that person in the exercise, in good faith, of any function,
power, authority or discretion conferred on that person under this agreement or
under any law.
WLPL Assets means the New Crusher and the Old Crusher (each as defined in the
Asset Sale and Share Subscription Agreement).
WLPL Ownership Period means the period from 9 September 2016 to the Effective
Date.
Wodgina Resource means the lithium resource identified within the area of the
Tenements and the subject of MRL’s ASX announcements dated 21 March 2017 and 28
April 2017.

--------------------------------------------------------------------------------

2
Interpretation

In this agreement headings are for convenience only and do not affect the
interpretation of this agreement and the following rules of interpretation apply
unless the contrary intention appears:


 
 
   Schedule 1 – Dictionary | page | 90




--------------------------------------------------------------------------------





(a)
the singular includes the plural and vice versa;

(b)
words that are gender neutral or gender specific include each gender;

(c)
where a word or phrase is given a particular meaning, other parts of speech and
grammatical forms of that word or phrase have corresponding meanings;

(d)
the words 'such as', 'including', 'particularly' and similar expressions are not
used as, nor are intended to be, interpreted as words of limitation;

(e)
a reference to:

(i)
a person includes a natural person, partnership, joint venture, Government
Agency, association, corporation or other body corporate;

(ii)
a thing (including, but not limited to, a chose in action or other right)
includes a part of that thing;

(iii)
a party includes its successors and permitted assigns;

(iv)
a document includes all amendments or supplements to that document;

(v)
a clause, term, party, schedule or attachment is a reference to a clause or term
of, or party, schedule or attachment to this agreement;

(vi)
this agreement includes all schedules and attachments to it;

(vii)
a law includes a constitutional provision, treaty, decree, convention, statute,
regulation, ordinance, by-law, judgment, rule of common law or equity and is a
reference to that law as amended, consolidated or replaced;

(viii)
an agreement other than this agreement includes an undertaking, or legally
enforceable arrangement or understanding, whether or not in writing; and

(ix)
a monetary amount is in Australian dollars;

(f)
when the day on which something must be done is not a Business Day, that thing
must be done on the following Business Day;

(g)
in determining the time of day, where relevant to this agreement, the relevant
time of day is:

(i)
for the purposes of giving or receiving notices, the time of day where a party
receiving a notice is located; or

(ii)
for any other purpose under this agreement, the time of day in the place where
the party required to perform an obligation is located;

(h)
A reference to AWPL and WLPL, includes in each case each of their respective
successors and permitted assigns and (where applicable) legal personal
representatives which at any time hereafter becomes a Participant; and

(i)
no rule of construction applies to the disadvantage of a party because that
party was responsible for the preparation of this agreement or any part of it.



 
 
   Schedule 1 – Dictionary | page | 91




--------------------------------------------------------------------------------







--------------------------------------------------------------------------------

Schedule 1
Special Resolutions

Any of the following matters and things may be done, decided or authorised by
the Management Committee, but only by Special Resolution:
(a)
The disposition or surrender or relinquishment of a Tenement other than as
required by the Mining Act or terms and conditions of the Tenement.

(b)
A sale, lease or exchange of all or substantially all of the Joint Venture
Assets or merger or consolidation of any of the Project Facilities or the Joint
Venture Operations with any other business or entity.

(c)
The disposal or sale of any Project Facilities referred to in clause 5.1(b)(xii)
or other Joint Venture Assets, the written down book value of which exceeds
$500,000.

(d)
Placing the Joint Venture Operations on “care and maintenance”.

(e)
Suspending the Joint Venture Operations for more than 60 days, other than due to
Force Majeure.

(f)
The appointment of the Manager or any successor Manager.

(g)
Changing the Manager’s remuneration.

(h)
The selection of a new Auditor.

(i)
The Manager taking forward cover for, or hedging, foreign currency obligations
or pre-paying or taking any other appropriate action to avoid currency losses,
in each case in relation to Joint Venture Operations.

(j)
Any of the following actions by the Manager:

(i)
borrowing of money;

(ii)
entering into any financing arrangement or any commitment with respect to
financial derivatives; or

(iii)
any leasing or finance leasing of assets.

(k)
Granting by the Manager of any Security Interest over any or all or
substantially all of the Joint Venture Assets other than Permitted Security
Interests or as otherwise permitted by this agreement.

(l)
The initiation, defence, compromise or settlement of any court or arbitration
proceedings affecting or relating to the Joint Venture Operations or Joint
Venture Assets where the total claim amount is reasonably estimated by the
Manager to exceed $250,000 (provided that the Manager may initiate or defend a
court or arbitration proceeding affecting or relating to the Joint Venture
Operations or Joint Venture Assets if it reasonably decides that it must take
immediate action in order to protect the rights of the Participants).

(m)
The approval of any Closure Plan prior to submission to any Government Agency.

(n)
The ratification of expenditure outside of the authority of the Manager.



 
 
Schedule 393




--------------------------------------------------------------------------------





(o)
Any other matter which the Management Committee may from time to time, by
Special Resolution, resolve shall only be done or authorised by such a vote and
any other matter which is expressed under this agreement to require a Special
Resolution.







 
 
Schedule 394




--------------------------------------------------------------------------------







--------------------------------------------------------------------------------

Execution page


Executed as an agreement.


Signed by Wodgina Lithium Pty Ltd in accordance with section 127 of the
Corporations Act 2001 (Cth) by:
 
 
Signature of director
 
Signature of director/secretary
Name of director (print)
 
Name of director/secretary (print)



Signed by Albemarle Wodgina Pty Ltd in accordance with section 127 of the
Corporations Act 2001 (Cth) by:
 
 
Signature of director
 
Signature of director/secretary
Name of director (print)
 
Name of director/secretary (print)



Signed by Wodgina Lithium Operations Pty Ltd in accordance with section 127 of
the Corporations Act 2001 (Cth) by:
 
 
Signature of director
 
Signature of director/secretary
Name of director (print)
 
Name of director/secretary (print)





 
 
   Execution | page | 97


